 

 

AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

BY AND BETWEEN

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

AND

ROUST TRADING LTD.

Dated as of July 9, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

Article I DEFINITIONS

     2     

Section 1.1.

 

Certain Defined Terms

     2   

Article II PURCHASE AND SALE OF SECURITIES

     9     

Section 2.1.

 

Purchase of Initial Shares and New Debt

     9     

Section 2.2.

 

Initial Closing

     9     

Section 2.3.

 

Purchase of Rollover Notes

     10     

Section 2.4.

 

Second Closing

     10     

Section 2.5.

 

Issue of Backstop Notes

     11     

Section 2.6.

 

Backstop Closing

     13   

Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     14     

Section 3.1.

 

Incorporation

     14     

Section 3.2.

 

Authority

     15     

Section 3.3.

 

Litigation

     16     

Section 3.4.

 

Capitalization

     16     

Section 3.5.

 

Authorization

     17     

Section 3.6.

 

Financial Statements

     18     

Section 3.7.

 

No Changes

     18     

Section 3.8.

 

Investment Company

     18     

Section 3.9.

 

SEC Documents

     18     

Section 3.10.

 

No Integrated Offering

     20     

Section 3.11.

 

Intellectual Property

     20     

Section 3.12.

 

Taxes

     20     

Section 3.13.

 

Seniority of Indebtedness

     20     

Section 3.14.

 

No Brokers

     20     

Section 3.15.

 

No Other Representations or Warranties

     21   

Article IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     21     

Section 4.1.

 

Authorization

     21     

Section 4.2.

 

Ownership of Convertible Notes

     21     

Section 4.3.

 

Ownership of Purchaser Securities

     21     

Section 4.4.

 

Purchase Entirely for Own Account

     22     

Section 4.5.

 

Financial Capability

     22     

Section 4.6.

 

Investor Status; Etc

     22     

Section 4.7.

 

Shares Not Registered

     22     

Section 4.8.

 

No Conflict

     23     

Section 4.9.

 

Consents

     23     

Section 4.10.

 

No Public Offering

     23     

Section 4.11.

 

Short Positions; Certain Trading Limitations

     23     

Section 4.12.

 

Purchaser Control of Affiliates

     24     

Section 4.13.

 

Investment Company

     24     

Section 4.14.

 

No Other Representations or Warranties

     24   

Article V CONDITIONS PRECEDENT

     25   

 

i



--------------------------------------------------------------------------------

 

Section 5.1.

 

Conditions to the Obligation of the Purchaser to Consummate the Initial Closing

     25     

Section 5.2.

 

Conditions to the Obligation of the Company to Consummate the Initial Closing

     26     

Section 5.3.

 

Conditions to the Obligation of the Purchaser to Consummate the Second Closing

     26     

Section 5.4.

 

Conditions to the Obligation of the Company to Consummate the Second Closing

     28     

Section 5.5.

 

Conditions to the Obligation of the Purchaser to Consummate a Backstop Closing

     28   

Article VI TRANSFER, LEGENDS

     29     

Section 6.1.

 

Securities Law Transfer Restrictions

     29     

Section 6.2.

 

Legends

     30   

Article VII TERMINATION

     30     

Section 7.1.

 

Termination

     30     

Section 7.2.

 

Effect of Termination

     31   

Article VIII COVENANTS

     32     

Section 8.1.

 

Preparation and Mailing of Proxy Statement

     32     

Section 8.2.

 

Stockholders Meeting; Recommendation

     34     

Section 8.3.

 

Consents and Approvals

     34     

Section 8.4.

 

Alternative Proposals

     35     

Section 8.5.

 

Reservation of Common Stock

     37     

Section 8.6.

 

Reporting Status; Listing of Common Stock

     38     

Section 8.7.

 

Use of Cash Proceeds

     38     

Section 8.8.

 

Funding Backstop Notes and Use of Proceeds

     39     

Section 8.9.

 

Purchaser Lock-Up

     39     

Section 8.10.

 

[Intentionally Left Blank]

     40     

Section 8.11.

 

Purchase and Sale and Put / Call Obligations

     40     

Section 8.12.

 

Limitations on Transfer of New Debt, Rollover and Backstop Note

     44     

Section 8.13.

 

Put Right With Respect to Initial Shares

     44     

Section 8.14.

 

Purchase of Additional Convertible Notes

     44     

Section 8.15.

 

Additional Provisions Relating to the New Debt, Rollover Notes and Backstop
Notes

     45     

Section 8.16.

 

Issuance of Additional Shares

     49     

Section 8.17.

 

Additional Purchases

     50     

Section 8.18.

 

Polish Securities Laws

     50     

Section 8.19.

 

Amendment to the New Debt

     51     

Section 8.22.

 

Exploration of Synergies

     51   

Article IX MISCELLANEOUS PROVISIONS

     52     

Section 9.1.

 

Public Statements or Releases

     52     

Section 9.2.

 

Non-Survival of Representations and Warranties

     52     

Section 9.3.

 

Further Assurances

     52     

Section 9.4.

 

Rights Cumulative

     52     

Section 9.5.

 

Rules of Construction

     53   

 

ii



--------------------------------------------------------------------------------

  Section 9.6.  

Notices

     53     

Section 9.7.

 

Captions

     54     

Section 9.8.

 

Severability

     54   

Article X GOVERNING LAW AND OTHER PROVISIONS

     54     

Section 10.1.

 

Governing Law; Consent to jurisdiction; Waiver of Jury Trial; Injunctive Relief

     54     

Section 10.2.

 

Amendments

     58     

Section 10.3.

 

Waiver

     58     

Section 10.4.

 

Expenses

     58     

Section 10.5.

 

Assignment

     58     

Section 10.6.

 

Counterpart

     58     

Section 10.7.

 

Entire Agreement

     58     

Section 10.8.

 

Costs of Enforcement

     58     

Section 10.9.

 

Mutual Drafting

     59     

Section 10.10.

 

Obligations That Do Not Fall On Business Days

     59     

Section 10.11.

 

Amendment and Restatement

     59   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”) is
dated as of July 9, 2012 (the “Effective Date”) by and between (i) Central
European Distribution Corporation (the “Company”), and (ii) Roust Trading Ltd.
(the “Purchaser”).

WHEREAS, on April 23, 2012 (the “Original Agreement Date”), the Company and the
Purchaser entered into a Securities Purchase Agreement (the “Original
Agreement”);

WHEREAS, on May 4, 2012, the Initial Closing under the Original Agreement
occurred and the Company sold, and the Purchaser or an Affiliate thereof
purchased from the Company as an investment in the Company, for an aggregate
purchase price of $100,000,000, (i) 5,714,286 shares (the “Initial Shares”) of
common stock, $0.01 par value per share, of the Company (the “Common Stock”), at
a subscription price of $5.25 per share in cash, and (ii) a debt instrument
clearable through Euroclear S.A./N.V. with a face value of $70,000,000 (the “New
Debt”);

WHEREAS, subject to the Company Stockholder Approval and certain other
conditions, the Purchaser or an Affiliate of the Purchaser will purchase from
the Company an additional 13,333,333 shares plus a number of shares determined
by dividing the accrued but unpaid interest on the New Debt at the Second
Closing by $3.44 (the “Exchange Shares” and, together with the Initial Shares,
the “Shares”) of Common Stock, the proceeds of which will be used by the Company
to repurchase and cancel the New Debt; and

WHEREAS, on the Original Agreement Date, the parties hereto entered into a
Registration Rights Agreement that became effective upon the Initial Closing,
under which the Company provided certain registration rights under the
Securities Act, the Rules and Regulations promulgated thereunder and applicable
state securities laws and which agreement is being amended and restated in its
entirety as of the date hereof; and

WHEREAS, at the Second Closing, subject to the terms and conditions set forth in
this Agreement, the Purchaser or an Affiliate thereof will purchase from the
Company a debt instrument to be issued by the Company in substantially the form
attached as Exhibit A (as such form is revised to document a debt instrument
eligible to be cleared through the Depositary Trust Company, Euroclear S.A./N.V.
or Clearstream Banking, société anonyme) with a face value of $102,554,000 (the
“Rollover Notes”), and the cash proceeds of such purchase will be used by the
Company to repurchase the Company’s 3.00% Convertible Senior Notes due 2013 (the
“Convertible Notes”) held by the Purchaser or any of its Affiliates with a face
value of $102,554,000, at a price equal to such face value amount, plus accrued
but unpaid interest thereon; and

WHEREAS, after the Second Closing, and subject to the terms and conditions set
forth in this Agreement, the Company shall have the right, at the Backstop
Closing, to put a debt security to be issued by the Company to the Purchaser in
substantially the form attached as Exhibit B (the “Backstop Notes”) at par in
exchange for up to $107,500,000; and

WHEREAS, on the Original Agreement Date, the Purchaser and the Company entered
into a governance agreement relating to certain significant actions by the
Company and certain other matters, which agreement is being amended and restated
in its entirety as of the date hereof (as amended and restated, the “Governance
Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS, on the Original Agreement Date, the Purchaser and its Affiliates who
own Common Stock, and each member of the Company Board, entered into irrevocable
voting agreements (effective upon the Initial Closing) whereby such persons (in
their capacity as holders of Common Stock) committed to vote in favor of the
matters listed for stockholder approval in Section 8.2 of the Original
Agreement, and on the date hereof such Persons are reaffirming their committing
to vote in favor of the matters listed for stockholder approval in Section 8.2
below (the “Reaffirmations”);

WHEREAS, the Purchaser purchased the Initial Shares and an Affiliate of the
Purchaser purchased the New Debt, and the Purchaser wishes to purchase, or cause
an Affiliate thereof to Purchase, the Rollover Notes and the Backstop Notes, on
the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, this Agreement amends, supersedes and restates the Original Agreement
in all respects.

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms

For purposes of this Agreement, the following terms shall have the following
respective meanings:

“2016 Senior Secured Notes” means any notes issued under the 2016 Senior Secured
Notes Indenture.

“2016 Senior Secured Notes Indenture” means the indenture with respect to the
$380,000,000 of 9.125% Senior Secured Notes due 2016 and the €380,000,000 of
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc. dated as of December 2, 2009, as amended by the first
supplemental indenture dated December 29, 2009 and the second supplemental
indenture dated December 8, 2010.

“Accounting Issue” has the meaning set forth in Section 8.20 below.

“Acquisition Proposal” has the meaning set forth in Section 8.4 below.

“Additional Shares” means the shares of Common Stock issued to the Purchaser
pursuant to Section 8.16 below.

“Affiliate” of a person means (i) any corporation or other business entity
Controlled by, Controlling or under common Control with such person and (ii) any
other person proposed by the Purchaser to be deemed to be an Affiliate hereunder
to which the Company consents in writing, in each of clause (i) and (ii) above,
where such Affiliate agrees to be bound by the provisions of this Agreement by
executing and agreeing to an assumption agreement reasonably acceptable to the
parties hereto.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble above.

“Aggregate Purchase Price” has the meaning set forth in Section 2.1 below.

“Anti-Competition Approvals” means the Poland Antitrust Approval, the Russian
Antitrust Approval and the Ukraine Antitrust Approval.

“Backstop Closing” has the meaning set forth in Section 2.6 below.

“Backstop Closing Certificate” has the meaning set forth in Section 2.5 below.

“Backstop Closing Date” has the meaning set forth in Section 2.6 below.

“Backstop Conditions Precedent” means the conditions to consummate the Backstop
Closing listed in Section 5.5 below.

“Backstop Escrow Account” means the account maintained by the Backstop Escrow
Agent pursuant to the Backstop Escrow Agreement.

“Backstop Escrow Agent” means Bank of New York Mellon.

“Backstop Escrow Agreement” means an escrow agreement by and among the Backstop
Escrow Agent, the Company and the Purchaser, in substantially the form attached
as Exhibit C hereto, that the Purchaser and the Company will execute on the date
of, and subject to, the Second Closing.

“Backstop Escrow Release Date” means the date on which the escrow property
deposited with the Backstop Escrow Agent is released in the manner described in
Section I.3(a) and I.3(c) of the Backstop Escrow Agreement.

“Backstop Maximum Amount” means the lesser of (a) $107,500,000 and (b) the
aggregate principal amount of Convertible Notes outstanding on the Backstop
Escrow Release Date.

“Backstop Notes” has the meaning set forth in the recitals above.

“Backstop Notice” has the meaning set forth in Section 2.5 below.

“Balance Sheet” has the meaning set forth in Section 3.9(c) below.

“Beneficial Owner” or “Beneficially Own” has the meaning given in Rule 13d-3
under the Exchange Act and a Person’s beneficial ownership of securities of any
Person will be calculated in accordance with the provisions of that rule, except
that for purposes of determining beneficial ownership, no Person will be deemed
to beneficially own any security solely as a result of that Person’s execution
of this Agreement or the Governance Agreement.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in New York City, USA,
Warsaw, Poland, or Moscow, Russia, are authorized or required by Law or other
governmental action to close.

 

3



--------------------------------------------------------------------------------

“Bylaws” has the meaning set forth in Section 3.1 below.

“Certificate of Incorporation” has the meaning set forth in Section 3.1 below.

“Change in Recommendation Notice” has the meaning set forth in Section 8.4(c)
below.

“Change in Recommendation” has the meaning set forth in Section 8.2 below.

“Common Stock” has the meaning set forth in the recitals above.

“Company” has the meaning set forth in the preamble above.

“Company Board” has the meaning set forth in Section 3.5 below.

“Company Recommendation” has the meaning set forth in Section 8.2 below.

“Company Stockholder Approval” means the approval by the affirmative vote of the
holders of a majority of shares of Common Stock present or represented by proxy
at the Stockholders Meeting (other than the Initial Shares and shares of Common
Stock issued by the Company to the Purchaser pursuant to Section 8.16(a), which
shares of Common Stock shall not be entitled to vote on such matter and not be
considered present or represented by proxy at the Stockholders Meeting for the
purposes of such vote) of the issuance of the Exchange Shares and any other
shares of Common Stock potentially issuable pursuant to this Agreement or the
other Operative Agreements as required by NASDAQ Rules.

“Contract” has the meaning set forth in Section 3.2 below.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Convertible Notes” has the meaning set forth in the recitals above.

“Covered Securities” has the meaning set forth in Section 3.6 below.

“Debt Amount” means the sum of the aggregate principal amount of the New Debt,
Rollover Notes and Backstop Notes; provided, that to the extent that any such
debt instrument is not outstanding at the time of the relevant calculation of
the Debt Amount, such debt instrument shall not be included in the calculation
of Debt Amount.

“Debt Securities Lock-Up End Date” has the meaning set forth in Section 8.12(b)
below.

“Disclosure Schedule” has the meaning set forth in the preamble to Article III
below.

“Disposition” has the meaning set forth in Section 4.10 below.

 

4



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the preamble above.

“End Date” has the meaning set forth in Section 7.1(e) below.

“Equity Securities” means any class of capital stock of, or other profit or
voting interests in, the Company and all securities convertible into or rights
to purchase the foregoing, including any Equity Security Equivalent and any and
all other equity securities of the Company or securities convertible into or
exchangeable for such securities or issued as a distribution with respect to or
in exchange for such securities.

“Equity Security Equivalent” means any option, warrant, right or similar
security or right exercisable into, exchangeable for, or convertible to Equity
Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“Exchange Shares” has the meaning set forth in the recitals above.

“Expenses” means the costs and expenses of a party in connection with this
Agreement and the transactions contemplated hereby, including all out-of-pocket
expenses (including, all fees and expenses of counsel, accountants, investment
bankers, experts and consultants to a party hereto and its Affiliates) incurred
by a party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby.

“Fiscal Agency Agreement” means a fiscal agency agreement to be entered into
between the Company and the fiscal agent for the New Debt, the Rollover Notes
and the Backstop Notes on or prior to the Initial Closing Date, in form and
substance reasonably satisfactory to the Company and the Purchaser (it being
agreed that the fiscal agent for the New Debt, the Rollover Notes and the
Backstop Notes will be Bank of New York Mellon, Citibank Agency and Trust,
Deutsche Bank AG, London Branch or another internationally recognized financial
institution chosen by the Company that is reasonably acceptable to the
Purchaser).

“Financial Statements” has the meaning set forth in Section 3.7 below.

“GAAP” has the meaning set forth in Section 3.7 below.

“Governance Agreement” has the meaning set forth in the recitals above.

“Government Entity” has the meaning set forth in Section 3.2 below.

“Indebtedness” means without duplication, (i) all outstanding debt (including
short-term and long-term debt but not including trade payables in respect of
goods or services purchased in the ordinary course of business) for borrowed
money; (ii) all obligations evidenced by a note, bond, debenture or similar
instrument; (iii) all capital lease obligations (as determined under GAAP);
(iv) the deferred purchase price of property or services due more than six
months after such property is acquired or services fully rendered, except trade
payables in respect of goods or services purchased in the ordinary course of
business; (v) obligations in respect of letters of credit, banker’s acceptances,
bank guarantees and similar instruments (other than those issued in respect of
(A) taxes owed to Governmental Entities or

 

5



--------------------------------------------------------------------------------

(B) arrangements with suppliers of the Company or any of its Subsidiaries, in
the case of each of clause (A) and (B), in the ordinary course of business);
(vi) the net obligations under interest rate protection agreements, swap
agreements and call agreements; (vii) guarantees of Indebtedness of the type
described in clauses (i) through (vi) (other than guarantees in respect of
(A) taxes owed to Governmental Entities or (B) arrangements with suppliers of
the Company or any of its Subsidiaries, in the case of each of clause (A) and
(B), in the ordinary course of business) and (viii) all obligations in respect
of unpaid interest owing on or in respect of any such Indebtedness described in
clauses (i) and (ii) above.

“Initial Closing” has the meaning set forth in Section 2.2 below.

“Initial Closing Date” has the meaning set forth in Section 2.2 below.

“Initial Conditions Precedent” means the conditions to consummate the Initial
Closing listed in Section 5.1 and Section 5.2 below.

“Initial Shares” has the meaning set forth in the recitals above.

“Intervening Event” means a material event or circumstance affecting the
business, results of operations or financial condition or prospects of the
Company and its Subsidiaries taken as a whole that was not known to the Company
Board on the date of this Agreement (or if known, the consequences of which were
not known to or reasonably foreseeable by the Company Board as of the date
hereof), which event or circumstance, or any material consequences thereof,
becomes known to the Company Board prior to the time at which the Company
receives the Company Stockholder Approval; provided, that (i) in no event shall
the receipt, existence or terms of an Acquisition Proposal or any matter
relating thereto or consequence thereof constitute an Intervening Event and
(ii) in no event shall the Company meeting or exceeding any internal or
published estimates, projections forecasts or predictions relating to revenues,
earning or profits for any period constitute an Intervening Event.

“Irreparable Breach” has the meaning set forth in Section 10.1(c) below.

“JAMS Rules” has the meaning set forth in Section 10.1(d) below.

“Knowledge of the Company” or any other similar term or knowledge qualifier
means the actual knowledge of the CEO, CFO and General Counsel of the Company
after due inquiry.

“Law” has the meaning set forth in Section 3.2 below.

“Lien” has the meaning set forth in Section 3.2 below.

“Mandatory Tender Termination Event” has the meaning set forth in Section 8.18
below.

“Material Adverse Effect” has the meaning set forth in Section 3.1 below.

“NASDAQ” means the NASDAQ Stock Market.

“NASDAQ Rules” means the NASDAQ Listing Rules.

 

6



--------------------------------------------------------------------------------

“New Debt” has the meaning set forth in the recitals above.

“Operative Agreements” means the agreements with respect to the New Debt, the
Rollover Notes and the Backstop Notes, the Registration Rights Agreement and the
Governance Agreement, together with this Agreement.

“Original Agreement” has the meaning set forth in the recitals above.

“Original Agreement Date” has the meaning set forth in the recitals above.

“person” or “Person” means an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or Government Entity.

“Placement Agent” has the meaning set forth in Section 4.9 below.

“Poland Antitrust Approval” means a decision approving the acquisition of Common
Stock (including the Exchange Shares) pursuant to this Agreement and the other
Operative Agreements, granted to the Purchaser or its relevant Affiliate by the
relevant Government Entities of Poland.

“Polish FSA” means the Polish Financial Supervision Authority (Komisja Nadzoru
Finansowego).

“Polish Public Offering Act” means the Polish Act of 29 July 2005 on Public
Offering, Conditions Governing the Introduction of Financial Instruments to
Organized Trading, and Public Companies.

“Polish Securities Trading Act” means the Polish Act of 29 July 2005 on
Securities Trading.

“Proxy Statement” has the meaning set forth in Section 8.1(a) below.

“Purchaser Intervening Event” means a material event or circumstance adversely
affecting the likelihood that the Purchaser will have the financial ability to
fund amounts required by it to be funded at the Backstop Closing pursuant to
this Agreement, that was not known to the Company Board on the date of this
Agreement (or if known, the consequences of which were not known to or
reasonably foreseeable by the Company Board as of the date of this Agreement),
which event or circumstance, or any material consequences thereof, becomes known
to the Company Board prior to the time at which the Company receives the Company
Stockholder Approval.

“Purchaser Material Adverse Effect” has the meaning set forth in Section 4.8
below.

“Purchaser” has the meaning set forth in the preamble above.

“Purchaser Securities” has the meaning set forth in Section 4.3 below.

“Reaffirmations” has the meaning set forth in the recitals above.

 

7



--------------------------------------------------------------------------------

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of April 23, 2012, between the Company and the Purchaser as
amended and restated in its entirety as of the date hereof.

“Representatives” has the meaning set forth in Section 8.4(a) below.

“Rollover Notes” has the meaning set forth in the recitals above.

“Rules and Regulations” means the rules and regulations of the SEC.

“Russia Antitrust Approval” means a decision approving the acquisition of Common
Stock (including the Exchange Shares) pursuant to this Agreement and the other
Operative Agreements, granted to the Purchaser or its relevant Affiliate by the
relevant Governmental Entities of Russia.

“SEC” means the Securities and Exchange Commission.

“SEC Documents” means (i) the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011, (ii) each current report on Form 8-K (excluding the
information deemed to be furnished and not filed therewith) filed by the Company
with the SEC during the period commencing on January 1, 2012 and ending on the
date of this Agreement and (iii) all Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K and definitive proxy
statements filed by the Company with the SEC during the period commencing on the
date of this Agreement and ending on the Second Closing Date.

“Second Closing” has the meaning set forth in Section 2.4 below.

“Second Closing Date” has the meaning set forth in Section 2.4 below.

“Second Closing Conditions Precedent” means the conditions to consummate the
Second Closing listed in Section 5.3 and Section 5.4 below.

“Section 2.5 Dispute” has the meaning set forth in Section 10.1(d) below.

“Securities” means the Initial Shares, the New Debt, the Exchange Shares, the
Rollover Notes, the Backstop Notes, any shares of Common Stock issued as a
result of the payment of interest under the Rollover Notes or the Backstop Notes
in shares of Common Stock (as provided for therein) or pursuant to the put/call
arrangement described in Section 8.11 below and shares of Common Stock issued
pursuant to Section 8.16 below.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Share Cap” has the meaning set forth in Section 8.17 below.

“Shares” has the meaning set forth in the recitals above.

“Stockholders Meeting” has the meaning set forth in Section 8.2 below.

“Subsidiary” of any entity means any other entity in which such first entity
owns or Controls, directly or indirectly, an amount of the voting securities,
other voting interests or voting partnership interests sufficient to elect at
least a majority of such other entity’s board of directors or other governing
body (or, if there are no such voting interests, 50% or more of the equity
interests of such other entity).

 

8



--------------------------------------------------------------------------------

“Superior Proposal” has the meaning set forth in Section 8.4(b) below.

“Transfer” (and the correlative term “Transferred”) means to directly or
indirectly transfer, sell, encumber, hypothecate, assign or otherwise dispose of
a specified debt instrument or instruments to any Person that is not the
Purchaser or an Affiliate of the Purchaser; provided, that in no event shall a
Transfer occur as a result of (i) the Company or any of its Subsidiaries
repaying, prepaying, repurchasing or taking any similar action with respect to
the New Debt, Rollover Notes or Backstop Notes or (ii) the Purchaser or any of
its Affiliates exercising any rights of participation under the Governance
Agreement by paying for any equity security thereunder by redeeming or
exchanging New Debt, Rollover Notes or Backstop Notes.

“Ukraine Antitrust Approval” means a decision approving the acquisition of
Common Stock (including the Exchange Shares) pursuant to this Agreement and the
other Operative Agreements, granted to the Purchaser or its relevant Affiliate
by the Anti-monopoly Committee of Ukraine.

“WSE” means the Warsaw Stock Exchange.

“WSE Rules” means the rules of the WSE.

ARTICLE II

PURCHASE AND SALE OF SECURITIES

Section 2.1. Purchase of Initial Shares and New Debt

Upon the terms of this Agreement and the satisfaction or waiver of the Initial
Conditions Precedent, on the Initial Closing Date (a) the Company issued and
sold to the Purchaser, and the Purchaser subscribed to and purchased from the
Company, the Initial Shares in exchange for $30,000,000, and (b) the Company
issued and sold to an Affiliate of the Purchaser, and an Affiliate of the
Purchaser purchased from the Company, the New Debt (the sum of the $30,000,000
invested by the Purchaser in exchange for the Initial Shares and the $70,000,000
invested by an Affiliate of the Purchaser in exchange for the New Debt, the
“Aggregate Purchase Price”).

Section 2.2. Initial Closing

The closing of the transactions contemplated under Section 2.1 above (the
“Initial Closing”) took place at the offices of Skadden, Arps, Slate, Meagher &
Flom (UK) LLP, 40 Bank St, Canary Wharf, London, England, counsel to the
Company, on May 4, 2012 (the “Initial Closing Date”). At the Initial Closing,
the Company delivered to the Purchaser, in book-entry form, the Initial Shares
and evidence reasonably satisfactory to the Purchaser that the New Debt has been
delivered to Euroclear S.A./N.V. registered in the name of the Purchaser or its
nominee, against payment of the Aggregate Purchase Price by wire transfer of
immediately available funds to such account or accounts as the Company
designated in writing to the Purchaser prior to the Initial Closing Date. In
addition, subject to the performance of the obligations of the Company and the
Purchaser in Section 2.1 and Section

 

9



--------------------------------------------------------------------------------

2.2 of this Agreement, the parties hereto approved, executed and delivered, or
caused to be approved, executed and delivered, in each case on behalf of itself
or its Affiliates party thereto (and with respect to the irrevocable voting
agreements referenced below, the Company procured the executed versions from
each of the parties thereto other than the Purchaser), as applicable, on the
Original Agreement Date the following documents:

(a) an earlier version of the Governance Agreement;

(b) the Registration Rights Agreement;

(c) irrevocable voting agreements executed by each member of the Company Board
and the Purchaser and its Affiliates who hold Common Stock to vote in favor of
the matters listed for approval in Section 8.2 of the Original Agreement; and

(d) a certificate of the Company’s Secretary certifying as to resolutions passed
by the Company Board effectively:

(i) approving the entry into the Original Agreement and the execution and
consummation of the transactions described herein and satisfying the business
combination provisions of Section 203 of the Delaware General Corporation Law;
and

(ii) approving any acquisition of Common Stock pursuant to the Original
Agreement and any other Operative Agreement by the Purchaser (and any of its
permitted assigns hereunder and thereunder) in order not to cause the Purchaser
and its permitted assigns hereunder and thereunder to constitute an “Acquiring
Person” under the Rights Agreement by and between the Company and American Stock
Transfer & Trust Company, LLC, dated September 6, 2011, or any other “poison
pill” or similar arrangement.

Section 2.3. Purchase of Rollover Notes

Upon the terms of this Agreement and subject to the satisfaction or waiver of
the Second Closing Conditions Precedent, on the Second Closing Date the
Purchaser shall purchase from the Company, and the Company shall issue to the
Purchaser, Rollover Notes with a face value of $102,554,000 that are eligible to
be cleared through the Depositary Trust Company, Euroclear S.A./N.V. or
Clearstream Banking, société anonyme, in exchange for $102,554,000, payable by
the Purchaser or an Affiliate thereof in cash in United States Dollars to the
Company. The cash proceeds of such issuance shall be used as set forth in
Section 2.4 below.

Section 2.4. Second Closing

The closing of the transactions contemplated under Section 2.3 above (the
“Second Closing”) shall take place at the offices of Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, 40 Bank St, Canary Wharf, London, England, counsel to
the Company, on the second Business Day after satisfaction or waiver of the
Second Closing Conditions Precedent (other than those that are by their nature
to be satisfied at the Second Closing, but subject to the satisfaction or waiver
of such conditions at the Second Closing) or at such other location, date and
time as may be agreed upon between the Purchaser and the Company (the “Second
Closing Date”). At the Second Closing, (i) the Company shall deliver to the
Purchaser

 

10



--------------------------------------------------------------------------------

evidence reasonably satisfactory to the Purchaser that a global note, with a
face value of $102,554,000, in registered form representing such Rollover Notes
has been delivered to the Depositary Trust Company, Euroclear S.A./N.V. or
Clearstream Banking, société anonyme, each to be registered in the name of the
Purchaser, or in such nominee’s or nominees’ name(s) as designated by the
Purchaser in writing, against payment of $102,554,000, payable in cash in United
States Dollars by or on behalf of the Purchaser, by wire transfer of immediately
available funds to such account or accounts as the Company shall designate in
writing to the Purchaser no later than two Business Days prior to the Second
Closing Date and (ii) the Company shall use such cash proceeds as set forth in
Section 8.7(b). In addition, subject to the performance of the obligations of
the Company and the Purchaser in Section 2.3 and Section 2.4 of this Agreement,
the parties hereto shall approve, execute and deliver, or cause to be approved,
executed and delivered, in each case on behalf of itself or its Affiliates party
thereto, as applicable, on the Second Closing Date, the Backstop Escrow
Agreement.

Section 2.5. Issue of Backstop Notes

(a) Upon the terms of this Agreement and subject to the satisfaction or waiver
of the Backstop Conditions Precedent (other than those that are by their nature
to be satisfied at a Backstop Closing, but subject to the satisfaction or waiver
of such conditions at such Backstop Closing), the Company shall have the right,
at its sole discretion, to put to the Purchaser, and the Purchaser shall be
obligated to purchase, on the Backstop Escrow Release Date, an amount of
Backstop Notes not to exceed the Backstop Maximum Amount, by delivering a
written notice to the Purchaser at any time on or before February 11, 2013, such
amount of Backstop Notes as the Company may notify the Purchaser (such notice,
and including any analogous notice delivered pursuant to another subsection of
this Section 2.5, a “Backstop Notice”), provided, however, that the Purchaser
shall not be obligated to purchase an aggregate principal amount of Backstop
Notes in excess of the Backstop Maximum Amount. Any Backstop Notice delivered to
the Purchaser pursuant to this Section 2.5 shall include (i) notice by the
Company to the Purchaser of the satisfaction or waiver of the Backstop
Conditions Precedent (other than those that are by their nature to be satisfied
at a Backstop Closing, but subject to the satisfaction or waiver of such
conditions at the Backstop Closing), (ii) the aggregate principal amount of
Backstop Notes to be purchased by the Purchaser (not to exceed the Backstop
Maximum Amount) and (iii) the aggregate principal amount of Convertible Notes
outstanding as of the date of such Backstop Notice. On January 15, 2013, the
Purchaser shall provide to the Company written notice of the aggregate principal
amount of Convertible Notes then held by the Purchaser and its Affiliates.
Following receipt of the Backstop Notice and subject to the satisfaction or
waiver of the Backstop Conditions Precedent (other than those that are by their
nature to be satisfied at a Backstop Closing, but subject to the satisfaction or
waiver of such conditions at such Backstop Closing), on February 15, 2013, the
Purchaser shall fund the Backstop Escrow Account, and the Company shall deliver
the Backstop Notes to the Backstop Escrow Agent as set forth in Section 2.6
below.

(b) If at any time from the Second Closing Date through December 10, 2012 (or to
the extent the Second Closing has not occurred by December 10, 2012, on the
Second Closing Date itself), any senior executive of the Purchaser or any of its
Affiliates (taken as a whole) or any senior executive of the Company become
actually aware or are informed of any failure by the Company to meet any
Backstop Conditions Precedent set forth in Section 5.5(b) or (c) below, such
party shall inform the other party of such failure on a

 

11



--------------------------------------------------------------------------------

reasonably prompt basis after acquiring such knowledge. On December 3, 2012 (or
to the extent the Second Closing has not occurred by December 3, 2012, on the
Second Closing Date itself), the Company shall deliver a certificate to the
Purchaser, signed by an executive officer of the Company, to the effect that the
Backstop Conditions Precedent set forth in Section 5.5(b) and (c) below have
either been satisfied or specifying those that are not then satisfied, in each
instance as at December 3, 2012 (or to the extent the Second Closing has not
occurred by December 3, 2012, on the Second Closing Date itself) (the “Backstop
Closing Certificate”). If, by the seventh calendar day after its receipt of the
Backstop Closing Certificate, the Purchaser has not delivered a written
objection to the Company as to the truth or accuracy of the statements made by
the Company in the Backstop Closing Certificate, the Purchaser may not
thereafter make any claim or bring any proceeding whether in law, equity or
otherwise, or otherwise object to its obligation to fund the Backstop Escrow
Account pursuant to this Agreement as a result of a failure of the Company to
satisfy any of the Backstop Conditions Precedent set forth in Section 5.5(b) and
(c) below.

(c) If, on or prior to December 10, 2012 (or to the extent the Second Closing
has not occurred by December 3, 2012, on or before the seventh calendar day
after its receipt of the Backstop Closing Certificate), the Purchaser delivers a
written objection to the Company as to the truth or accuracy of the statements
made by the Company in the Backstop Closing Certificate (or has otherwise
alleged that a condition to the Backstop Closing is not then satisfied),
thereafter proceedings are initiated to resolve any dispute arising therefrom in
accordance with Section 10.1(d), and such proceeding shall have been resolved by
the arbitrator appointed pursuant to Section 10.1(d) in favor of the Company,
notwithstanding Section 2.5(a) above, the Company shall have the right, at its
sole discretion and subject to the satisfaction of the Backstop Conditions
Precedent at such time (other than those Backstop Conditions Precedent set forth
in Section 5.5(b) and (c) below and other than those that are by their nature to
be satisfied at a Backstop Closing, but subject to the satisfaction or waiver of
such conditions at such Backstop Closing), to put to the Purchaser, by
delivering a Backstop Notice to the Purchaser at any time on or before three
calendar days after the date specified in Section 10.1(d)(iv)(8) below such
amount of Backstop Notes as the Company may notify the Purchaser in the Backstop
Notice, provided, however, that the Purchaser shall not be obligated to purchase
an aggregate principal amount of Backstop Notes in excess of the Backstop
Maximum Amount. Following receipt of the Backstop Notice delivered in accordance
with this Section 2.5(c) and subject to the satisfaction of the Backstop
Conditions Precedent at such time (other than those Backstop Conditions
Precedent set forth in Section 5.5(b) and (c) below and other than those that
are by their nature to be satisfied at a Backstop Closing, but subject to the
satisfaction or waiver of such conditions at such Backstop Closing), on the date
that is three days after the Purchaser’s receipt of a Backstop Notice pursuant
to this Section 2.5(c), the Purchaser shall fund the Escrow Account, and the
Company deliver the Backstop Notes to the Escrow Agent as set forth in
Section 2.6 below.

(d) If, on or prior to December 10, 2012 (or to the extent the Second Closing
has not occurred by December 3, 2012, on or before the seventh calendar day
after its receipt of the Backstop Closing Certificate), the Purchaser delivers a
written objection to the Company as to the truth or accuracy of the statements
made by the Company in the Backstop Closing Certificate (or has otherwise
alleged that a Backstop Condition Precedent is not then satisfied), thereafter
proceedings are initiated to resolve any dispute arising therefrom in accordance
with Section 10.1(d) below, and such proceeding shall not have been resolved by
the arbitrator appointed pursuant to Section 10.1(d) below on or prior to the
date specified in Section 10.1(d)(iv)(8) below, notwithstanding Section 2.5(a)
above, the Purchaser shall have

 

12



--------------------------------------------------------------------------------

the option, to be exercised in its sole discretion, to deliver written notice to
the Company on or prior to six days after the date set forth in
Section 10.1(d)(iv)(8) below of its election to fund the Backstop Escrow Account
with an amount in cash equal to the Backstop Maximum Amount less the aggregate
principal amount of Convertible Notes outstanding on January 15, 2013 that are
held by the Purchaser or an Affiliate of the Purchaser. In the event that the
Backstop Escrow Account is funded pursuant to this Section 2.5(d),
(i) Section 2.5(e) below shall not apply and (ii) upon final resolution of such
dispute the funds held in the Backstop Escrow Account shall be released in
accordance with the terms of the Backstop Escrow Agreement.

(e) If, on or prior to December 10, 2012 (or to the extent the Second Closing
has not occurred by December 3, 2012, on or before the seventh calendar day
after its receipt of the Backstop Closing Certificate), the Purchaser delivers a
written objection to the Company as to the truth or accuracy of the statements
made by the Company in the Backstop Closing Certificate (or has otherwise
alleged that a Backstop Condition Precedent is not then satisfied), thereafter
proceedings are initiated to resolve any dispute arising therefrom in accordance
with Section 10.1(d) below, and such proceeding shall not have been resolved by
the arbitrator appointed pursuant to Section 10.1(d) by the date specified in
Section 10.1(d)(iv)(8) below, and the Purchaser does not exercise its rights
under Section 2.5(d) above, then notwithstanding the provisions of
Section 2.5(a) of the Governance Agreement, the Company may issue equity or any
other equity ownership interests (including but not limited to equity-linked
securities) in an amount up to the aggregate principal amount of then
outstanding Convertible Notes, provided that any proceeds from such issue are
used to repay the Convertible Notes. If any such issuance of equity or any other
equity ownership interests (including but not limited to equity-linked
securities) shall require the approval of the shareholders of the Company, the
Purchaser and its Affiliates shall vote in favor of such issuance.

(f) If, on or before December 10, 2012 (or to the extent the Second Closing has
not occurred by December 3, 2012, on or before the seventh calendar day after
its receipt of the Backstop Closing Certificate), the Purchaser delivers a
written objection to the Company as to the truth or accuracy of the statements
made by the Company in the Backstop Closing Certificate, thereafter proceedings
are initiated to resolve any dispute arising therefrom in accordance with
Section 10.1(d), and such proceeding shall have been resolved by the arbitrator
appointed pursuant to Section 10.1(d) in favor of the Purchaser, then the
Purchaser shall be irrevocably excused from all obligations pursuant to Sections
2.5 and 2.6.

Section 2.6. Backstop Closing

Subject to the satisfaction or waiver of the Backstop Conditions Precedent
(other than those that are by their nature to be satisfied at a Backstop
Closing, but subject to the satisfaction or waiver of such conditions at such
Backstop Closing), the closing of the transactions contemplated under
Section 2.5 (a “Backstop Closing”) shall take place at the offices of Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank St, Canary Wharf, London, England,
counsel to the Company, on the applicable date specified in Section 2.5 above,
or at such other location, date and time as may be agreed upon between the
Purchaser and the Company (each a “Backstop Closing Date”). At any Backstop
Closing:

(a) The Company shall deliver to the Backstop Escrow Agent, to be held in escrow
pursuant to the Backstop Escrow Agreement, a global note in registered form

 

13



--------------------------------------------------------------------------------

representing the Backstop Notes, with a face value equal to the aggregate
principal amount of Backstop Notes so notified for issue in the relevant
Backstop Notice less the aggregate principal amount of any Convertible Notes set
forth in the notice of ownership provided by the Purchaser to the Company
pursuant to Section 2.5, that are eligible to be cleared through the Depositary
Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société anonyme and a
letter of instruction relating to delivery of the Backstop Notes on the Backstop
Escrow Release Date in form and substance reasonably acceptable to the
Purchaser, in each case, bearing the original signature of the Company, and the
Purchaser shall fund, by wire transfer of immediately available funds, to the
Backstop Escrow Account an amount, in United States Dollars, equal to the
aggregate principal amount of Backstop Notes so notified for issue in the
relevant Backstop Notice less the aggregate principal amount of any Convertible
Notes set forth in the notice of ownership provided by the Purchaser to the
Company pursuant to Section 2.5, to be held by the Backstop Escrow Agent
pursuant to the terms of the Backstop Escrow Agreement. On the Backstop Escrow
Release Date, the Backstop Notes will be deemed to be issued to the Purchaser
against the release of funds from the Backstop Escrow Account in accordance with
the Backstop Escrow Agreement.

(b) If the Purchaser or any of its Affiliates holds Convertible Notes on a
Backstop Closing Date, then the Purchaser shall purchase from the Company, and
the Company shall issue to the Purchaser, Rollover Notes with a face value equal
to the face value of such Convertible Notes that are eligible to be cleared
through the Depositary Trust Company, Euroclear S.A./N.V. or Clearstream
Banking, société anonyme, in exchange for a cash amount equal to such face
value, payable by the Purchaser. On the Backstop Closing Date, the Company shall
deliver to the Purchaser evidence reasonably satisfactory to the Purchaser that
a global note, with a face value equal to the face amount of the Convertible
Notes then owned by the Purchaser or any of its Affiliates, in registered form
representing such Rollover Notes has been delivered to the Depositary Trust
Company, Euroclear S.A./N.V. or Clearstream Banking, société anonyme, each to be
registered in the name of the Purchaser, or in such nominee’s or nominees’
name(s) as designated by the Purchaser in writing, against payment of an amount
equal to the face amount of the Convertible Notes then owned by the Purchaser or
any of its Affiliates, by or on behalf of the Purchaser by wire transfer of
immediately available funds, to such account or accounts as the Company shall
designate in writing to the Purchaser no later than two Business Days prior to
the Backstop Closing Date. The Company shall use such cash proceeds as set forth
in Section 8.7(c).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Disclosure Schedule (the “Disclosure Schedule”)
delivered to the Purchaser on the Effective Date (it being agreed that
disclosure of any item on the Disclosure Schedule shall be deemed disclosure
with respect to any other Section of this Agreement to which the relevance of
such item is reasonably apparent from the face of such disclosure), the Company
hereby represents and warrants to the Purchaser as follows:

Section 3.1. Incorporation

(a) The Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of Delaware with full power and authority
(corporate and other) to own, lease and operate, as the case may be, its
properties and conduct

 

14



--------------------------------------------------------------------------------

its business as now conducted; and (b) the Company and each of its Subsidiaries
are duly qualified to transact business and are each in good standing in each
jurisdiction in which the nature of the business conducted by it, or its
ownership or leasing of property, or its employment of employees or consultants
therein, makes such qualification necessary, except, with respect to clause (b),
where the failure to be so qualified or be in good standing has not had and
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on or change in the condition (financial or otherwise)
of the business, properties or results of operations of the Company and its
Subsidiaries, taken as a whole (a “Material Adverse Effect”). The Company has
not received notification, written or otherwise, that any proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification,
and to the Knowledge of the Company, no proceeding has been instituted in any
such jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit
or curtail, such power and authority or qualification. The Company and each of
its Subsidiaries are in possession of and operating in material compliance with
all authorizations, licenses, certificates, consents, orders and permits from
state, federal and other regulatory authorities that are material to the conduct
of their respective businesses, all of which are valid and in full force and
effect. Complete and correct copies of the certificate of incorporation (the
“Certificate of Incorporation”) and bylaws (the “Bylaws”) of the Company as in
effect on the date of this Agreement have been filed by the Company with the
SEC.

Section 3.2. Authority

The Company has all requisite corporate power and authority to enter into this
Agreement and each other Operative Agreement and to perform the transactions
contemplated hereby and thereby. When executed and delivered, each of the
Operative Agreements constituted or will constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The execution, delivery and performance of this Agreement and each
other Operative Agreement and the consummation of the transactions herein and
therein contemplated did not or will not result in (a) any violation of the
Certificate of Incorporation or Bylaws, (b) the creation of any pledge, lien,
encumbrance, mortgage, hypothecation, charge, security interest, easement, title
defect, conditional sale or other title retention agreement, judgment, interest,
equitable interest, setoff or claim of any kind or nature, whether arising by
agreement, Law or otherwise (“Lien”), upon any assets or property of the Company
or any of its Subsidiaries pursuant to the terms or provisions of, or will not
conflict with, result in the breach or violation of, or constitute a breach or
violation of any of the terms and provisions of, or constitute a default under,
any contract, agreement, license, understanding, indenture, mortgage, deed of
trust, loan agreement, joint venture, lease (including without limitation any
sale and leaseback arrangement), franchise, permit or other instrument or bond,
debenture, note or other evidence of Indebtedness, to which the Company or any
of its Subsidiaries is a party or by or to which it or its properties (including
without limitation all intangible property of the Company) or assets are or, to
the Knowledge of the Company, may be bound or subject (each, a “Contract”) which
breach, violation or default would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (c) the violation of any law,
order, ruling, rule, regulation, writ, assessment, injunction, judgment or
decree of any government or governmental court, agency or body, domestic or
foreign, having jurisdiction over the Company or any of its Subsidiaries, or
over any of their respective properties (including without limitation all
intangible property of the Company or any of its Subsidiaries) or Contracts
(“Government Entity”) or by or to which they or such of its

 

15



--------------------------------------------------------------------------------

properties or Contracts are or, to the Knowledge of the Company, may be bound or
subject (each, a “Law”) which violation would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Other than the
Anti-Competition Approvals, no consent, approval, authorization or order of or
qualification with any Government Entity, or, as of the date hereof or the
Original Agreement Date, under the NASDAQ Rules and/or the WSE Rules is required
for the execution, delivery and performance of this Agreement or the other
Operative Agreements and the consummation by the Company of the transactions
herein and therein contemplated, except the Company Stockholder Approval.

Section 3.3. Litigation

Except as disclosed in the SEC Documents filed prior to the date hereof, there
are no actions, suits, claims, investigations or proceedings pending or, to the
Knowledge of the Company, threatened to which the Company or any of its
Subsidiaries or, to the Knowledge of the Company, to which any of their
respective directors or officers is a party, or to which any of their respective
material properties (including without limitation all intangible property of the
Company) or any Contract may be subject, at law or in equity, before or by any
Government Entity any of which, individually or in the aggregate, would
reasonably be expected to prevent or to materially impede or delay the
consummation of the transactions contemplated by this Agreement or which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.4. Capitalization

All outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and have not been issued
in violation of any preemptive rights or other rights to subscribe for or
purchase securities. The authorized capital stock of the Company consists of
(a) 120,000,000 shares of Common Stock, of which, as of July 8, 2012, 78,903,480
shares were outstanding, and (b) 1,000,000 shares of preferred stock, of which
no shares are outstanding on the date hereof or the Original Agreement Date.
Except for options to purchase Common Stock issued under the Company’s 2007
Stock Incentive Plan disclosed in the SEC Documents filed prior to the date
hereof and the Company’s stockholder rights plan, there are no existing options,
warrants, calls, preemptive (or similar) rights, subscriptions or other rights,
agreements, arrangements or commitments of any character obligating the Company
to issue, transfer or sell, or cause to be issued, transferred or sold, any
shares of the capital stock of the Company or other equity interests in the
Company or any securities convertible into or exchangeable for such shares of
capital stock or other equity interests, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests. 1,397,333
shares of Common Stock are reserved as of the date hereof for issuance pursuant
to the Company’s 2007 Stock Incentive Plan and the warrants disclosed in the SEC
Documents filed prior to the date hereof. There are no voting agreements or
other similar arrangements with respect to the Common Stock to which the Company
is a party and, to the Knowledge of the Company, there are no voting agreements
or similar arrangements relating to the Common Stock (other than irrevocable
voting agreements executed by each member of the Company Board and the Purchaser
to vote in favor of the matters listed for approval in Section 8.2 of this
Agreement). The description of the Company’s stock option plans, employee stock
purchase plans or similar arrangements, and the options or other rights granted
and exercised thereunder, set forth in the SEC Documents filed prior to the date

 

16



--------------------------------------------------------------------------------

hereof accurately and fairly presents, in all material respects, the information
required to be shown with respect to such plans, arrangements, options and
rights. Except as described in the SEC Documents filed prior to the date hereof,
no person has the right to require the Company to register any securities of the
Company under the Securities Act, whether on a demand basis or in connection
with the registration of securities of the Company for its own account or for
the account of any other person. The issuance and sale of the Initial Shares,
the New Debt, the Additional Shares and any shares of Common Stock issued to
finance the payment of interest under the Rollover Notes or the Backstop Notes,
and the exchange of the Exchange Shares hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other person (other
than the Purchaser or an Affiliate of the Purchaser) and will not result in the
adjustment of the exercise, conversion, exchange or reset price of any
outstanding security. Except as disclosed in the SEC Documents filed prior to
date hereof, and for capital stock or voting securities of the Company’s
subsidiaries that is owned by the Company or a Subsidiary thereof, there are no
outstanding (i) shares of capital stock or voting securities of any Subsidiary
of the Company, (ii) securities of any Subsidiary of the Company convertible
into or exchangeable for shares of capital stock or voting securities of any
Subsidiary of the Company or (iii) options or other rights to acquire from any
Subsidiary of the Company, or any other obligation of any Subsidiary of the
Company to issue, any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of any Subsidiary of
the Company.

Section 3.5. Authorization

The Initial Shares, the New Debt and the Additional Shares (with respect to the
Additional Shares only, as of the date of this Agreement, but not as of the
Original Agreement Date) have been duly and validly authorized for issuance and
sale to the Purchaser pursuant to this Agreement and, when the Initial Shares
are issued and delivered by the Company against payment therefor in accordance
with the terms of this Agreement, the Initial Shares will be duly and validly
issued and fully paid and nonassessable, and will be sold free and clear of any
Lien. The Exchange Shares have been duly and validly authorized and reserved for
issuance and, upon the exchange of the New Debt in accordance with its terms and
the terms of this Agreement, including receipt of the Company Stockholder
Approval, the Exchange Shares will be validly issued, fully paid and
nonassessable and will be sold free and clear of any Lien. When the Additional
Shares are issued and delivered by the Company in accordance with the terms of
this Agreement, the Additional Shares will be duly and validly issued and fully
paid and nonassessable, and will be held by the Purchaser or its nominee free
and clear of any lien. No further approval or authorization of any stockholder,
the board of directors of the Company (the “Company Board”) or others is
required for the issuance and sale or transfer of the Securities, except for the
Company Stockholder Approval. The Company and the Company Board have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or other “poison pill” arrangement (including without limitation under the
Rights Agreement, dated September 6, 2011, by and between the Company and
American Stock Transfer & Trust Company, LLC), control share acquisition,
business combination or other similar anti-takeover provision under the laws of
the state of its incorporation, the Company’s organizational documents and any
other agreement to which the Company is bound, which is or could become
applicable to the Purchaser as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Purchaser’s respective ownership of Securities issued
hereunder and the acquisition of any securities by Purchaser or any Affiliate
pursuant to Section 8.18 hereof.

 

17



--------------------------------------------------------------------------------

Section 3.6. Financial Statements

Other than as may be set forth in SEC Documents filed prior to the date hereof,
the consolidated financial statements of the Company and its Subsidiaries
contained in the SEC Documents, together with the related schedules and notes
(the “Financial Statements”): (a) present fairly, in all material respects, the
financial position of the Company and its Subsidiaries as of the dates indicated
and the consolidated results of operations and cash flows of the Company and its
Subsidiaries for the periods specified; (b) have been prepared in material
compliance with requirements of the Securities Act, the Exchange Act and the
Rules and Regulations and in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis during
the periods presented and present fairly, in all material respects, the
information required to be stated therein; and (c) describe accurately, in all
material respects, the controlling principles used to form the basis for their
presentation. There are no financial statements (historical or pro forma) and/or
related schedules and notes that are required to be included in the SEC
Documents filed prior to the date hereof, that are not included as required by
the Securities Act, the Exchange Act and/or the Rules and Regulations.

Section 3.7. No Changes

Subsequent to December 31, 2011, except as otherwise described in the SEC
Documents filed prior to the date hereof, there has not been (a) any change,
development or event that, individually or in the aggregate, has resulted or
would reasonably be expected to result in a Material Adverse Effect, (b) any
transaction that is material to the Company or any of its Subsidiaries taken as
a whole, (c) any obligation, direct or contingent incurred by the Company and
its Subsidiaries that is material to the Company or any of its Subsidiaries
taken as a whole, (d) any change in the capital stock or outstanding
Indebtedness of the Company and its Subsidiaries that is material to the Company
and its Subsidiaries, taken as a whole, (e) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company, (f) any loss or
damage (whether or not insured) that has been sustained or will have been
sustained that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (g) any waiver by the Company or any of
its Subsidiaries of a material right or of a material debt owed to it, (h) any
sale, assignment or transfer of any intangible property of the Company or any of
its Subsidiaries that is material to the Company or any of its Subsidiaries
taken as a whole or (i) any arrangement or commitment by the Company or any of
its Subsidiaries to do any of the acts described in subjections (a) through
(h) above.

Section 3.8. Investment Company

The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds therefrom, will not be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

Section 3.9. SEC Documents

(a) The Company has filed in a timely manner all documents that the Company was
required to file under the Exchange Act during the 12 months preceding the date
of this Agreement. As of their respective filing dates, all documents that the
Company filed under the Exchange Act during the 12 months preceding the date of
this Agreement, when taken together with any subsequent amendments filed
thereto, complied or, when filed,

 

18



--------------------------------------------------------------------------------

will comply in all material respects with the requirements of the Exchange Act
or the Securities Act, as applicable, and none of such SEC Documents contained
or, when filed, will contain any untrue statement of a material fact or omitted
or, when filed, will omit to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were or will be made, not misleading.

(b) As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC or its staff. As of the date
of this Agreement, none of the Company’s Subsidiaries is subject to the
reporting requirements of Section 13(a) or 15(d) under the Exchange Act.

(c) Neither the Company nor any of its Subsidiaries has any liabilities of any
nature (whether accrued, absolute, contingent or otherwise) except liabilities
(i) disclosed in the financial statements of the Company and its Subsidiaries as
of December 31, 2011 (the “Balance Sheet Date”) included in the SEC Documents
filed prior to the date hereof, (ii) incurred after Balance Sheet Date in the
ordinary course of business, (iii) as contemplated by an Operative Agreement or
otherwise in connection with the transactions contemplated hereby or thereby or
(iv) as would not reasonably be expected to have a Material Adverse Effect.
There are no material unconsolidated Subsidiaries of the Company or any material
off-balance sheet arrangements of any type (including any off-balance sheet
arrangement required to be disclosed pursuant to Item 303(a)(4) of Regulation
S-K promulgated under the Securities Act) that have not been so described in the
SEC Documents filed prior to the date hereof nor any obligations to enter into
any such arrangements.

(d) The Companies and its Subsidiaries are, and since January 1, 2009, have
been, in compliance with all, and have not breached or violated any, Laws
applicable to the Company and its Subsidiaries, except as would not reasonably
be expected to have a Material Adverse Effect.

(e) The Company has implemented disclosure controls and procedures (as defined
in Rule 13a-15(e) of the Exchange Act) that are reasonably designed to ensure
that material information relating to the Company, including its Subsidiaries,
required to be included in reports filed under the Exchange Act is made known to
the chief executive officer and chief financial officer of the Company by others
within those entities. Except as otherwise described in the SEC Documents filed
prior to the date hereof, the Company and its Subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the SEC’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. Except as otherwise described in the SEC Documents filed prior to
the date hereof, neither the Company nor, to the Knowledge of the Company, the
Company’s independent registered public accounting firm, has identified or been
made aware of “significant deficiencies” or “material weaknesses” (as defined by
the Public Company Accounting Oversight Board) in the design or operation of the
Company’s or any of its Subsidiary’s internal controls and procedures that could
reasonably adversely affect the Company’s or any of its Subsidiaries’ ability to
record, process, summarize and report financial data, in each case which has not
been subsequently remediated. There is no fraud that involves the Company’s or
any of its Subsidiaries’ management or other employees who have a significant
role in the preparation of financial statements or the internal control over
financial reporting utilized by the Company and its Subsidiaries.

 

19



--------------------------------------------------------------------------------

Section 3.10. No Integrated Offering

Neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances within
the prior six months that would require registration under the Securities Act of
the issuance of the Securities to the Purchaser.

Section 3.11. Intellectual Property

The Company and its Subsidiaries own or possess adequate rights to use all
material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses; and the conduct of their respective
businesses do not conflict in any material respect with any such rights of
others, and the Company and its Subsidiaries have not received any notice of any
claim of infringement of or conflict with any such rights of others, except as
disclosed in the SEC Documents filed prior to the date hereof or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.12. Taxes

The Company and its Subsidiaries have paid all Russian, Ukrainian, Polish and
U.S. federal, state and local taxes, as well as other foreign taxes, and filed
all tax returns required to be paid or filed through the date hereof, except for
any taxes that are being disputed in good faith and for which adequate reserves
have been set aside, and except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.13. Seniority of Indebtedness

The obligations of the Company under the New Debt, the Rollover Notes and the
Backstop Notes rank at least pari passu in right of payment with the Convertible
Notes and the 2016 Senior Secured Notes.

Section 3.14. No Brokers

Except for Jefferies & Company Inc., the Company has not dealt with any broker,
finder or placement agent in connection with the transactions contemplated by
this Agreement, and, except for certain fees and expenses payable by the Company
to Jeffries & Company Inc., the Company has not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement,
any other Operative Agreement or any transaction contemplated hereby or thereby.

 

20



--------------------------------------------------------------------------------

Section 3.15. No Other Representations or Warranties

Except for the representations and warranties expressly contained in this
Article III and in the Operative Agreements, the Purchaser acknowledges that
neither the Company nor any of its Subsidiaries makes any other express or
implied representation or warranty with respect to the Company, any of its
Subsidiaries or their respective businesses or any other matter or with respect
to any other information provided or made available to the Purchaser or its
Affiliates or Representatives, and that all such representations and warranties,
other than the representations and warranties of the Company and its
Subsidiaries expressly contained in this Article III or in the Operative
Agreements, are expressly disclaimed. Neither the Company, nor any of its
Subsidiaries nor any other Person will have or be subject to any liability or
indemnification obligation to the Purchaser or any other Person relating to or
resulting from the distribution to the Purchaser or its Affiliates or
Representatives, or use by any of them of, any such information except that the
foregoing limitations shall not (a) apply to the Company or any of its
Subsidiaries to the extent they make the specific representations and warranties
set forth in this Article III or in the other Operative Agreements, but always
subject to the limitations and restrictions contained herein and therein, or
(b) preclude the Purchaser from any remedy for fraud or constitute an admission
by the Purchaser that any element of a claim for fraud cannot be established.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company as follows:

Section 4.1. Authorization

The Purchaser has all requisite power and authority to enter into this Agreement
and the other Operative Agreements to which it is party and to perform the
transactions contemplated hereby and thereby. When executed and delivered, each
of the Operative Agreements to which the Purchaser is party will constitute the
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms.

Section 4.2. Ownership of Convertible Notes

The Purchaser or an Affiliate of the Purchaser has good and marketable ownership
rights in the Convertible Notes to be exchanged for Rollover Notes free and
clear of any option, call, swap, margin or other rights, agreements,
arrangements or commitments of any character obligating the Purchaser to
transfer, sell or otherwise dispose of any such Convertible Notes or granting
any third party any rights over such Convertible Notes.

Section 4.3. Ownership of Purchaser Securities

Except for the Purchaser Securities and for shares of Common Stock acquirable
under the Operative Agreements, the Purchaser does not, and its Affiliates
(other than the other Purchaser) do not, own or otherwise have the right to
acquire, receive, pledge, option, call, subscribe for or exercise any preemptive
or other rights with respect to, and the Purchaser and its Affiliates are not
party to or otherwise obligated under, any binding agreements, arrangements or
commitments of any character to purchase or otherwise acquire

 

21



--------------------------------------------------------------------------------

or cause to be purchased any capital stock of the Company or other equity
interests in the Company or any securities convertible into or exchangeable for
such shares of capital stock or other equity interests or any note or other debt
instrument representing an obligation of the Company. For purposes of this
Section 4.3, “Purchaser Securities” shall include: (a) 12,920,411 shares of
Common Stock; (b) Convertible Notes with a face value of $102,554,000 and
(c) the New Debt. The Purchaser and its Affiliates do not own any 2016 Senior
Secured Notes. Other than as set forth in Schedule II, the Purchaser and its
Affiliates are not party to or otherwise obligated under any binding voting
agreements or other similar arrangements with respect to the Common Stock.

Section 4.4. Purchase Entirely for Own Account

The Purchaser and its applicable Affiliates are acquiring the Securities being
purchased by it hereunder for its own account, and not for resale or with a view
to distribution thereof in violation of the Securities Act. The Purchaser and
its applicable Affiliates have not entered into an agreement or understanding
with the Company to resell or distribute such Securities without prejudice,
however, to the Purchaser’s and its Affiliates’ right, subject to the provisions
of this Agreement, at all times to sell or otherwise dispose of all or any part
of such Securities pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable securities Laws.

Section 4.5. Financial Capability

The Purchaser has and will have available funds necessary to fund the Backstop
Notes, in each case on the terms and conditions contemplated by this Agreement.

Section 4.6. Investor Status; Etc

The Purchaser certifies and represents to the Company that it is now, and at the
time the Purchaser or any of its Affiliates acquires any of the Securities, the
Purchaser or such Affiliate, as applicable, has been and will be, an “Accredited
Investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act. The Purchaser’s and its Affiliates’ financial condition is such
that it is able to bear the risk of holding the Securities for an indefinite
period of time and the risk of loss of its entire investment. The Purchaser has
received, reviewed and considered all information it deems necessary in making
an informed decision to make an investment in the Securities and has been
afforded the opportunity to ask questions of and receive answers from the
management of the Company concerning this investment and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company. The Purchaser is acquiring
the Securities for its own account for the purpose of investment and not with a
view to, or for sale in connection with, any distribution thereof in violation
of the Securities Act.

Section 4.7. Shares Not Registered

The Purchaser understands that the Securities have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Securities must continue to be held by the Purchaser or an Affiliate of the
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration.

 

22



--------------------------------------------------------------------------------

Section 4.8. No Conflict

The execution, delivery and performance of this Agreement and the other
Operative Agreements to which the Purchaser is a party by the Purchaser and the
consummation of the transactions contemplated hereby and thereby will not
conflict with or result in any violation of or default by the Purchaser (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of, any obligation or to a loss of a
material benefit under (a) any provision of the organizational documents of the
Purchaser, (b) to the knowledge of the Purchaser, any material agreement or
instrument, permit, franchise or license or (c) any Law applicable to the
Purchaser or its respective properties or assets except, in the case of the
foregoing clauses (b) and (c), such conflicts, violations or defaults which
would not materially impede or delay or would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
Purchaser’s ability to consummate the transactions contemplated by this
Agreement (a “Purchaser Material Adverse Effect”).

Section 4.9. Consents

Other than the Anti-Competition Approvals, all consents, approvals, orders and
authorizations required on the part of the Purchaser in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained, or will be obtained, and
will be effective as of the Initial Closing, except where the failure to obtain
such consents, approvals, orders or authorizations would not reasonably be
expected to have a Purchaser Material Adverse Effect.

Section 4.10. No Public Offering

The Purchaser has not received any information relating to the Securities or the
Company, and is not purchasing the Securities as a result of, any form of
general solicitation or general advertising, including but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
pursuant to any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

Section 4.11. Short Positions; Certain Trading Limitations

The Purchaser will not, at any time, use any of the Securities acquired pursuant
to this Agreement to cover any short position in the Common Stock if doing so
would be in violation of applicable securities laws. The Purchaser
(a) represents that on and from the time the Purchaser first became aware of the
offering of the Shares until the Original Agreement Date and that on or from the
time the Purchaser first became aware of the offering of the Additional Shares
until the date of this Agreement neither it nor anyone acting on its behalf
engaged in and (b) represents that, with respect to the Shares, for the period
commencing on the date and time the Original Agreement was executed and ending
on the earlier to occur of (i) the Company’s issuance of a press release
disclosing the transactions contemplated by the Original Agreement and (ii) the
Company’s filing of a Current Report on Form 8-K disclosing the transactions
contemplated by the Original Agreement and, with respect to the Additional
Shares, for the period commencing on the date and time that this Agreement was
executed and ending on the earlier to occur of (i) the Company’s issuance of a
press release disclosing the transactions contemplated by this Agreement and
(ii) the Company’s filing of a Current Report on Form 8-K disclosing the
transactions contemplated

 

23



--------------------------------------------------------------------------------

by this Agreement, neither it nor anyone acting on its behalf engaged or will
engage in, any hedging or other transaction which was or is designed to or could
reasonably have been or be expected to lead to or result in, or be characterized
as, a sale, an offer to sell, a solicitation of offers to buy, disposition of,
loan, pledge or grant of any right with respect to (collectively, a
“Disposition”) the Common Stock of the Company by the Purchaser or any person or
entity. Such prohibited hedging or other transaction would include without
limitation effecting any short sale (whether or not such sale or position is
“against the box”) or any purchase, sale or grant of any right (including
without limitation any put or call option) with respect to the Common Stock of
the Company or with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Stock of the Company. Notwithstanding the foregoing,
nothing set forth above would prohibit the location and/or reservation of
borrowable shares of Common Stock.

Section 4.12. Purchaser Control of Affiliates

The Purchaser Controls and, either directly or indirectly, owns Russian Standard
Corporation, Roust Trading (Cyprus) Limited (UK Branch) and Russian Standard
Bank.

Section 4.13. Investment Company

The Purchaser and any direct or indirect parent entity or controlling person of
the Purchaser are not and, after giving effect to the offering and sale of the
Securities, will not be an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

Section 4.14. No Other Representations or Warranties

Except for the representations and warranties expressly contained in this
Article IV or made by the Purchaser in another Operative Agreement, the Company
acknowledges that neither the Purchaser nor any of its Affiliates makes any
other express or implied representation or warranty with respect to the
Purchaser, any of its Affiliates or any other matter or with respect to any
other information provided or made available to the Company or its Subsidiaries
or Representatives, and that all such representations and warranties, other than
the representations and warranties of the Purchaser and its Affiliates expressly
contained in this Article IV or made by the Purchaser in another Operative
Agreement, are expressly disclaimed. Neither the Purchaser, nor any of its
Affiliates nor any other Person will have or be subject to any liability or
indemnification obligation to the Company or any other Person relating to or
resulting from the distribution to the Company or its Subsidiaries or
Representatives, or use by any of them of, any such information except that the
foregoing limitations shall not (a) apply to the Purchaser or any of its
Affiliates to the extent they make the specific representations and warranties
set forth in this Article IV or in the other Operative Agreements, but always
subject to the limitations and restrictions contained herein and therein, or
(b) preclude the Company from seeking any remedy for fraud or constitute an
admission by the Company that any element of a claim for fraud cannot be
established.

 

24



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1. Conditions to the Obligation of the Purchaser to Consummate the
Initial Closing

The obligation of the Purchaser to consummate the Initial Closing was subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects at the Initial Closing as if
made at the Initial Closing (except to the extent that such representation and
warranty speaks as of a particular date in which case such representation and
warranty shall be true and correct as of such date).

(b) The Company shall have performed in all material respects all covenants and
agreements herein required to be performed or observed by the Company on or
prior to the Initial Closing Date.

(c) 15 days shall have passed since the Company filed with NASDAQ a true and
complete Notification Form: Listing of Additional Shares covering all applicable
Securities, and NASDAQ shall not have objected to the transactions contemplated
by this Agreement or any other Operative Agreement.

(d) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Initial Closing, the Second Closing or the Backstop Closing, shall have been
instituted by any Government Entity and shall be pending.

(e) None of the transactions contemplated by this Agreement or any other
Operative Agreement shall be prohibited by any Law.

(f) The Purchaser shall have received a certificate signed on behalf of the
Company by an executive officer of the Company certifying that the conditions
set forth in Section 5.1(a) and (b) have been satisfied.

(g) No stop order or suspension of trading shall have been imposed by NASDAQ,
the SEC or any other Government Entity, and no suspension or exclusion from
trading shall have been imposed by the WSE or the Polish FSA, in each case with
respect to public trading in the Common Stock, and shall be continuing as of the
Initial Closing Date.

(h) The Purchaser shall have received a certificate from the chief financial
officer of the Company, dated as of the Initial Closing Date and substantially
in the form of Annex A hereto, certifying as to the solvency of the Company and
its Subsidiaries, on a consolidated basis after giving effect to the
transactions comprising the Initial Closing.

(i) No event of default has occurred under any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any Indebtedness for money borrowed of the Company and/or
any of its Subsidiaries, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which an event of default has occurred, aggregates $30 million or more.

 

25



--------------------------------------------------------------------------------

(j) The Company shall have enabled the New Debt to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme.

Section 5.2. Conditions to the Obligation of the Company to Consummate the
Initial Closing

The obligation of the Company to consummate the Initial Closing was subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct at the Initial Closing as if made at the
Initial Closing (except to the extent that such representation and warranty
speaks as of a particular date, in which case such representation and warranty
shall be true and correct as of that date).

(b) The Purchaser shall have performed in all material respects all covenants
and agreements herein required to be performed or observed by the Purchaser on
or prior to the Initial Closing Date.

(c) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Initial Closing shall have been instituted by any Government Entity and shall be
pending.

(d) None of the transactions contemplated by this Agreement or any other
Operative Agreement shall be prohibited by any Law.

(e) The Company shall have received a certificate signed on behalf of the
Purchaser by an executive officer of the Purchaser certifying that the
conditions set forth in Section 5.2(a) and Section 5.2(b) have been satisfied.

(f) 15 days shall have passed since the Company filed with NASDAQ a true and
complete Notification Form: Listing of Additional Shares covering all applicable
Securities, and NASDAQ shall not have objected to the transactions contemplated
by this Agreement or any other Operative Agreement.

Section 5.3. Conditions to the Obligation of the Purchaser to Consummate the
Second Closing

The obligation of the Purchaser to consummate the Second Closing is subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Company set forth in Section 3.1,
Section 3.2 and Section 3.5 shall be true and correct in all respects at the
Second Closing as if made at the Second Closing.

(b) At the Initial Closing no representation or warranty given in satisfaction
of Section 5.1(a) (solely to the extent that the waiver of rights set forth in
Section 8.20 below is effective, other than representations or warranties that
were false or incorrect as a result of the Accounting Issue), and no
representation or warranty made by the Company in this Agreement, was false or
incorrect as of the date it was given.

 

26



--------------------------------------------------------------------------------

(c) The Company shall have performed in all material respects the covenants and
agreements contained in Section 8.1, Section 8.7, Section 8.16 and Section 8.18
herein and required by Section 2.1 and Section 2.5 of the Governance Agreement
to be performed or observed by the Company on or prior to the Second Closing.

(d) The Company shall have obtained the Company Stockholder Approval.

(e) The Initial Closing shall have occurred.

(f) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Second Closing, shall have been instituted by any Government Entity and shall be
pending.

(g) None of the transactions contemplated by this Agreement or any other
Operative Agreement shall be prohibited by any Law.

(h) The Purchaser shall have received a certificate signed on behalf of the
Company by an executive officer of the Company certifying that the conditions
set forth in Section 5.3(a), (b) and (c) have been satisfied.

(i) No stop order or suspension of trading shall have been imposed by NASDAQ,
the SEC or any other Government Entity, and no suspension or exclusion from
trading shall have been imposed by the WSE or the Polish FSA, in each case with
respect to public trading in the Common Stock and shall be continuing as of the
Second Closing Date.

(j) No event of default has occurred under any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any Indebtedness for money borrowed of the Company and/or
any of its Subsidiaries, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which an event of default has occurred, aggregates $30 million or more.

(k) The Company shall have enabled the Rollover Notes to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme.

(l) The Company shall have filed with the SEC (i) amendments (containing
financial statements of the Company and its Subsidiaries that are required to be
restated due to the Accounting Issue) to all periodic reports of the Company
filed with the SEC that contained incorrect financial statements as a result of
the Accounting Issue and (ii) all periodic reports required to be filed on or
prior to the date of the Second Closing pursuant to SEC rules and regulations.

(m) The Company shall have not received written notice of a “Default” from
(i) the trustee under the 2016 Senior Secured Notes Indenture or the holders of
at least 25% principal amount of the 2016 Senior Secured Notes or (ii) the
trustee under the indenture governing the Convertible Notes or the holders of at
least 25% principal amount of the Convertible Notes, in the case of each of
clause (i) and (ii), in connection with the Accounting Issue, which “Default”
has not been cured in all respects under the 2016 Senior Secured Notes Indenture
or the indenture governing the Convertible Notes (as applicable) or irrevocably
and effectively waived pursuant to the terms of the 2016 Senior Secured Notes
Indenture or the indenture governing the Convertible Notes (as applicable).

 

27



--------------------------------------------------------------------------------

Section 5.4. Conditions to the Obligation of the Company to Consummate the
Second Closing

The obligation of the Company to consummate the Second Closing is subject to the
satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Purchaser set forth in Section 4.1
and Section 4.8 shall be true and correct at the Second Closing as if made at
the Second Closing.

(b) The Purchaser shall have performed in all material respects all covenants
and agreements contained in Section 8.1 and Section 8.9 herein to be performed
or observed by the Purchaser on or prior to the Second Closing.

(c) No proceeding challenging any Operative Agreement or any of the transactions
contemplated hereby or thereby and seeking to prohibit, alter or prevent the
Second Closing, shall have been instituted by any Government Entity and shall be
pending.

(d) The issuance of the Exchange Shares and the exchange of the Convertible
Notes by the Purchaser shall not be prohibited by any Law.

(e) The Company shall have received a certificate signed on behalf of the
Purchaser by an executive officer of the Purchaser certifying that the
conditions set forth in Sections 5.4(a) and (b) have been satisfied.

Section 5.5. Conditions to the Obligation of the Purchaser to Consummate a
Backstop Closing

The obligation of the Purchaser to consummate a Backstop Closing is subject to
the satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Company set forth in Section 3.1,
Section 3.2 and Section 3.5 shall be true and correct in all respects at the
Backstop Closing as if made at the Backstop Closing.

(b) At the Initial Closing no representation or warranty given in satisfaction
of Section 5.1(a) (solely to the extent that the waiver of rights set forth in
Section 8.20 below is effective, other than representations or warranties that
were false or incorrect as a result of the Accounting Issue), and no
representation or warranty made by the Company in this Agreement, was false or
incorrect as of the date it was given.

(c) The Company shall have performed in all material respects the covenants and
agreements contained in Section 8.7, Section 8.16 and Section 8.18 herein and
required by the Section 2.1, 2.4 and 2.5 of the Governance Agreement to be
performed or observed by the Company on or prior to the Backstop Closing.

(d) Each of the Initial Closing and the Second Closing shall have occurred.

 

28



--------------------------------------------------------------------------------

(e) The Purchaser shall have received a certificate signed on behalf of the
Company by an executive officer of the Company certifying that the conditions
set forth in Section 5.5(a) have been satisfied.

(f) No event of default has occurred under any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any Indebtedness for money borrowed of the Company and/or
any of its Subsidiaries, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which an event of default has occurred, aggregates $30 million or more.

(g) There shall not have occurred a Change of Control (as defined in the Senior
Secured Notes Indenture) of the Company.

(h) The issuance of the Backstop Notes and the intended use of the proceeds from
the issuance of the Backstop Notes to repay outstanding Convertible Notes shall
not be prohibited by any Law.

(i) The Company shall have enabled the Backstop Notes to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme.

(j) A Backstop Closing shall have occurred on or before March 15, 2013.

ARTICLE VI

TRANSFER, LEGENDS

Section 6.1. Securities Law Transfer Restrictions

(a) The Purchaser understands that the Securities have not been registered under
the Securities Act or any U.S. state securities laws, and the Purchaser agrees
that it will not dispose of the Securities unless (a) the resale of the
Securities is registered under the Securities Act or (b) such registration is
not required under the Securities Act or any applicable U.S. state securities
law due to the applicability of an exemption therefrom. In that connection, the
Purchaser is aware of Rule 144 under the Securities Act and the requirements to
qualify thereunder.

(b) The Purchaser acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of Securities, in any jurisdiction outside of the
United States where action for that purpose is required.

 

29



--------------------------------------------------------------------------------

Section 6.2. Legends

(a) Each certificate representing any of the Securities shall be endorsed with
the legends set forth below (and any Securities issued in noncertificated form
shall be subject to appropriate stop transfer instructions), and the Purchaser
covenants that, except to the extent such restrictions are waived by the
Company, it shall not transfer the Securities (whether or not represented by any
such certificate) without complying with the restrictions on transfer described
in this Agreement and the legends endorsed on such certificate, if any:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED,
PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY IN CONNECTION WITH
SUCH A DISPOSITION PURSUANT TO AN EXEMPTION, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT.”

(b) The restrictions imposed by Section 6.2(a) above will cease and terminate as
to any particular Security (i) when in the opinion of counsel reasonably
acceptable to the Company such legend is no longer required in order to ensure
compliance by the Company with the Securities Act or (ii) when such Security
shall have been effectively registered under the Securities Act or transferred
pursuant to Rule 144 under the Securities Act. Whenever such restrictions will
cease and terminate as to any Securities, the holder thereof shall be entitled
to receive from the Company, without expense, new certificates not bearing the
legend set forth in Section 6.2(a) above.

(c) Each certificate representing any of the New Debt, Rollover Notes or
Backstop Notes shall be endorsed with legends substantially in the form set
forth on the form of such note annexed hereto, and the Purchaser covenants that,
except to the extent such restrictions are waived by the Company, it shall not
transfer the New Debt, Rollover Notes or Backstop Notes without complying with
the legends set forth thereon.

ARTICLE VII

TERMINATION

Section 7.1. Termination

This Agreement may be terminated and the transactions contemplated hereunder
abandoned only as follows:

(a) [intentionally left blank]; or

(b) at any time by mutual agreement of the Company and the Purchaser; or

(c) by the Company in order to concurrently enter into an acquisition agreement
or similar agreement with respect to any Superior Proposal, provided that
(i) the Company has complied with the terms of Section 8.4, (ii) the Company’s
stockholders shall have failed to provide the Company Stockholder Approval at
the Stockholders Meeting and (iii) the Company shall have paid the fee payable
pursuant to Section 7.2(b) below; or

(d) by the Purchaser if the Company Stockholder Approval has not been obtained
and (i) the Company shall have failed to include the Company Recommendation in

 

30



--------------------------------------------------------------------------------

the Proxy Statement, (ii) the Company Board shall have made a Change in
Recommendation in accordance with Section 8.2 and Section 8.4 (other than in
response to a Purchaser Intervening Event where the Purchaser Intervening Event
is the primary reason for the Change in Recommendation and the Company Board
certifies in writing to the Purchaser that a Purchaser Intervening Event has
occurred and the nature of the Purchaser Intervening Event), (iii) an
Alternative Proposal has been publicly announced and the Company Board shall
have failed to publicly reaffirm its recommendation of this Agreement and the
transactions contemplated hereby not later than five Business Days prior to the
date of the Stockholders Meeting or (iv) the Company breaches its covenants or
agreements set forth in Section 8.2, Section 8.4 (other than Section 8.4(f)) and
Section 8.6 and such breach is not cured, if capable of cure, within 10 Business
Days after written notice of such breach by the Purchaser to the Company;
provided, that the Purchaser will only be able to terminate this Agreement
pursuant to this Section 7.1(d) if the Purchaser is not then in breach of its
representations, warranties, covenants or agreements in a manner that would
cause the conditions set forth in (y) Sections 5.2(a) or 5.2(b), with respect to
a termination prior to the Initial Closing or (z) Section 5.4(a) or 5.4(b), with
respect to a termination after the Initial Closing and prior to the Second
Closing, in the case of each of clauses (y) and (z) above, not to be satisfied;

(e) by the Purchaser or the Company if the Second Closing shall not have been
consummated by December 31, 2012 (the “End Date”); provided, that the right to
terminate the Agreement pursuant to this Section 7.1(e) shall not be available
to any party whose breach or failure to perform any of its obligations under
this Agreement has caused the failure of any Second Closing Condition Precedent
set forth in Section 5.3, with respect to a termination by the Company, or
Section 5.4, with respect to a termination by the Purchaser, to be satisfied;
or;

(f) by the Purchaser if the stockholders of the Company fail to provide the
Company Stockholder Approval at the Stockholders Meeting (or any adjournment
thereof).

Section 7.2. Effect of Termination

(a) Except as set forth in Section 7.2(b) below, any termination pursuant to
this Article VII shall be without liability on the part of any party; provided
that each party hereto shall remain liable for any breach of this Agreement
prior to its termination notwithstanding any termination of this Agreement.
Notwithstanding any termination of this agreement pursuant to this Article VII,
this Section 7.2 shall survive any such termination and Section 8.13,
Section 8.15, Section 9.6 and Section 10.1 through Section 10.9 of this
Agreement will not terminate and will survive any termination of this Agreement.

(b) In the event this Agreement is terminated by the Company pursuant to
Section 7.1(c) or the Purchaser pursuant to Section 7.1(d), then either
concurrently with such termination (in the case of a termination pursuant to
Section 7.1(c)) or within two Business Days after such termination (in the case
of a termination pursuant to Section 7.1(d)) the Company will pay the Purchaser
a fee equal to $12,000,000 in cash by wire transfer to an account designated by
the Purchaser. The amounts referenced in this Section 7.2(b) and the expenses
and interest referred to Section 7.2(c) below shall be deemed to be liquidated
damages for any and all losses or damages suffered or incurred by the Purchaser,
any of its Affiliates or any other person in connection with this Agreement (and
the termination hereof), the transactions contemplated hereby (and the
abandonment thereof) or any matter forming

 

31



--------------------------------------------------------------------------------

the basis for such termination, and after payment of such fee and any amounts
required to be paid pursuant to Section 7.2(c) below neither the Purchaser, any
of its Affiliates nor any other person shall be entitled to bring or maintain
any claim, action or proceeding against the Company or any of its Affiliates
arising out of or in connection with this Agreement, any of the transactions
contemplated hereby or any matters forming the basis for such termination;
provided, however, that nothing in this Section 7.2(b) shall limit the rights of
the Purchaser under Section 10.1(c) and Section 10.8.

(c) Each of the parties hereto acknowledge that the agreements contained in
Section 7.2(b) above are an integral part of the transactions contemplated by
this Agreement and that without these agreements the Purchaser would not enter
into this Agreement. Accordingly, if the Company fails to timely pay any amount
due pursuant to Section 7.2(b) above, and, in order to obtain the payment, the
Purchaser commence a lawsuit that results in a judgment against the Company for
the payment set forth in this Section 7.2(b) above, the Company shall pay the
Purchaser’s reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees) in connection with such lawsuit, together with
interest on such amount at the prime rate as published in the Wall Street
Journal in effect on the date such payment was required to be made through the
date such payment was actually received.

(d) Notwithstanding anything to the contrary in this Agreement but subject to
Section 10.1(c) below and Section 10.8 below, the Purchaser’s right to receive
payment from the Company of the amount referred to in Section 7.2(b) above, the
expenses and interest referred to Section 7.2(c) above, the remedies available
under the terms of the New Debt and the terms of Section 8.15(a) hereof, and the
rights of the Purchaser under Section 8.13 shall be the sole and exclusive
remedy of the Purchaser against the Company and its Subsidiaries and any of
their respective former, current or future officers, directors, partners,
stockholders, managers, members or Affiliates (collectively, “Company Related
Parties”) in connection with a termination of this Agreement pursuant to
Section 7.1(c) above or Section 7.1(d) above, and upon payment of such
amount(s), none of the Company Related Parties shall have any further liability
or obligation relating to or arising out of this Agreement or the transactions
contemplated by this Agreement.

ARTICLE VIII

COVENANTS

Section 8.1. Preparation and Mailing of Proxy Statement

(a) As promptly as reasonably practicable following the filing with the SEC of
(i) amendments (containing financial statements of the Company and its
Subsidiaries that are required to be restated due to the Accounting Issue) to
all periodic reports of the Company filed with the SEC that contained incorrect
financial statements as a result of the Accounting Issue and (ii) all periodic
reports required to be filed on or prior to the date the filings described in
clause (i) above are filed with the SEC pursuant to SEC rules and regulations,
but in no event later than ten (10) Business Days thereafter, the Company shall
prepare and file with the SEC proxy materials that shall constitute the proxy
statement relating to the Company Stockholder Approval to be sought at the
Stockholders Meeting (such proxy statement, and any amendments or supplements
thereto, the “Proxy Statement”). Other than seeking (i) the Company Stockholder
Approval, (ii) approval by the affirmative

 

32



--------------------------------------------------------------------------------

vote of the holders of a majority of shares of the Company’s then outstanding
Common Stock to amend the Certificate of Incorporation to increase the size of
the Company Board to eleven (11) directors, (iii) the election of directors to
the Company Board, (iv) the ratification of the choice of the Company’s
accountants, (v) an increase in the authorized share capital of the Company of
50,000,000 shares of Common Stock and (vi) the approval of the Company’s
employee stock incentive plan, the Proxy Statement shall not seek the approval
of stockholders of the Company with respect to any other matter, and the Company
shall not solicit proxies for the authority to act on any other matter that may
be taken up at the Stockholders Meeting. Prior to filing the Proxy Statement,
the Company will provide drafts thereof to the Purchaser, will give the
Purchaser a reasonable time to review and comment thereon and will consider in
good faith any comments made by the Purchaser. The Proxy Statement shall comply
as to form in all material respects with the applicable provisions of the
Securities Act and the Exchange Act and the rules and regulations thereunder and
shall not, on the date it is first mailed to stockholders of the Company and at
the time of the Stockholders Meeting, contain any untrue statement of material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they are made, not misleading. The parties hereto shall reasonably
cooperate with each other and provide to each other all information necessary in
order to prepare the Proxy Statement, and shall provide promptly to the other
parties any information such party may obtain that would reasonably be expected
to necessitate amending the Proxy Statement.

(b) The Company shall, as promptly as practicable after receipt thereof (and in
any event within two (2) Business Days), provide the Purchaser copies of any
written comments and advise the Purchaser of any oral comments with respect to
the Proxy Statement received from the SEC.

(c) The Company shall cause the Proxy Statement to be mailed to its stockholders
at the earliest practicable time after the SEC informs the Company that it will
not review, or completes its review thereof, or ten days pass without notice
from the SEC that it will review the Proxy Statement. The Company shall take any
action (other than qualifying to do business in any jurisdiction in which it is
not now so qualified or to file a general consent to service of process)
required to be taken under any applicable U.S. state securities laws in
connection with the transactions contemplated hereby and the Company shall
furnish all information concerning it and the holders of its capital stock as
may be reasonably requested in connection with any such action.

(d) If at any time prior to the Second Closing Date, (i) any event or change
occurs with respect to the parties hereto or any of their respective Affiliates,
officers or directors, which is required, in either party’s reasonable judgment,
to be set forth in an amendment of, or supplement to, the Proxy Statement or
(ii) any information relating to the parties hereto, or any of their respective
Affiliates, officers or directors, should be discovered by a party which should
be set forth in an amendment of, or supplement to, the Proxy Statement so that
such document would not include any misstatement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the Company shall
file as promptly as practicable with the SEC an amendment of or supplement to
the Proxy Statement and, as required by Law, disseminate the information
contained in such amendment or supplement to the stockholders of the Company;
provided, that prior to filing any such amendment or supplement, the Company
will provide drafts thereof to the Purchaser, will give the Purchaser a
reasonable time to review and comment thereon and will consider in good faith
any comments made by the Purchaser.

 

33



--------------------------------------------------------------------------------

Section 8.2. Stockholders Meeting; Recommendation

The Company shall duly take all lawful action to call, give notice of, convene
and hold a meeting of the stockholders of the Company (the “Stockholders
Meeting”) on a date as promptly as practicable (and in any event within five
Business Days) after the SEC informs the Company that it will not review, or
completes its review of the Proxy Statement, or ten days pass without notice
from the SEC that it will review the Proxy Statement, solely for the purpose of
obtaining the Company Stockholder Approval and the other matters specified in
Section 8.1(a) above, and subject to and until a Change in Recommendation made
in accordance with this Section 8.2 and Section 8.4 the Company shall take all
lawful action to solicit the Company Stockholder Approval. The Company shall not
permit a meeting of its stockholders to occur, or permit its stockholders to
vote on any matter, until the Stockholders Meeting called to approve the matters
set forth in the Proxy Statement delivered pursuant to Section 8.1 has occurred.
The Company Board shall recommend the issuance of Exchange Shares and the other
transactions as contemplated by this Agreement and the other Operative
Agreements (the “Company Recommendation”), provided that if the Company Board
determines at any time prior to the Stockholders Meeting in good faith after
consultation with its financial advisers and outside legal counsel and in
response to an Intervening Event that the Company Recommendation would be
inconsistent with its fiduciary duties under applicable Law it shall be under no
obligation to make such Company Recommendation and, after complying with the
procedures set forth in Section 8.4(c) and after the expiration of the Purchaser
Review Period, may change, alter or rescind any Company Recommendation (each, a
“Change in Recommendation”) that has otherwise been made; and provided further,
that no change in Company Recommendation or failure to make the Company
Recommendation shall affect the obligation of the Company to hold the
Stockholders Meeting in the manner set forth in this Section 8.2.

Section 8.3. Consents and Approvals

(a) Subject to the terms and conditions of this Agreement, each of the parties
will use all reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate the transactions contemplated by this Agreement,
including preparing and filing as promptly as practicable all documentation to
effect all necessary filings, notices, petitions, statements, registrations,
submissions of information, applications and other documents necessary to
consummate the transactions contemplated by this Agreement, including, without
limitation, (i) filings, if any, required under any antitrust Laws of any
applicable jurisdiction (including, without limitation, the Anti-Competition
Approvals), as agreed by the parties hereto, (ii) any filings required under the
Securities Act, the Exchange Act, any applicable U.S. state or securities or
“blue sky” laws and the securities laws of any foreign country, or under any
other Law relating to the transactions contemplated by this Agreement and
(iii) any filings required under the NASDAQ Listing Rules. Each party hereto
will cause all documents that it is responsible for filing with any Government
Entity under this Section 8.3 to comply in all material respects with all
applicable Laws. Each party hereto shall promptly supply the other with any
information which may be required in order to effectuate any filings or
application pursuant to this Section 8.3.

 

34



--------------------------------------------------------------------------------

(b) Upon the terms and subject to the conditions set forth herein, each of the
parties hereto agrees to use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement, including using all reasonable
efforts to accomplish the following: (i) the taking of all reasonable acts
necessary to cause the conditions precedent of the Purchaser (with respect to
the Company) or the Company (with respect to the Purchaser) set forth in Article
V to be satisfied, (ii) the obtaining of all necessary actions or nonactions,
waivers, consents, approvals, orders and authorizations from Government Entities
and the making of all necessary registrations, declarations and filings
(including registrations, declarations and filings with Government Entities, if
any) and the taking of all reasonable steps as may be necessary to avoid any
suit, claim, action, investigation or proceeding by any Government Entity,
(iii) the obtaining of all necessary consents, approvals or waivers from third
parties and (iv) the execution or delivery of any additional instruments
necessary to consummate the transactions and to fully carry out the purposes of
this Agreement. In connection with and without limiting the foregoing, the
Company and the Company Board shall, if any takeover statute or similar Law is
or becomes applicable to this Agreement or any of the transactions contemplated
by this Agreement, use all reasonable efforts to ensure that the transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such Law on this Agreement and the transactions contemplated hereby.

(c) The Company shall use its reasonable best efforts to cause each of the New
Debt, the Rollover Notes and the Backstop Notes to be cleared through the
Depositary Trust Company, Euroclear S.A./N.V. or Clearstream Banking, société
anonyme with as few changes as possible from the form of such instruments
attached as Exhibits to this Agreement. The Company shall use its reasonable
best efforts to deliver all such certificates, instruments, agreements,
disclosure materials and such other documents or materials as such clearing
system may require. Prior to filing such certificates, instruments, agreements,
disclosure materials and such other documents or materials, the Company will
provide drafts thereof to the Purchaser, will give the Purchaser a reasonable
time to review and comment thereon and will consider in good faith any comments
made by the Purchaser.

Section 8.4. Alternative Proposals

(a) Subject to the provisions of this Section 8.4, at all times during the
period commencing with Effective Date and continuing until the earlier to occur
of the termination of this Agreement and the Second Closing Date, the Company
shall not, and shall cause its officers and directors not to, and shall use its
reasonable best efforts to cause its and its Subsidiaries’ employees, investment
bankers, attorneys and other advisors or representatives (collectively with
officers and directors of the Company, “Representatives”) not to, (i) solicit,
initiate, encourage, or induce any inquiry with respect to, or the making,
submission or announcement of, any proposal or offer which would reasonably be
expected to lead to a merger, acquisition, consolidation, tender offer, exchange
offer or similar transaction involving, or any proposal or offer to purchase or
acquire in any manner (A) assets representing 10% or more of the assets of the
Company and its Subsidiaries, taken as a whole, (B) an equity interest in 10% or
more of the Equity Securities or (C) any other transaction that is or would be
an alternative to the transactions contemplated by this Agreement (any such
proposal or offer being hereinafter referred to as an “Acquisition

 

35



--------------------------------------------------------------------------------

Proposal”), (ii) enter into, participate, continue or otherwise engage in
discussions or negotiations with, or provide any non-public information to any
Person (other than the Purchaser, its Affiliates and its respective
representatives) with respect to any inquiries regarding, or the making of, an
Acquisition Proposal or that would otherwise reasonably be expected to lead to
any Acquisition Proposal, (iii) approve, endorse or recommend any Acquisition
Proposal or (iv) enter into or approve any letter of intent, agreement in
principle, acquisition agreement or similar agreement relating to an Acquisition
Proposal. The Company shall immediately terminate, and shall cause its
Representatives to immediately terminate, all discussions or negotiations, if
any, that are ongoing as of the date hereof with any third party with respect to
an Acquisition Proposal.

(b) Subject to the provisions of this Section 8.4, the Company may (A) provide
information in response to a request by a Person who has made a bona fide
written Acquisition Proposal that was not initiated or solicited in violation of
Section 8.4(a) if the Company receives from the Person so requesting the
information an executed confidentiality agreement that is customary for
transactions of the type of the Acquisition Proposal; and/or (B) engage in
discussions or negotiations with any Person who has made a bona fide written
Acquisition Proposal that was not initiated or solicited in violation of
Section 8.4(a), if, in the case of each of clauses (A) and (B), the Company
Board determines in good faith after consultation with its financial advisors
and outside legal counsel that failure to take this action would be inconsistent
with its fiduciary duties under applicable Law and if the Company Board
determines in good faith that the Acquisition Proposal either constitutes a
Superior Proposal or is reasonably likely to lead to a Superior Proposal. As
used in this Agreement, “Superior Proposal” means a bona fide Acquisition
Proposal that the Company Board determines in good faith (after consultation
with its financial advisor and outside legal counsel) is reasonably expected to
be consummated in accordance with its terms, taking into account all legal,
financial and regulatory aspects of the proposal and the Person making the
Acquisition Proposal, and if consummated, would result in a transaction that is
more favorable to the stockholders of the Company from a financial point of view
than the transactions contemplated by this Agreement (after taking into account
any revisions to the terms of the transactions contemplated by this Agreement
and the other Operative Agreements agreed to by the Purchaser pursuant to
Section 8.4(c)), where the Company Board has concluded, in good faith after
consultation with its financial advisors and outside legal counsel, that the
failure of the Company Board to identify such proposal as a Superior Proposal
would be inconsistent with its fiduciary duties under applicable Law; provided,
that for purposes of the definition of “Superior Proposal,” references to 10% in
the definition of Acquisition Proposal shall be deemed to be references to
“28%.”

(c) The Company shall notify the Purchaser orally and in writing promptly, and
in any event within three (3) Business Days, after receipt of any Acquisition
Proposal. The written notice shall include the identity of the third party
making such Acquisition Proposal, the material terms of the Acquisition Proposal
and copies of any written communications and documents setting forth the
material terms of such Acquisition Proposal received by the Company from the
third party making such Acquisition Proposal or its Representatives or
Affiliates, and the Company shall keep the Purchaser reasonably informed of any
material changes with respect to such Acquisition Proposal on a prompt basis
(and in any event within 24 hours). The Company shall promptly notify the
Purchaser orally and in writing upon determination by the Company Board, after
consultation with its financial advisors and outside legal counsel, that an
Acquisition Proposal is a Superior Proposal. The Company shall not effect a
change in the Company Recommendation (whether relating to a

 

36



--------------------------------------------------------------------------------

Superior Proposal or otherwise) until after the fifth Business Day following the
Purchaser’s receipt of written notice (a “Change in Recommendation Notice”) from
the Company (i) with respect to a change in the Company Recommendation as a
result of the Superior Proposal, advising the Purchaser that the Company Board
has received a Superior Proposal, specifying the terms and conditions of the
Superior Proposal and stating that the Company Board intends to effect a Change
in Recommendation and (ii) with respect to a change in the Company
Recommendation not relating to a Superior Proposal, specifying in reasonable
detail the Intervening Event precipitating the Change in Recommendation and the
reason for such change in Company Recommendation. The Company agrees that after
providing the Purchaser a Change in Recommendation Notice, during the
five-Business Day period specified in the preceding sentence (such period, the
“Purchaser Review Period”), the Purchaser will be permitted to propose to the
Company revisions to the terms of the transactions contemplated by this
Agreement and the other Operative Agreements, and the Company and its
Representatives will, if requested by the Purchaser, negotiate in good faith
with the Purchaser and its Representatives regarding any revisions to the terms
of the transactions contemplated by this Agreement and the other Operative
Agreements proposed by the Purchaser.

(d) Nothing contained in this Section 8.4 shall prohibit the Company or the
Company Board from taking and disclosing to the Company’s stockholders a
position with respect to a tender offer by a third party pursuant to Rules 14d-9
and 14e-2(a) promulgated under the Exchange Act or from making such disclosure
to the Company’s stockholders which, in the judgment of the Company Board after
receiving advice of outside legal counsel, is reasonably likely to be required
under applicable Law.

(e) The Purchaser agrees that the provisions of Section 2.5 of the Governance
Agreement shall not restrict the Company Board’s consideration of any matter
pursuant to this Section 8.4; provided, however, that the Company may not
consummate a transaction prohibited by Section 2.5 of the Governance Agreement
without the prior written consent of the Purchaser.

(f) If Purchaser or an Affiliate of Purchaser commences a tender offer to
acquire Common Stock up to the Share Cap when permitted to do so by, and in
accordance with, Section 8.17 below, the Company or the Company Board will
recommend that stockholders tender their shares of Common Stock pursuant to such
offer, and take all actions to support such offer reasonably requested by
Purchaser, provided that (i) the purchase price per share of Common Stock
offered in such offer is at or above the price of the Common Stock on the
trading day immediately prior to the commencement of such offer or (ii) the
tender offer is styled as a “Dutch auction”.

Section 8.5. Reservation of Common Stock

As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Initial Shares pursuant to this Agreement, Exchange Shares
pursuant to any exchange of the New Debt, the Additional Shares and any other
the shares of Common Stock to be issued pursuant to this Agreement or any of the
other Operative Agreements.

 

37



--------------------------------------------------------------------------------

Section 8.6. Reporting Status; Listing of Common Stock

The Company’s Common Stock is registered under Section 12 of the Exchange Act.
At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement and the Second Closing Date, the Company will use its best
efforts to timely file all reports, schedules, forms, statements and other
documents required to be filed by it with (i) the SEC under the reporting
requirements of the Exchange Act and (ii) the Polish FSA under the reporting
obligations of the Polish Public Offering Act and/or the Polish Securities
Trading Act, and the Company will not terminate its status as an issuer required
to file reports under the Exchange Act even if such laws or the rules and
regulations thereunder would permit such termination. As soon as reasonably
practicable following the Initial Closing (but otherwise not more than 30 days
after the Initial Closing), the Company will use its best efforts to list all of
the Initial Shares on NASDAQ; as soon as reasonably practicable following the
Second Closing (but otherwise not more than 30 days after the Second Closing),
the Company will use its best efforts to list any of the Exchange Shares
exchanged for New Debt and any shares of Common Stock issued as a result of the
payment of interest under the New Debt, the Rollover Notes or the Backstop Notes
in shares of Common Stock (as provided for therein) on NASDAQ; and as soon as
reasonable practicable after the Issuance of any Additional Shares (but
otherwise not more than 30 days after the issuance thereof), the Company will
use its best efforts to list any of the Additional Shares so issued on NASDAQ.
At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement and the Second Closing Date, the Company will use best efforts to
continue the listing and trading of its Common Stock on NASDAQ and will comply
in all respects with the Company’s reporting, filing and other obligations under
the NASDAQ.

Section 8.7. Use of Cash Proceeds

(a) The Company shall utilize (i) the entire amount of proceeds received from
the issuance of the New Debt (net of transaction fees, expenses and costs)
solely to repurchase and cancel Convertible Notes and pay related transaction
fees, costs, expenses and taxes, and the Company will use its reasonable best
efforts to effect such repurchases or redemptions as promptly as commercially
practicable following the Initial Closing, and (ii) the entire amount of
proceeds received from the issuance of the Initial Shares (net of transaction
fees, expenses and costs) solely to repurchase and cancel Convertible Notes and
pay related transaction fees, costs, expenses and taxes, and the Company will
use its reasonable best efforts to effect such repurchases or redemptions as
promptly as commercially practicable following the Second Closing. The Company
shall notify the Purchaser of such repurchases or redemptions as promptly as
practicable after their execution and no less frequently than monthly.

(b) On the Second Closing Date the Company shall use all of the proceeds
received from the Purchaser’s, or any Affiliate of the Purchaser’s, purchase of
$102,554,000 (face value) of Rollover Notes pursuant to Section 2.3 above solely
to repurchase and cancel, at par, $102,554,000 of Convertible Notes held by the
Purchaser, and in addition, and without duplication of amounts paid under the
Convertible Notes, the Company shall pay to the Purchaser all accrued but unpaid
interest then outstanding on such Convertible Notes. For the avoidance of doubt,
all payments relating to the purchase of Rollover Notes and the repurchase and
cancellation of Convertible Notes pursuant to this Section 8.7(b) shall be in
United States dollars by wire transfer of immediately available funds and shall
be made on the same day.

 

38



--------------------------------------------------------------------------------

(c) On the Backstop Closing Date the Company shall use all of the proceeds
received from the Purchaser’s, or any Affiliate of the Purchaser’s, purchase of
Rollover Notes pursuant to Section 2.6 above to repurchase and cancel, at par,
Convertible Notes held by the Purchaser with a face value equal to the amount
set forth in the notice of ownership provided by the Purchaser to the Company
pursuant to Section 2.5, and in addition, and without duplication of amounts
paid under the Convertible Notes, the Company shall pay to the Purchaser all
accrued but unpaid interest then outstanding on such Convertible Notes. For the
avoidance of doubt, all payments relating to the purchase of Rollover Notes and
the repurchase and cancellation of Convertible Notes pursuant to this
Section 8.7(c) shall be in United States dollars by wire transfer of immediately
available funds and shall be made on the same day.

Section 8.8. Funding Backstop Notes and Use of Proceeds

(a) The Purchaser and the Company shall enter into the Backstop Escrow Agreement
on and as of the Second Closing Date.

(b) The Company shall utilize the entire proceeds from the issuance of Backstop
Notes pursuant to Section 2.5 above (net of transaction fees, expenses and
costs), when and if distributed from the Backstop Escrow Account pursuant to the
terms of the Backstop Escrow Agreement, to repay the outstanding principal of
the Convertible Notes, upon the maturity thereof, and pay related transaction
fees, costs, expenses and taxes, substantially contemporaneously with such
distribution from the Backstop Escrow Account. For the avoidance of doubt, all
payments relating to the distribution of the proceeds from the Backstop Escrow
Account to the Company and the repurchase of the Convertible Notes by the
Company from holders thereof shall be in United States dollars by wire transfer
of immediately available funds and shall be made on the same day.

Section 8.9. Purchaser Lock-Up

The Purchaser agrees that it will not, and will use its reasonable best efforts
to cause its Affiliates and any person acting on its or their behalf and at its
or their direction not to, directly or indirectly, from the Effective Date until
the earlier of (i) twelve (12) months after the Effective Date or (ii) the
failure of the Second Closing to occur by the End Date:

(a) sell, lend, mortgage, assign, contract to sell, pledge, charge, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option or right or warrant to purchase, lend, directly or indirectly, any
shares of Common Stock or any security or financial product whose value is
determined directly or indirectly by reference to the price of the underlying
securities, including equity swaps, forward sales and options or global
depositary receipts representing the right to receive any such securities; or

(b) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of shares of Common Stock; or

(c) enter into any transaction with the same economic effect as, or agree to, or
publicly announce any intention to enter into, any transaction described above,

 

39



--------------------------------------------------------------------------------

whether any such transaction described in clause (a), (b) or (c) above is to be
settled by delivery of shares of Common Stock or such other securities, in cash
or otherwise, and in each of clause (a), (b) and (c), other than by the
Purchaser or Affiliate of the Purchaser to any Affiliate of the Purchaser or by
any Affiliate of the Purchaser to the Purchaser and other than as contemplated
by this Agreement and the other Operative Agreements.

Section 8.10. [Intentionally Left Blank]

Section 8.11. Purchase and Sale and Put / Call Obligations

(a) Notwithstanding anything to the contrary in the New Debt, at any time
elected by the Purchaser that is after the Second Closing has occurred and on or
prior to April 9, 2013, Purchaser shall, upon five (5) Business Days written
notice to the Company of its intent to exercise its rights under this
Section 8.11(a), pay or cause to be paid to the Company in cash an amount not to
exceed the amount of the sum of (i) any interest paid in cash in respect of the
New Debt prior to the date of the Second Closing and (ii) any interest accrued
prior to the date of the Second Closing and not yet paid in cash in respect of
the New Debt, in exchange for the issuance, as soon as reasonably practicable
thereafter, by the Company to the Purchaser (or an Affiliate of the Purchaser
designated by the Purchaser) of a number of shares of Common Stock (delivered in
book-entry form and subject to the same transfer restrictions provided for
herein and rounded down to the nearest whole share) determined by dividing the
amount of such interest by $3.44, provided that (A) if the issuance of Common
Stock contemplated by this Section 8.11(a) would trigger the mandatory tender
offer provisions of the Polish Public Offering Act, then the maximum amount of
Common Stock issued pursuant to this Section 8.11(a), and the corresponding
amount owed by the Purchaser to the Company in respect of such Common Stock,
shall be the maximum amount of Common Stock that can then be issued without
causing such provisions to be triggered, (B) in the event that an
Anti-Competition Approval is not obtained on or prior to the time that amounts
are owed by the Purchaser pursuant to this Section 8.11(a) and issuance of
Common Stock contemplated by this Section 8.11(a) would result in beneficial
ownership by the Purchaser and its Affiliates of a percentage of Common Stock
that would exceed the percentage permitted under applicable Law without
obtaining such Anti-Competition Approval, then the maximum amount of Common
Stock issued pursuant to this Section 8.11(a), and the corresponding amount owed
by the Purchaser to the Company in respect of such Common Stock, shall be the
maximum amount of Common Stock that then can be issued without causing the
Purchaser and its Affiliates to violate such Law, (C) in the event that the
Company shall have filed a registration statement with the SEC at the
Purchaser’s or any of its Affiliates’ request pursuant to the Registration
Rights Agreement, the Purchaser shall not be entitled to be issued, and the
Company shall not issue, any shares of Common Stock thereafter pursuant to this
Section 8.11(a) and (D) no shares of Common Stock shall be issued pursuant to
this Section 8.11(a) to the extent that such issuance would result in the
Purchaser and its Affiliates’ shares ownership, after giving effect to the
issuance of the Exchange Shares, exceeding the Share Cap. In each instance where
the Polish Public Offering Act or an Anti-Competition Approval has impeded the
issuance of Common Stock pursuant to this Section 8.11(a), the transactions
contemplated by this Section 8.11(a) shall be effected as soon as reasonably
practicable after the lifting of the applicable impediment. The Company shall
utilize the proceeds of such payment received from the Purchaser pursuant to
clause (i) of this Section 8.11(a) to satisfy its cash interest payment
obligations on the applicable interest payment date. The payment of such amounts
shall be in addition to any cash interest then owing (other than in respect of
interest accruing on or prior to the Second Closing Date).

 

40



--------------------------------------------------------------------------------

(b)

(i) Notwithstanding anything to the contrary in the Rollover Notes or the
Backstop Notes, to the extent interest has accrued from and including the date
of issue and through and including April 9, 2013, pursuant to the Rollover Notes
or the Backstop Notes, on April 9, 2013, the Purchaser shall pay or cause to be
paid to the Company the amount of such interest in exchange for the issuance by
the Company to the Purchaser (or an Affiliate of the Purchaser designated by the
Purchaser) of a number of shares of Common Stock (delivered in book-entry form
and subject to the same transfer restrictions provided for herein and rounded
down to the nearest whole share) determined by dividing the amount of such
interest payment due by the volume weighted average price of the Company’s
Common Stock on NASDAQ during the five trading days up to and including the
fifth trading day prior to the interest payment date (the “VWAP”) (or if the
Common Stock is not then traded on NASDAQ, the fair value of the Common Stock as
determined in good faith by the Purchaser and the Company) (rounded down to the
nearest penny); provided, that (A) if the VWAP or fair value of such Common
Stock is greater than $4.13 per share, it shall be deemed to be $4.13 for
purposes of this Section 8.11(b)(i) and (B) if the VWAP or fair value of such
Common Stock is less than $2.75 per share, it shall be deemed to be $2.75 for
purposes of this Section 8.11(b)(i). The Company shall utilize the proceeds of
such payment received from the Purchaser to satisfy its cash interest payment
obligations on the applicable interest payment date.

(ii) Notwithstanding anything to the contrary in the Rollover Notes or the
Backstop Notes, on April 9, 2013, the Purchaser shall pay or cause to be paid to
the Company the amount of all interest under the Rollover Notes or the Backstop
Notes that will accrue in 2013, and with respect to the Rollover Notes, in
addition all interest that will accrue between January 1, 2014 and June 30,
2014, and that has not been paid pursuant to Section 8.11(b)(i) above, in
exchange for the issuance by the Company to the Purchaser (or an Affiliate of
the Purchaser designated by the Purchaser) of a number of shares of Common Stock
(delivered in book-entry form and subject to the same transfer restrictions
provided for herein and rounded down to the nearest whole share) determined by
dividing the amount of such payment by the VWAP as of April 9, 2013 (or if the
Common Stock is not then traded on NASDAQ, the fair value of the Common Stock as
determined in good faith by the Purchaser and the Company) (rounded down to the
nearest penny); provided, that (A) if the VWAP or fair value of such Common
Stock is greater than $4.13 per share, it shall be deemed to be $4.13 for
purposes of this Section 8.11(b)(ii) and (B) if the VWAP or fair value of such
Common Stock is less than $2.75 per share, it shall be deemed to be $2.75 for
purposes of this Section 8.11(b)(ii). On April 9, 2013, the Company shall
utilize the proceeds of such payment received from the Purchaser to pre-pay its
cash interest payment obligations for 2013, under the Rollover Notes and the
Backstop Notes that have not been paid pursuant to Section 8.11(b)(ii) above.
Each of the Company and the Purchaser agree to execute and deliver to the paying
agent for the Rollover Notes and the Backstop Notes such payment instruction, or
such supplement, waiver or amendment to the terms of the Rollover Notes and/or
the Backstop Notes, and any related certifications or other documents, as may be
reasonably required by such paying agent to effect the reduction described in
this Section 8.11(b)(ii).

 

41



--------------------------------------------------------------------------------

(iii) If the exchange of Common Stock contemplated by Section 8.11(b)(i) or
Section 8.11(b)(ii) above would trigger the mandatory tender offer provisions of
the Polish Public Offering Act, then the maximum amount of Common Stock issued
pursuant to Section 8.11(b)(i) or Section 8.11(b)(ii), and the corresponding
amount owed by the Purchaser to the Company in respect of such Common Stock,
shall be the maximum amount of Common Stock that can then be issued without
causing such provisions to be triggered. In each instance where the Polish
Public Offering Act has impeded the issuance of Common Stock pursuant to this
Section 8.11(b), the transactions contemplated by this Section 8.11(b) shall be
effected as soon as reasonably practicable after the lifting of the applicable
impediment.

(iv) In the event that the Anti-Competition Approvals are not obtained on or
prior to the time that amounts are owed by the Purchaser pursuant to
Section 8.11(b)(i) and Section 8.11(b)(ii) and that issuance of Common Stock
contemplated by Section 8.11(b)(i) or Section 8.11(b)(ii) would result in
beneficial ownership by the Purchaser and its Affiliates of a percentage of
Common Stock that would exceed the percentage permitted under applicable Law
without obtaining such Anti-Competition Approval, then the maximum amount of
Common Stock issued pursuant to Section 8.11(b)(i) or Section 8.11(b)(ii), as
applicable, and the corresponding amount owed by the Purchaser to the Company in
respect of such Common Stock, shall be the maximum amount of Common Stock that
can then be issued without causing such Laws from being triggered. In each
instance where an Anti-Competition Approval has impeded the issuance of Common
Stock pursuant to this Section 8.11(b), the transactions contemplated by this
Section 8.11(b) shall be effected as soon as reasonably practicable after the
lifting of the applicable impediment.

(v) In the event that the Company shall have filed a registration statement with
the SEC at the Purchaser’s or any of its Affiliates’ request pursuant to the
Registration Rights Agreement, the Purchaser shall not be entitled to be issued,
and the Company shall not issue, any shares of Common Stock thereafter pursuant
to Section 8.11(b)(i) or Section 8.11(b)(ii).

(vi) Notwithstanding anything to the contrary in this Section 8.11(b), no shares
of Common Stock shall be issued pursuant to this Section 8.11(b) to the extent
that such issuance would result in the Purchaser and its Affiliates’ owning
shares of Common Stock, after giving effect to the issuance of the Exchange
Shares, exceeding the Share Cap.

(vii) The payment of amounts under this Section 8.11(b) shall be in addition to
any cash interest then owing (other than in respect of interest accruing on or
prior to December 31, 2013 and on or prior to June 30, 2014 with respect to the
Rollover Notes).

(c) Subject to (a) the Second Closing being consummated and (b) the occurrence
of a Mandatory Tender Termination Event, the Purchaser agrees to purchase, or

 

42



--------------------------------------------------------------------------------

cause an Affiliate to purchase, from the Company, and the Company agrees to sell
to the Purchaser or an Affiliate of the Purchaser designated by the Purchaser,
13,333,333 shares of Common Stock. The closing of the purchase and sale
contemplated by this Section 8.11(c) shall be the earlier to occur of
January 30, 2013 or the occurrence of a Mandatory Tender Termination Event. At
the closing of the purchase and sale contemplated by this Section 8.11(c),
(x) the Company will deliver against payment therefor the amount of stock
required by this Section 8.11(c) to the Purchaser (delivered in book-entry form
and subject to the same transfer restrictions provided for herein) and (y) the
Purchaser will pay to the Company, in United States dollars, by wire transfer of
immediately available funds to such account or accounts as the Company shall
designate in writing to the Purchaser no later than two Business Days prior to
the date that such payment is to be made, an amount equal to the principal
amount of the New Debt. On the date that the Company receives a payment pursuant
to this Section 8.11(c) the Company shall utilize the proceeds of such payment
received from the Purchaser to repurchase or redeem the New Debt. The Purchaser
agrees to sell, or cause any Affiliate of the Purchaser who holds the New Debt
to sell, the entire aggregate $70,000,000 principal amount of New Debt in
exchange for the payment described in the preceding sentence. Notwithstanding
anything herein to the contrary, in the event that the Anti-Competition
Approvals are not obtained on or prior to the time of the closing of the
purchase and sale contemplated by this Section 8.11(c) and the purchase and sale
of any portion of the Common Stock pursuant to this Section 8.11(c) would result
in beneficial ownership by the Purchaser and its Affiliates of a percentage of
Common Stock that would exceed the percentage permitted under applicable Law
without obtaining such Anti-Competition Approval (the portion of the Aggregate
Exchange Amount resulting in such excess, the “Deferred Purchase Amount”), then
the Purchaser (or an Affiliate thereof) shall not purchase, and the Company
shall not sell, the Deferred Purchase Amount until such Anti-Competition
Approval is obtained and the closing of the purchase and sale of the Deferred
Purchase Amount shall occur as soon as reasonably practicable (but in no event
later than ten (10) Business Days) after such Anti-Competition Approval is
obtained (if at all).

(d) Amounts that the Company is required under this Section 8.11 to pay under
the New Debt, the Rollover Notes or the Backstop Notes shall be paid in full to
the fiscal agent for the applicable note for further payment to the Purchaser
(or an Affiliate of the Purchaser) subject to the terms of the Fiscal Agency
Agreement and all provisions of each applicable note (including Condition 4.2
thereof).

(e) Notwithstanding anything in this Agreement to the contrary, all Common Stock
to be delivered to the Purchaser (or an Affiliate of the Purchaser designated by
the Purchaser) pursuant to this Agreement shall be delivered without any
deduction or withholding.

(f) If the Company intends to instruct the fiscal agent for the New Debt to
withhold from any amount payable by the Company in respect thereof, the Company
shall, no later than fifteen (15) Business Days prior to the required
withholding date, notify the Purchaser and the Fiscal Agent of such fact. The
Purchaser and the Company shall discuss the requirement for such withholding in
good faith, it being understood that any final decision in respect of any
instruction that the Company may give to the fiscal agent for the notes
regarding the applicability and amount of withholding shall be made by the
Company acting in good faith and on the basis of applicable Law.

 

43



--------------------------------------------------------------------------------

Section 8.12. Limitations on Transfer of New Debt, Rollover and Backstop Note

(a) Until such time, if ever, that this Agreement is terminated pursuant to
Section 7.1 prior to the Second Closing having occurred, the Purchaser will not
directly or indirectly Transfer the New Debt to any person that is not an
Affiliate of the Purchaser and an Affiliate of the Purchaser will not directly
or indirectly Transfer the New Debt to any person that is not an Affiliate of
the Purchaser or the Purchaser.

(b) Until one year from the Effective Date (the “Debt Securities Lock-Up End
Date”), the Purchaser will not directly or indirectly Transfer the Rollover
Notes or the Backstop Notes to any person that is not an Affiliate of the
Purchaser and an Affiliate of the Purchaser will not directly or indirectly
Transfer Rollover Notes or the Backstop Notes to any person that is not an
Affiliate of the Purchaser or the Purchaser.

(c) The Purchaser shall not, and will use its reasonable best efforts to cause
its Affiliates to not, other than with an Affiliate of the Purchaser, directly
or indirectly, enter into any contract, agreement, understanding or other
arrangement with any Person to which any of the New Debt, the Rollover Notes or
the Backstop Notes is Transferred pursuant to which the Purchaser (or an
Affiliate of the Purchaser) agrees to exercise any right provided pursuant to
any Operative Agreement and referred to in Section 8.15 below at the direction
of or in consultation with, such Person.

Section 8.13. Put Right With Respect to Initial Shares

In the event that this Agreement is terminated after the Initial Closing and
prior to the Second Closing, from the date of such termination through 5:00 pm
Eastern Time on the sixth Business Day after the date of such termination, the
Purchaser shall have the right, in its sole discretion, to put the Initial
Shares that it may hold to the Company for $30 million, in exchange for the
surrender of the Initial Shares to the Company, by delivering written notice of
such election to the Company. Upon receipt of such notice and surrender of the
Initial Shares, the Company will promptly (and in any event within two
(2) Business Days) pay to the Purchaser (or its designee) $30 million.

Section 8.14. Purchase of Additional Convertible Notes

From the Effective Date until thirty days after the filing by the Company with
the SEC of (i) amendments (containing financial statements of the Company and
its Subsidiaries that are required to be restated due to the Accounting Issue)
to all periodic reports of the Company filed with the SEC that contained
incorrect financial statements as a result of the Accounting Issue and (ii) all
periodic reports required to be filed on or prior to the date the filings
described in clause (i) above are filed with the SEC pursuant to SEC rules and
regulations, the Purchaser agrees not to, and agrees to use reasonable best
efforts to procure that its Affiliates do not, acquire any additional
Convertible Notes. If the Purchaser or an Affiliate of the Purchaser acquires
Convertible Notes after the end of such thirty day period, the Purchaser shall
notify the Company of such acquisitions as promptly as practicable after their
execution, and no less frequently than monthly. From January 14, 2013, until the
maturity date of the Convertible Notes, the Purchaser agrees not to, and agrees
to use reasonable best efforts to procure that its Affiliates do not, acquire
any additional Convertible Notes. In the event that arbitration between the
parties is commenced pursuant to Section 10.1(d), the Purchaser or any of its
Affiliates purchases Convertible Notes after December 10,

 

44



--------------------------------------------------------------------------------

2012 and a Backstop Closing occurs, then to the extent that the Purchaser or any
of its Affiliates purchased such Convertible Notes at a price that is less than
90% of their stated principal amount, the Purchaser (i) shall provide to the
Company a true and accurate schedule indicating in reasonable detail the date of
purchase and purchase prices paid for such Convertible Notes and (ii) pay, or
cause to be paid, to the Company on the Backstop Escrow Release Date an amount
equal to 50% of the aggregate difference between the purchase price of such
Convertible Notes in such period and the stated principal amount of such
Convertible Notes.

Section 8.15. Additional Provisions Relating to the New Debt, Rollover Notes and
Backstop Notes

(a) For so long as (i) the New Debt remains outstanding and (ii) the Purchaser
and its Affiliates have not directly or indirectly Transferred more than 66.6%
of the Debt Amount of the New Debt, Rollover Notes and Backstop Notes:

(i) Notwithstanding anything to the contrary in the New Debt, the Company may
not redeem the Notes in whole or in part prior to the termination of this
Agreement prior to the Second Closing Date.

(ii) To the extent (A) not prohibited by the terms of the 2016 Senior Secured
Notes Indenture and subject to compliance with the terms thereof and
(B) required under Section 2.5(a)(v) of the Governance Agreement, the Company
shall, following any termination of this Agreement prior to the Second Closing
Date, utilize the net proceeds from the disposals of certain assets to repay the
New Debt, the Rollover Notes and the Backstop Notes in the order specified in
the Governance Agreement.

(iii) To the extent required by Section 2.5(a)(vi) or Section 2.5(b) of the
Governance Agreement, the Company shall, following any termination of this
Agreement prior to the Second Closing Date, utilize the net proceeds from
certain equity issuances to repay the New Debt, the Rollover Notes and the
Backstop Notes in the order specified in the Governance Agreement.

(iv) Each of the following shall constitute an additional “Event of Default”
under the New Debt and shall entitle the Purchaser or an Affiliate of the
Purchaser, as the case may be, to declare the New Debt held by them to be
immediately due and payable and entitle the Purchaser or such Affiliate of the
Purchaser to pursue remedies available to holders of the New Debt after an
acceleration thereunder:

(1) At the Initial Closing Date, any representation or warranty given in
satisfaction of Section 5.1(a) was false or incorrect in any respect as of the
date it was given (provided, that if the waiver set forth in Section 8.20 below
is effective, then the Accounting Issue shall be deemed to qualify all such
representations and warranties);

(2) An event of default by the Company or any of its Subsidiaries with respect
to the Rollover Notes or the Backstop Notes; provided that such Event of Default
shall be automatically annulled if the event of default triggering such Event of
Default is remedied or cured, or waived by the holders of the Rollover Notes or
the Backstop Notes, as the case may be, and so long as (I) the Company has paid
any overdue

 

45



--------------------------------------------------------------------------------

interest on the New Debt, all principal of the New Debt that is due and payable
and is unpaid other than by reason of such declaration, and all interest on such
overdue principal and (to the extent permitted by applicable Law) any such
overdue interest in respect of the New Debt at the default rate specified
therein, (II) all Events of Default and Defaults (as defined therein), other
than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 5.9.1 of
the New Debt and (III) no judgment or decree has been entered for the payment of
any monies due pursuant hereto;

(3) Any of the following has occurred: (I) this Agreement is terminated pursuant
to Section 7.1(c) or Section 7.1(d) above; or (II) to the extent the provisions
specified hereafter are then operative, the Company fails to perform or observe
any covenant or agreement set forth in Section 2.1(a), Section 2.1(b),
Section 2.1(c) or Section 2.1(d) of the Governance Agreement or Section 8.7 of
this Agreement, or any Breach (as defined in the Governance Agreement) by the
Company and/or any of its Subsidiaries of its obligations set forth in
Section 2.4 or Section 2.5 of the Governance Agreement; and, for the avoidance
of doubt, until such time as a Breach (as defined in the Governance Agreement)
shall be deemed to have occurred with respect to Section 2.4 or Section 2.5 of
the Governance Agreement following the expiration of the relevant grace periods
specified therein, an Event of Default shall not be deemed to have occurred, and
no holder of the New Debt shall have the right to declare an Acceleration (as
defined in the New Debt) or exercise any other remedies under Section 3.3 of the
New Debt with respect to any actual or alleged violation of the obligations of
the Company and its Subsidiaries under Section 2.4 or Section 2.5 of the
Governance Agreement;

(4) Repudiation by the Company of any of its obligations under the New Debt or
any other Operative Agreement; or if the New Debt, or any of the following
provisions of the Operative Agreements, is held in any judicial proceeding to be
unenforceable against the Company for any reason: Section 2.1(a),
Section 2.1(b), Section 2.1(c), Section 2.1(d), Section 2.4 or Section 2.5 of
the Governance Agreement, or Section 8.1, Section 8.2, Section 8.3, Section 8.4,
Section 8.5, Section 8.6, Section 8.7, Section 8.8 or Section 8.16 of this
Agreement; and

(5) Any breach by the Company of Section 8.16 of this Agreement.

(b) For so long as (i) the Rollover Notes remain outstanding and (ii) the
Purchaser and its Affiliates have not directly or indirectly Transferred more
than 66.6% of the Debt Amount of the New Debt, Rollover Notes and Backstop
Notes:

(i) To the extent (A) not prohibited by the terms of the 2016 Senior Secured
Notes Indenture and subject to compliance with the terms thereof and
(B) required under Section 2.5(a)(v) of the Governance Agreement, the Company
shall utilize the net proceeds from the disposals of certain assets to repay the
New Debt, the Rollover Notes and the Backstop Notes in the order specified in
the Governance Agreement.

(ii) To the extent required by Section 2.5(a)(vi) or Section 2.5(b) of the
Governance Agreement, the Company shall utilize the net proceeds from certain
equity issuances to repay the New Debt, the Rollover Notes and the Backstop
Notes in the order specified in the Governance Agreement.

 

46



--------------------------------------------------------------------------------

(iii) Each of the following shall constitute an additional “Event of Default”
under the Rollover Notes and shall entitle the Purchaser or an Affiliate of the
Purchaser, as the case may be, to declare the Rollover Notes held by them to be
immediately due and payable and entitle the Purchaser or such Affiliate of the
Purchaser to pursue remedies available to holders of the Rollover Notes after an
acceleration thereunder:

(1) At the Initial Closing Date, any representation or warranty given in
satisfaction of Section 5.1(a) above was false or incorrect in any respect as of
the date it was given (provided, that if the waiver set forth in Section 8.20
below is effective, then the Accounting Issue shall be deemed to qualify all
such representations and warranties);

(2) An event of default by the Company or any of its Subsidiaries with respect
to the New Debt or the Backstop Notes; provided that such Event of Default shall
be automatically annulled if the event of default triggering such Event of
Default is remedied or cured, or waived by the holders of the New Debt or the
Backstop Notes, as the case may, be and so long as (I) the Company has paid any
overdue interest on the Rollover Notes, all principal of the Rollover Notes that
is due and payable and is unpaid other than by reason of such declaration, and
all interest on such overdue principal and (to the extent permitted by
applicable Law) any such overdue interest in respect of the Rollover Notes at
the default rate specified therein, (II) all Events of Default and Defaults (as
defined therein), other than non-payment of amounts that have become due solely
by reason of such declaration, have been cured or have been waived pursuant to
Section 5.9.1 of the Rollover Notes and (III) no judgment or decree has been
entered for the payment of any monies due pursuant hereto;

(3) The Company fails to perform or observe any covenant or agreement set forth
in Section 2.1(a), Section 2.1(b), Section 2.1(c) or Section 2.1(d) of the
Governance Agreement or Section 8.7 of this Agreement, or any Breach (as defined
in the Governance Agreement) by the Company and/or any of its subsidiaries of
its obligations set forth in Section 2.4 or Section 2.5 of the Governance
Agreement; and, for the avoidance of doubt, until such time as a Breach (as
defined in the Governance Agreement) shall be deemed to have occurred with
respect to Section 2.4 or Section 2.5 of the Governance Agreement following the
expiration of the relevant grace periods specified therein, an Event of Default
shall not be deemed to have occurred, and no holder of the Rollover Notes shall
have the right to declare an Acceleration (as defined in the Rollover Notes) or
exercise any other remedies under Section 3.3 of the New Debt with respect to
any actual or alleged violation of the obligations of the Company and its
subsidiaries under Section 2.4 or Section 2.5 of the Governance Agreement;

(4) Repudiation by the Company of any of its obligations under the Rollover
Notes or any other Operative Agreement; or if the Rollover Notes, or any of the
following provisions of the Operative Agreements, is held in any judicial
proceeding to be unenforceable against the Company for any reason:
Section 2.1(a), Section 2.1(b), Section 2.1(c), Section 2.1(d), Section 2.4 or
Section 2.5 of the Governance Agreement, or Section 8.1, Section 8.2,
Section 8.3, Section 8.4, Section 8.5, Section 8.6, Section 8.7, Section 8.8 or
Section 8.16 of this Agreement; and

(5) Any breach by the Company of Section 8.16 of this Agreement.

 

47



--------------------------------------------------------------------------------

(c) For so long as (i) the Backstop Notes remain outstanding and (ii) the
Purchaser and its Affiliates have not directly or indirectly Transferred more
than 66.6% of the Debt Amount of the New Debt, Rollover Notes and Backstop
Notes:

(i) To the extent (A) not prohibited by the terms of the 2016 Senior Secured
Notes Indenture and subject to compliance with the terms thereof and
(B) required under Section 2.5(a)(v) of the Governance Agreement, the Company
shall utilize the net proceeds from the disposals of certain assets to repay the
New Debt, the Rollover Notes and the Backstop Notes in the order specified in
the Governance Agreement.

(ii) To the extent required by Section 2.5(a)(vi) or Section 2.5(b) of the
Governance Agreement, the Company shall utilize the net proceeds from certain
equity issuances to repay the New Debt, the Rollover Notes and the Backstop
Notes in the order specified in the Governance Agreement.

(iii) Each of the following shall constitute an additional “Event of Default”
under the Backstop Notes and shall entitle the Purchaser or an Affiliate of the
Purchaser, as the case may be, to declare the Backstop Notes held by them to be
immediately due and payable and entitle the Purchaser or such Affiliate of the
Purchaser to pursue remedies available to holders of the Backstop Notes after an
acceleration thereunder:

(1) An event of default by the Company or any of its Subsidiaries with respect
to the Rollover Notes or the New Debt; provided that such Event of Default shall
be automatically annulled if the event of default triggering such Event of
Default is remedied or cured, or waived by the holders of the Rollover Notes or
the New Debt, as the case may, be and so long as (I) the Company has paid any
overdue interest on the Backstop Notes, all principal of the Backstop Notes that
is due and payable and is unpaid other than by reason of such declaration, and
all interest on such overdue principal and (to the extent permitted by
applicable Law) any such overdue interest in respect of the Backstop Notes at
the default rate specified therein, (II) all Events of Default and Defaults (as
defined therein), other than non-payment of amounts that have become due solely
by reason of such declaration, have been cured or have been waived pursuant to
Section 5.9.1 of the Backstop Notes and (III) no judgment or decree has been
entered for the payment of any monies due pursuant hereto;

(2) The Company fails to perform or observe any covenant or agreement set forth
in Section 2.1(a), Section 2.1(b), Section 2.1(c) or Section 2.1(d) of the
Governance Agreement or Section 8.7 of this Agreement, or any Breach (as defined
in the Governance Agreement) by the Company and/or any of its subsidiaries of
its obligations set forth in Section 2.4 or Section 2.5 of the Governance
Agreement; and, for the avoidance of doubt, until such time as a Breach (as
defined in the Governance Agreement) shall be deemed to have occurred with
respect to Section 2.4 or Section 2.5 of the Governance Agreement following the
expiration of the relevant grace periods specified therein, an Event of Default
shall not be deemed to have occurred, and no holder of the Backstop Notes shall
have the right to declare an Acceleration (as defined in the Backstop Notes) or
exercise any other remedies under Section 3.3 of the Backstop Notes with respect
to any actual or alleged violation of the obligations of the Company and its
subsidiaries under Section 2.4 or Section 2.5 of the Governance Agreement;

 

48



--------------------------------------------------------------------------------

(3) Repudiation by the Company of any of its obligations under the Backstop
Notes or any other Operative Agreement; or if the Backstop Notes, or any of the
following provisions of the Operative Agreements, is held in any judicial
proceeding to be unenforceable against the Company for any reason:
Section 2.1(a), Section 2.1(b), Section 2.1(c), Section 2.1(d), Section 2.4 or
Section 2.5 of the Governance Agreement, or Section 8.1, Section 8.2,
Section 8.3, Section 8.4, Section 8.5, Section 8.6, Section 8.7, Section 8.8 or
Section 8.16 of this Agreement; and

(4) Any breach by the Company of Section 8.16 of this Agreement.

(d) The Purchaser agrees that it will, and will use its reasonable best efforts
to cause its Affiliates to, report any Transfer by Purchaser and its Affiliates
of the New Debt, Rollover Notes or Backstop Notes to the Company promptly after
such Transfer (and in any event within ten (10) Business Days).

Section 8.16. Issuance of Additional Shares.

As a purchase price adjustment with respect to the Initial Shares and the
Exchange Shares, the Company shall issue additional shares of Common Stock to
the Purchaser as provided in this Section 8.16.

(a) At any time on or after the date of this Agreement, at the request of the
Purchaser (on one or more occasions) and without any additional consideration
being paid by the Purchaser or its nominee or nominees, the Company will
promptly (and in any event within five (5) Business Days after such request is
received by the Company) issue to the Purchaser, or its nominee or nominees, up
to 3,000,000 shares of Common Stock (in book-entry form and subject to the same
transfer restrictions provided for herein); provided, that the aggregate amount
of shares of Common Stock issued by the Company in respect of this
Section 8.16(a) shall not exceed 3,000,000.

(b) At any time on or after the date that the Company Stockholder Approval is
obtained, at the request of the Purchaser (on one or more occasions) and without
any additional consideration being paid by the Purchaser or its nominee or
nominees, the Company will promptly (and in any event within five (5) Business
Days after such request is received by the Company) issue to the Purchaser, or
its nominee or nominees, up to 5,000,000 shares of Common Stock (delivered in
book-entry form and subject to the same transfer restrictions provided for
herein); provided, that the aggregate amount of shares of Common Stock issued by
the Company in respect of this Section 8.16(b) shall not exceed 5,000,000.

(c) At any time on or after the Backstop Escrow Release Date, at the request of
the Purchaser (on one or more occasions) and without any additional
consideration being paid by the Purchaser or its nominee or nominees, the
Company will promptly (and in any event within five (5) Business Days after such
request is received by the Company) issue to the Purchaser, or its nominee or
nominees, up to 2,000,000 shares of Common Stock (delivered in book-entry form
and subject to the same transfer restrictions provided for herein); provided,
(i) that the aggregate amount of shares of Common Stock issued by the Company in
respect of this Section 8.16(c) shall not exceed 2,000,000 and (ii) that if the
Backstop Escrow Release Date has not occurred by March 15, 2013, and the primary
reason for such failure of a Backstop Closing to occur by such date was a breach
by Purchaser of this Agreement, then the Company shall be released from its
obligations under this Section 8.16(c).

 

49



--------------------------------------------------------------------------------

Common Stock issued pursuant to this Section 8.16 shall constitute “Shares”
under the Registration Rights Agreement. In the event that an Anti-Competition
Approval is not obtained on or prior to the time that shares of Common Stock are
to be issued pursuant to this Section 8.16 and issuance of Common Stock
contemplated by this Section 8.16 would result in beneficial ownership by the
Purchaser and its Affiliates of a percentage of Common Stock that would exceed
the percentage permitted under applicable Law without obtaining such
Anti-Competition Approval, then the amount of Common Stock issued pursuant to
this Section 8.16 at such time shall be the maximum amount of Common Stock that
then can be issued without causing the Purchaser and its Affiliates to violate
such Law and, upon obtaining such Anti-Competition Approval the Company shall
issue the remainder of such shares of Common Stock as soon as reasonably
practicable (but in no event later than ten (10) Business Days) after such
Anti-Competition Approval is obtained (if at all)

Section 8.17. Additional Purchases. The Purchaser and its Affiliates shall be
permitted to purchase, in the aggregate, up to such number of shares of Common
Stock that, after giving effect to the issuance of all shares Common Stock
issuable pursuant to Section 8.11 and Section 8.16 and giving effect to any
shares of Common Stock previously issued pursuant to Section 8.4(f), the
aggregate number of shares of Common Stock owned by the Purchaser and its
Affiliates would not exceed 42.9% of the total number of shares of Common Stock
then outstanding following such issuance (the “Share Cap”); provided, that no
such purchases will be permitted to the extent such purchases, taking into
account the issuances of the Additional Shares and any shares of Common Stock
issuable pursuant to Section 8.11(a) or (b), would trigger the mandatory tender
offer provisions of the Polish Public Offering Act (to the extent applicable at
the time of such purchase). Any such purchases shall be made in compliance with
generally applicable Company policies and applicable Law, including blackout
periods for affiliate and insider trading restrictions.

Section 8.18. Polish Securities Laws. The Company and the Purchaser shall
jointly seek, and use their respective commercially reasonable efforts to
obtain, relief from all applicable Governmental Entities from the mandatory
tender offer provisions of the Polish Public Offering Act such that the
Purchaser and its Affiliates would not be required to make a mandatory tender
offer for all of the shares of Common Stock upon acquiring over 33% of the
outstanding shares of Common Stock (obtaining such relief, a “Mandatory Tender
Termination Event”). Such efforts may (and to the extent reasonable, shall)
include (a) efforts to obtain a determination from the applicable Governmental
Entities that the mandatory tender offer provisions of the Polish Public
Offering Act do not apply to the transactions contemplated by this Agreement (or
a waiver of such mandatory tender offer provision) or, if such determination or
waiver cannot be obtained, (b) delisting from the Warsaw Stock Exchange if
requested by the Purchaser so long as such delisting does not impose a material
cost on the Company or require a material expenditure by the Company (other than
out-of-pocket fees and expenses) and (c) to the extent requested by the
Purchaser, agreeing to amend the New Debt or a recapitalization (including
exchanging the New Debt for a new security) to satisfy applicable Governmental
Entities that issuance of such New Debt security would not trigger the mandatory
tender offer provisions of the Polish Public Offering Act (or would satisfy the
requirements of a waiver of such mandatory tender provisions), to the extent
such replacement security contains the same (or less favourable to the Purchaser
or its nominee that holds the New Debt) economic terms and rights as the New
Debt and is acceptable to the Purchaser.

 

50



--------------------------------------------------------------------------------

Section 8.19. Amendment to the New Debt. Promptly after execution of this
Agreement, the Company and Purchaser shall take all actions to amend the New
Debt so that the maturity date on the New Debt is July 31, 2016.

Section 8.20. Waiver of Rights. If (a) the Company files (i) amended periodic
reports that report an aggregate restatement of its financial statements for the
fiscal years ending December 31, 2011 and December 31, 2010 of not more than
(y) US$49 million impact on each of revenue and EBITDA for improper accounting
for trade rebates, doubtful accounts and other similar issues and (z) a US $10
million of impairment charges (together with clause (y), the “Accounting Issue”)
and (ii) all other periodic reports required to be filed by applicable Law at
the time that each of the filings required by clause (i) above have been filed
with the SEC, (b) the Stockholder Meeting occurs prior to December 31, 2012, and
(c) at the time that clauses (a) and (b) above are satisfied, the condition set
forth in Section 5.3(m) above is satisfied, the Purchaser hereby:

(a) waives all its rights, claims and causes of action, and agrees not to bring
any suit, action or proceeding or seek any judgment, against the Company or its
officers and directors under this Agreement or the Original Agreement or any
Operative Agreement arising out of the Accounting Issue;

(b) waives on its behalf, and agrees to procure the waiver by any nominee of
Purchaser holding the New Debt of, any event of default under the New Debt
arising out of the Accounting Issue;

(c) waives on behalf of itself, and agrees to procure the waiver by its
Affiliates holding outstanding debt securities of the Company of, any event of
default under such securities arising out of the Accounting Issue; and

(d) waives any failure of a condition to its obligation to proceed with the
Second Closing or the Backstop Closing arising out of the Accounting Issue.

Prior to December 31, 2012, Purchaser agrees that it will not, and will cause
its Affiliates not to, raise any claim under this Agreement, the Original
Agreement, the New Debt or any other debt securities of the Company that it
holds arising out of the Accounting Issue. Upon either (i) a failure of any of
the conditions to this waiver or (ii) amounts owed by the Company under the 2016
Senior Secured Notes or Convertible Notes being accelerated as a result of the
Accounting Issue, then, in the case of each of clause (i) and (ii), this
Section 8.20 shall become null and void, ab initio.

Section 8.21. Evaluation of Potential Synergies. Purchaser and the Company agree
to begin discussions as soon as practicable after execution of this Agreement
with respect to the synergies potentially realizable through the joint operation
of the Company and the business of Roust, Inc. (an Affiliate of Purchaser). Any
such synergies shall be memorialized in a written agreement and approved by the
Russia Standard Relationship Committee of the Company Board (as established
pursuant to the Governance Agreement).

Section 8.22. Reaffirmations. On the date of this Agreement, (i) Purchaser will
deliver to the Company its Reaffirmation and (ii) the Company will deliver to
Purchaser the Reaffirmations of each member of the Company Board.

 

51



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1. Public Statements or Releases

The Company shall, by 8:30 a.m. Eastern Daylight Time on the Business Day
following the date hereof, issue a press release and file a Current Report on
Form 8-K, copies of each of which shall be provided reasonably in advance of
such filing to the Purchaser for review and comment (and the Company shall in
good faith consider any comments made by the Purchaser), disclosing the
transactions contemplated hereby and shall make such other filings and notices
in the manner and time required by the SEC. The Company and the Purchaser shall
consult with each other in issuing any press releases and/or filing any Current
Reports on Form 8-K or other such SEC filings with respect to the transactions
contemplated hereby, and, until such time as such filings are made, none of the
parties to this Agreement shall make, issue, or release any announcement,
whether to the public generally, or to any of its suppliers or customers, with
respect to this Agreement or the transactions provided for herein, or, until
such time as such filings are made, make any statement or acknowledgment of the
existence of, or reveal the status of, this Agreement or the transactions
provided for herein, without the prior consent of the other parties, which shall
not be unreasonably withheld or delayed, provided, that nothing in this
Section 9.1 shall prevent any of the parties hereto from making such public
announcements as may be required by applicable Law or NASDAQ Rule or listing
standard, but to the extent not inconsistent with such requirements, it shall
provide the other parties with an opportunity to review and comment on any
proposed public announcement a reasonable amount of time before it is made and
shall consider in good faith any comments made by such reviewing party.

Section 9.2. Non-Survival of Representations and Warranties

The representations and warranties in this Agreement shall not survive for any
purpose beyond the later to occur of December 10, 2012 or the 30th day after the
Second Closing, and shall terminate thereon.

Section 9.3. Further Assurances

Each party hereto agrees to cooperate fully with the other parties and to
execute such further instruments, documents and agreements and to give such
further written assurances, as may be reasonably requested by the other parties
to better evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.

Section 9.4. Rights Cumulative

Each and all of the various rights, powers and remedies of the parties hereto
shall be considered to be cumulative with and in addition to any other rights,
powers and remedies which such parties may have at law or in equity in the event
of the breach of any of the terms of this Agreement. The exercise or partial
exercise of any right, power or remedy shall neither constitute the exclusive
election thereof nor the waiver of any other right, power or remedy available to
such party.

 

52



--------------------------------------------------------------------------------

Section 9.5. Rules of Construction

All pronouns or any variation thereof shall be deemed to refer to the masculine,
feminine or neuter, singular or plural, as the identity of the person, persons,
entity or entities may require; when reference is made in this Agreement to an
article, section, paragraph, clause, schedule, exhibit or annex, such reference
will be to an article, section, paragraph, clause, schedule, exhibit or annex to
this Agreement unless otherwise indicated; whenever the words “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation”; and references to disclosure in the
SEC Documents in this Agreement shall be deemed not to include disclosures in
such SEC Documents contained in the “Risk Factors” and “Forward Looking
Statements” sections thereof or any other disclosures in such SEC Documents that
are forward-looking in nature.

Section 9.6. Notices

Any notices, reports or other correspondence (hereinafter collectively referred
to as “correspondence”) required or permitted to be given hereunder shall be in
writing and shall be sent by postage prepaid first class mail, courier or by
facsimile or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder, and shall be deemed sufficient upon
receipt when delivered personally or by courier, overnight delivery service or
confirmed facsimile, or three (3) Business Days after being deposited in the
regular mail as certified or registered mail (airmail if sent internationally)
with postage prepaid, if such notice is addressed to the party to be notified at
such party’s address or facsimile number as set forth below:

(a) All correspondence to the Company shall be addressed as follows:

Central European Distribution Corporation

Bobrowiecka 6

00-728 Warsaw

Poland

Attention:            David Bailey

Facsimile:            +48 22 456 60 01

with a copy to

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank St., Canary Wharf

London E14 5DS

UK

Attention:            Scott Simpson, Esq.

Facsimile:            +44 20 7519 7070

(b) All correspondence to the Purchaser shall be addressed as follows:

Roust Trading Ltd.

25 Belmont Hills Drive

Warwick WK 06, Bermuda

Attention:            Wendell M. Hollis

 

53



--------------------------------------------------------------------------------

with a copy to

Ropes & Gray LLP

One Metro Center

700 12th Street, NW, Suite 900

Washington, DC 20005-3948

USA

Attention:            James Myers

Facsimile:            +1 (202) 383-8349

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

USA

Attention:            Christopher Comeau

Facsimile:            +1 (617) 951-7050

(c) Either party may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.

Section 9.7. Captions

The captions and paragraph headings of this Agreement are solely for the
convenience of reference and shall not affect its interpretation.

Section 9.8. Severability

Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable Laws of any jurisdiction, the invalid or
unenforceable part or provisions shall be replaced with a provision which
accomplishes, to the extent possible, the original business purpose of such part
or provision in a valid and enforceable manner, and the remainder of this
Agreement shall remain binding upon the parties hereto.

ARTICLE X

GOVERNING LAW AND OTHER PROVISIONS

Section 10.1. Governing Law; Consent to jurisdiction; Waiver of Jury Trial;
Injunctive Relief

(a) This Agreement shall be governed by and construed in accordance with the
internal procedural and substantive laws of the State of New York without regard
to any conflicts of laws concepts which would apply the substantive law of some
other jurisdiction.

(b) Subject to Section 10.1(d) below and except for Section 10.1(c) below, the
parties hereto agree that any dispute between them relating to this Agreement or
the transactions contemplated hereby will be resolved solely in the manner set
forth in clauses (i) and (ii) below:

(i) Each of the parties hereto irrevocably submits to the jurisdiction of the
United States District Court located in the State of New York and in the Borough
of Manhattan, and all appellate courts relating thereto, for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

54



--------------------------------------------------------------------------------

(ii) Any dispute or claim arising under this Agreement or the transactions
contemplated hereby may be submitted to arbitration in New York, New York. Such
arbitration will take place at and under the auspices of the American
Arbitration Association or JAMS in accordance with its rules. The arbitration
tribunal will consist of a single arbitrator agreed to by the parties (or if
there is no agreement, as selected by the American Arbitration Association or
JAMS (as applicable)); provided, that the parties agree to express a preference
for such arbitrator to be a retired federal district court judge (or, if a
retired federal district court judge is unavailable to hear such matter, a
retired trial judge with commercial experience). Such arbitrator may not have
any preexisting, direct or indirect personal, social or financial relationship
with any party to the dispute. Each party hereto expressly consents to, and
waives any future objection to, such forum and arbitration rules. The parties
hereto agree to instruct the arbitrator (i) that the arbitration hearing must be
completed within thirty (30) days of the request for arbitration, (ii) that his
or her decision must be limited solely to disputes directly under this Agreement
and the other Operative Agreements and the transactions contemplated hereby and
thereby, and each party hereto agrees that any decision or award of the
arbitrator (or part thereof) that purports to address, interpret, apply, enforce
or resolve any other agreement, issue or dispute between the parties will be
deemed to be beyond the scope of the arbitrator’s power and authority and will
be given no force or effect by either party hereto or any other Person or any
court, either directly or by application of collateral estoppel, res judicata or
otherwise; and each party hereto covenants that it will not argue that such
decision should be given any such effect and (iii) that he or she must deliver
to the parties a written award and explanation of the basis for such award
within seven (7) days after completion of the arbitration hearing. Subject to
clause (ii) of the preceding sentence, the parties hereto agree that (A) the
arbitrator’s decision shall be final and binding upon the parties and (B) that
any final arbitral award may be entered as a judgment or order in any court of
competent jurisdiction. The costs of such arbitration (including reasonable
attorneys’ fees and expenses incurred by the parties hereto in connection with
such arbitration) will be the responsibility of the party hereto who did not
prevail in such arbitration (and the parties hereto shall instruct the
arbitrator to make such a determination).

 

55



--------------------------------------------------------------------------------

Subject to the last sentence of Section 10.1(d) below, the plaintiff in the
actions described in clauses (i) and (ii) above may divide any disputes or
issues in question between the two forums in its discretion (to the extent
permitted by applicable Law).

(c) Each of the parties hereto acknowledges and agrees that damages will not be
an adequate remedy for any material breach or violation of this Agreement if
such material breach or violation would cause immediate and irreparable harm (an
“Irreparable Breach”). Accordingly, in the event of a threatened or ongoing
Irreparable Breach, each party hereto shall be entitled to equitable relief of a
kind appropriate in light of the nature of the ongoing or threatened Irreparable
Breach, without the necessity of posting a bond or providing an undertaking,
which relief may include, without limitation, specific performance or injunctive
relief. Such remedies shall not be the parties’ exclusive remedies, but shall be
in addition to all other remedies provided in this Agreement.

(d) Notwithstanding anything to the contrary in this Section 10.1(d), any
dispute as to whether the Purchaser is obligated to consummate the transactions
contemplated by Section 2.5 above (a “Section 2.5 Dispute”) shall be resolved by
mandatory, final and binding arbitration before JAMS, in accordance with the
JAMS Streamlined Arbitration Rules and Procedures (the “JAMS Rules”) in effect
as of July 15, 2009, subject to the provisions of this Section 10.1(d):

(i) Arbitration in accordance with the provisions of this Section 10.1(d) shall
be the sole and exclusive forum for resolution of the Section 2.5 Dispute.

(ii) There shall be one neutral arbitrator. The parties shall jointly nominate a
person to serve as the sole arbitrator within thirty (30) days from the date of
this Agreement. If, for any reason, such agreed upon arbitrator is unavailable
or unwilling to serve as sole arbitrator, JAMS shall appoint, without resort to
the procedures set forth in Rules 12(b)-(f) of the Rules, a retired United
States federal judge to be the sole arbitrator, such appointment to be made
within seven (7) calendar days of the filing of the demand for arbitration. It
shall be a condition of the arbitrator’s acceptance of his/her appointment as
sole arbitrator that he/she shall be available to conduct the arbitration in
accordance with the expedited timetable contemplated by this Section 10.1(d).

(iii) The language of the arbitration shall be English. The place of arbitration
shall be New York, New York.

(iv) The arbitration shall proceed on the following timetable unless otherwise
agreed by the parties:

(1) On or before December 17, 2012 (or to the extent that the Second Closing has
not occurred by December 17, 2012, seven days after the Second Closing Date),
the party initiating such arbitration shall file with JAMS and serve on the
other party its demand for arbitration, which shall include all supporting
documents and witness statements on which it intends to rely in the arbitration;

(2) Four days thereafter, the party that did not initiate such arbitration shall
submit its defense, which shall include all supporting documents and witnesses
statements on which it intends to rely in the arbitration;

 

56



--------------------------------------------------------------------------------

(3) Ten days thereafter, the party initiating such arbitration shall submit any
reply papers;

(4) Seven days thereafter, expert reports, if any, shall be exchanged;

(5) Unless expedited discovery is ordered as appropriate by the arbitrator,
there shall be no discovery in connection with the arbitration. Up until the
date of the commencement of the merits hearing, the parties shall be obligated
to provide any additional documents on which they intend to rely at the hearing.
Documents not exchanged before the merits hearing, or witnesses and experts that
were not previously identified and who have not submitted witness statements,
may not be considered by the arbitrator at the hearing, unless agreed upon by
the parties or upon a showing of good cause;

(6) A hearing on the merits shall be held in New York, New York and shall
commence no later than 31 days after such arbitration was initiated. The merits
hearing shall be conducted over consecutive calendar days (including weekends)
and shall last no more than three calendar days;

(7) The parties may, subject to the discretion of the arbitrator, each
simultaneously submit one post-hearing brief on or before the date that is 5
days after the hearing on the merits occurred; and

(8) The arbitrator shall render the final award on or prior to the date that is
10 days after the hearing on the merits occurred.

(v) The prevailing party, as determined by the arbitrator, shall be entitled to
recover its reasonable costs and attorneys’ fees from the non-prevailing party.

(vi) The only issue to be considered and determined in any proceeding brought
under this Section 10.1(d) shall be whether the Purchaser is obligated to
consummate the transactions contemplated by Section 2.5 above and the arbitrator
shall have no power to determine any other issue.

(vii) The parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
documents disclosed by one party to another, testimony or other oral submission
and any awards or decisions) shall not be disclosed beyond the arbitrator, JAMS,
the parties, their legal and professional advisors, and any person necessary for
the conduct of the arbitration, except as may be lawfully required in judicial
proceedings relating to the arbitration or otherwise required by Law.

(viii) Any final award rendered by the arbitrator may be entered as a judgment
of any court of competent jurisdiction. The parties agree for the purpose of the
enforcement of any arbitral award issued hereunder to submit to the jurisdiction
of any court in any jurisdiction in which such party has assets, and for such
purpose waive any defense of absence of jurisdiction in any such court for such
purpose.

 

57



--------------------------------------------------------------------------------

Section 10.2. Amendments

This Agreement may not be amended or modified except pursuant to an instrument
in writing signed by the Company and the Purchaser.

Section 10.3. Waiver

No waiver of any term, provision or condition of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or be
construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

Section 10.4. Expenses

Each party will bear its own Expenses in connection with this Agreement.

Section 10.5. Assignment

The rights and obligations of the parties hereto shall inure to the benefit of
and shall be binding upon the authorized successors and permitted assigns of
each party. No party may assign its rights or obligations under this Agreement
or designate another person (i) to perform all or part of its obligations under
this Agreement or (ii) to have all or part of its rights and benefits under this
Agreement, in each case without the prior written consent of the other parties;
provided that the Purchaser may assign any of its rights, benefits and
obligations hereunder to an Affiliate thereof without the consent of the
Company, but such assignment shall not relieve the Purchaser of any obligation
or liability hereunder. Any assignment in accordance with the terms of this
Section 10.5 shall be valid only where the assignee agrees to be bound by the
provisions of the Agreement by executing and agreeing to an assumption agreement
reasonably acceptable to the other parties.

Section 10.6. Counterpart

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

Section 10.7. Entire Agreement

This Agreement, the other Operative Agreements and certain side letters entered
into by the Company and the Purchaser on the date hereof constitute the entire
agreement between the parties hereto relating to the subject matter hereof and
supersede all prior agreements, negotiations, understandings, representations
and statements relating to the subject matter hereof, whether written or oral.

Section 10.8. Costs of Enforcement

In the event that legal proceedings are commenced by any party to this Agreement
against any other party to this Agreement in connection with this Agreement or
any other Operative Agreement, the non-prevailing party in such proceedings
shall pay the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.

 

58



--------------------------------------------------------------------------------

Section 10.9. Mutual Drafting

This Agreement shall be deemed to be the joint work product of the Company and
the Purchaser, and any rule of construction that a document shall be interpreted
or construed against a drafter of such document shall not be applicable.

Section 10.10. Obligations That Do Not Fall on Business Days.

Notwithstanding anything in this Agreement to the contrary, if any payment
obligation under this Agreement, or any of the dates specified in Section 2.5
below, are to occur on a day that is not a Business Day, such obligation or date
shall be the next following Business Day.

Section 10.11. Amendment and Restatement

This Agreement amends, supersedes and restates the Original Agreement in all
respects.

[Signature Page to Follow]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

/s/ David Bailey

Name:   David Bailey Title:   Interim Chief Executive Officer ROUST TRADING LTD.
By:  

/s/ Wendell M. Hollis

Name:   Wendell M. Hollis Title:   Director By:  

/s/ Dana Bean

Name:   Dana Bean Title:   Secretary

[Signature Page to the Amended and Restated Securities Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF ROLLOVER NOTE

 

Exhibit A-1



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF NOTE CERTIFICATE

On the front:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE FIRST PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE
AS MAY REASONABLY BE REQUIRED BY EITHER OF THEM IN ORDER FOR EACH OF THEM TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE AND OTHER RELEVANT SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

1



--------------------------------------------------------------------------------

Denomination

 

ISIN/Common Code

[—] /[—]

  Series   Certif. Number

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

U.S. $102,554,000 Senior Notes due 2016

The Note or Notes in respect of which this Note Certificate is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) endorsed herein.

For value received, the Issuer promises to pay [—] of [—], entered in the
Register as the holder of the Notes on July 31, 2016 (or on such earlier date as
the principal sum mentioned below may become repayable in accordance with the
Conditions) the principal sum of:

U.S. $[—]

(or such lesser principal sum as may from time to time be evidenced by this Note
Certificate) together with interest on that principal sum and such other amounts
as may be payable, all subject to and in accordance with the Conditions and to
pay interest in arrears on July 1 and January 1 of each year, commencing on
July 1, 2013, on the principal amount outstanding of the Notes from the date of
issuance of the Notes or from the most recent date on which interest has been
paid, at the following rates:

 

Period

   Amount  

Issuance – June 30, 2013

     4.00 % 

July 1, 2013 – June 30, 2014

     5.10 % 

July 1, 2014 – December 31, 2014

     6.743 % 

January 1, 2015 – June 30, 2015

     7.00 % 

July 1, 2015 – Maturity

     8.50 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holders hereof (as if references to the Conditions to the Notes and the
Noteholders were references to the Notes and the holders hereof respectively and
as if the same had been set out herein in full mutatis mutandis), except as
otherwise provided herein.

Upon any payment of principal or interest on this Note Certificate, the details
of such payment shall be entered in the Register and endorsed by or on behalf of
the Issuer on the grid on the reverse of this Note Certificate and, in the case
of payments of principal, the principal amount outstanding on this Note
Certificate shall be reduced for all purposes by the amount so paid and
endorsed.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Note Certificate is issued and by acceptance hereof
each holder of such Notes agrees to be subject to and bound by the terms and
provisions set forth in such legend.

This Note Certificate is evidence of entitlement only. Title to the Notes passes
only on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Note Certificate is
issued.

 

2



--------------------------------------------------------------------------------

THIS NOTE CERTIFICATE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authorisation

This Certificate is authenticated by or on behalf of the Registrar.

[—]

as Registrar

By:

Authorised Signatory

For the purposes of authentication only.

 

3



--------------------------------------------------------------------------------

SCHEDULE

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes in
respect of which this Note Certificate is issued have been made:

 

Date made  

Amount of
principal due

and payable

 

Amount of interest
due

and payable

 

Amount of
principal paid

or cancelled

  Amount of interest
paid   Shortfall in
payment of
principal   Shortfall in
payment of
interest  

Notation made

by or on behalf

of the Fiscal
Agent

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

4



--------------------------------------------------------------------------------

(Reverse of Note Certificate)

TERMS AND CONDITIONS OF THE NOTES

[as set out in Schedule 3 of the Fiscal Agency Agreement]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

5



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF GLOBAL NOTE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR BANK S.A./N.V. (TOGETHER WITH ANY SUCCESSOR SECURITIES CLEARING
AGENCY, “EUROCLEAR”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF ITS
AUTHORIZED NOMINEE, OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF EUROCLEAR (AND ANY PAYMENT IS MADE TO ITS AUTHORIZED NOMINEE,
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, ITS
AUTHORIZED NOMINEE, HAS AN INTEREST HEREIN.

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE SECOND PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,

 

6



--------------------------------------------------------------------------------

CERTIFICATIONS, OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY EITHER OF
THEM IN ORDER FOR EACH OF THEM TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE AND OTHER
RELEVANT SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF
ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

ISIN Number: [—]    

Common Code: [—]    

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

U.S. $102,554,000 Senior Notes due 2016

The Note or Notes in respect of which this Global Note is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) set out in Schedule 3 of the Fiscal Agency Agreement dated
[—] 2012.

For value received, the Issuer promises to pay the holder of the Notes in
respect of which this Global Note is issued on July 31, 2016 the principal sum
of

U.S.$[—]

or such lesser amount as may from time to time be evidenced by this Global Note
(or such part thereof as may become repayable pursuant to the Conditions) on
such date(s) as the said principal sum (or part thereof) may become repayable in
accordance with the Conditions and to pay interest in arrears on July 1 and
January 1 of each year, commencing on July 1, 2013, on the principal amount
outstanding of this Global Note from the date of issuance of this Global Note or
from the most recent date on which interest has been paid, at the following
rates:

 

Period

   Amount  

Issuance – June 30, 2013

     4.00 % 

July 1, 2013 – June 30, 2014

     5.10 % 

July 1, 2014 – December 31, 2014

     6.743 % 

January 1, 2015 – June 30, 2015

     7.00 % 

July 1, 2015 – Maturity

     8.50 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holder hereof (as if references to the Conditions to the Notes and the
Noteholders were references to this Global Note and the holder hereof
respectively and as if the same had been set out herein in full mutatis
mutandis), except as otherwise provided herein.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Global Note is issued and by acceptance hereof each
registered holder of such Notes agrees to be subject to and bound by the terms
and provisions set forth in such legend.

Interests in this Global Note will be exchangeable, free of charge to the
holder, in whole but not in part, for Note Certificates if:

 

(a) Euroclear (or any Alternative Clearing System on behalf of which the Notes
may be held) is closed for business for a continuous period of 14 calendar days
(other than by reason of holidays, statutory or otherwise) or announces an
intention permanently to cease business or does in fact do so, by the Noteholder
giving notice to the Registrar; or

 

7



--------------------------------------------------------------------------------

(b) upon election by the holder giving notice to the Registrar.

In such event, the Issuer will, free of charge to the Noteholders (but against
such indemnity as the Registrar may require in respect of any tax or other duty
of whatever nature which may be levied or imposed in connection with such
exchange), cause sufficient Note Certificates to be executed and delivered to
the Registrar in sufficient quantities for despatch to individual Noteholders in
accordance with the Conditions, clause 3.12 of the Fiscal Agency Agreement and
Schedule 5 thereto.

“Exchange Date” means a day falling not later than five business days after that
on which the notice requiring exchange is given and on which banks are open for
business in the city in which the specified office of the Registrar or the
relevant Paying and Transfer Agent is located.

Payments. Payments of principal and interest in respect of Notes evidenced by
this Global Note will be made to the person who appears in the Register as at
the close of business on the Clearing System Business Day immediately prior to
the date for payment as holder of the Notes evidenced by this Global Note
against presentation and, if no further payment falls to be made in respect of
the relevant Notes, surrender of this Global Note to or to the order of the
Fiscal Agent or such other Paying and Transfer Agent as shall have been notified
to the relevant Noteholders for such purpose. A record of each payment so made
will be entered in the Register and endorsed by or on behalf of the Fiscal Agent
in the schedule to this Global Note, which endorsement will be prima facie
evidence that such payment has been made in respect of the relevant Notes.
“Clearing Systems Business Day” for the purposes of this paragraph means Monday
to Friday inclusive except 25 December and 1 January.

Notices. So long as any Notes are evidenced by this Global Note and this Global
Note is held by or on behalf of a clearing system, notices to Noteholders may be
given by delivery of the relevant notice to that clearing system for
communication by it to entitled account holders in substitution for mailing such
Notices as provided by Condition 15.

Cancellation. Cancellation of any Notes required by the Conditions of the Notes
to be cancelled will be effected by the Registrar making a notation of such
event in the Register, and by reduction in the principal amount of this Global
Note.

Transfers. Transfers of interests in the Notes with respect of which this Global
Note is issued shall be made in accordance with the Fiscal Agency Agreement as
in effect on the date hereof or as may be amended with the written consent of
the Noteholders.

This Global Note is evidence of entitlement only. Title to the Notes passes only
on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Global Note is
issued.

This Global Note shall not be valid for any purpose until authenticated by or on
behalf of the Registrar.

THIS GLOBAL NOTE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

8



--------------------------------------------------------------------------------

In witness whereof this Global Note is delivered on [—] 2012.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authentication

This Global Note is duly authenticated without recourse, warranty or liability.

[—]

As Registrar

By:

 

9



--------------------------------------------------------------------------------

SCHEDULE I

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes
evidenced by this Global Note have been made:

 

Date made  

Amount of

principal due

and payable

 

Amount of

interest due

and payable

 

Amount of

principal paid

or cancelled

 

Amount of

interest paid

 

Shortfall in

payment of

principal

 

Shortfall in

payment of

interest

 

Notation made

by or on behalf

of the Fiscal

Agent

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

_____________

 

10



--------------------------------------------------------------------------------

SCHEDULE II

CHANGES IN PRINCIPAL AMOUNT OUTSTANDING

The following changes in principal amount outstanding have been made:

 

Date made   

Change in principal

amount outstanding

of this Global Note1

  

Principal amount

outstanding of this

Global Note

following such

change

  

Notation made by or

on behalf of the

Fiscal Agent and

Paying and Transfer

Agent

     U.S.$    U.S.$     

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

_____________

   _____________    _____________    _____________

 

1 

State whether (i) reduction following redemption of Notes; (ii) transfers of the
Notes or exchange for Note Certificates; or (iii) purchase and cancellation of
Notes.

 

11



--------------------------------------------------------------------------------

[At the foot of the Global Note:]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3

TERMS AND CONDITIONS OF THE NOTES

The following are the terms and conditions in the form in which they will be
endorsed on the Notes:

The issue of the Notes was authorised by a resolution of the Board of Directors
of Central European Distribution Corporation (the “Issuer”) passed on April 17,
2012. A fiscal agency agreement dated [•] 2012 (the “Fiscal Agency Agreement”)
has been entered into in relation to the Notes between the Issuer, [•] as fiscal
agent and principal paying and transfer agent and [•], as registrar and a paying
and transfer agent. The fiscal agent, the paying and transfer agents and the
registrar for the time being are referred to below respectively as the “Fiscal
Agent”, the “Paying and Transfer Agents” and the “Registrar”. The expression
“Paying and Transfer Agents” shall include the Fiscal Agent. The Fiscal Agency
Agreement includes the form of the Notes. Copies of the Fiscal Agency Agreement
are available for inspection during normal business hours at the specified
offices of the Paying and Transfer Agents. The holders of Notes (the
“Noteholders”) are deemed to have notice of all the provisions of the Fiscal
Agency Agreement applicable to them.

 

1. FORM, DENOMINATION, TITLE AND STATUS

 

1.1 Form and denomination

The Notes are in registered form, serially numbered and in principal amounts of
U.S. $150,000 and integral multiples of U.S. $1,000 in excess thereof (each, an
“authorised denomination”).

 

1.2 Title

Title to the Notes will pass by transfer and registration as described in
Condition 2. The holder (as defined below) of any Note will (except as otherwise
required by law or as ordered by a court of competent jurisdiction) be treated
as its absolute owner for all purposes (whether or not it is overdue and
regardless of any notice of ownership, trust or any interest in it or its theft
or loss (or that of the related certificate, as appropriate) or anything written
on it or on the certificate in respect of it (other than a duly executed
transfer thereof)) and no person will be liable for so treating the holder. For
this purpose, “holder” shall mean the person in whose name a Note is registered
in the Register (as defined in Condition 2.1), which shall initially be the
nominee of Euroclear.

 

2. REGISTRATION AND TRANSFER OF NOTES

 

2.1 Registration

The Issuer will cause a register (the “Register”) to be kept at the specified
office of the Registrar outside the United Kingdom (which shall act as an agent
of the Issuer for this purpose) on which will be entered the names and addresses
of the holders of the Notes and the particulars of the Notes held by them and of
all transfers and redemptions of Notes.

 

13



--------------------------------------------------------------------------------

2.2 Transfer

 

  (a) Definitive Notes

Notes may, subject to the terms of the Fiscal Agency Agreement and to Condition
2.3, in each case, as in effect on the date hereof or as may be amended with the
written consent of the Noteholders, be transferred in whole or in part in an
authorised denomination by lodging the relevant Note (with the form of
application for transfer in respect thereof duly executed and duly stamped where
applicable) at the specified office of the Registrar or any Paying and Transfer
Agent.

No transfer of a Note will be valid unless and until entered on the Register. A
Note may be registered only in the name of, and transferred only to, a named
person (or persons).

The Registrar will within five business days (as defined in Condition 4.4), in
the place of the specified office of the Registrar, of any duly made application
for the transfer of a Note, deliver a new Note to the transferee (and, in the
case of a transfer of part only of a Note, deliver a Note for the untransferred
balance to the transferor) at the specified office of the Registrar or (at the
risk and, if mailed at the request of the transferee or, as the case may be, the
transferor otherwise than by ordinary mail, at the expense of the transferee or,
as the case may be, the transferor) mail the Note by uninsured mail to such
address as the transferee or, as the case may be, the transferor may request.

 

  (b) Global Notes

Transfers of beneficial interests in Global Notes shall be effected only through
a book-entry system maintained by (a) the holder (as such term is defined in
Condition 1.2) of such Global Note (or its agent) or (b) any holder of a
beneficial interest in such Global Note, and in each case ownership of a
beneficial interest in such Global Note shall be required to be reflected in
book entry.

 

2.3 Formalities free of charge

Any such transfer will be effected without charge subject to (i) the person
making such application for transfer paying or procuring the payment of any
taxes, duties and other governmental charges in connection therewith, (ii) the
Registrar being reasonably satisfied with the documents of title or identity of
the person making the application and (iii) such reasonable regulations as the
Issuer may from time to time agree with the Registrar, to the extent permitted
by clause 11.2 of the Fiscal Agency Agreement.

 

14



--------------------------------------------------------------------------------

3. INTEREST

 

3.1 Interest Rate

The Issuer shall pay interest on the principal amount of the Notes from the date
of issuance of the Notes or from the most recent Interest Payment Date (as
defined below) to which interest has been paid or duly provided for. Interest on
the Notes will accrue as follows:

 

Period

   Amount  

Issuance – June 30, 2013

     4.00 % 

July 1, 2013 – June 30, 2014

     5.10 % 

July 1, 2014 – December 31, 2014

     6.743 % 

January 1, 2015 – June 30, 2015

     7.00 % 

July 1, 2015 – Final Maturity Date

     8.50 % 

Interest is payable in cash semi-annually in arrears on July 1 and January 1 of
each year (each, an “Interest Payment Date”), commencing on July 1, 2013 and
ending on July 31, 2016 (the “Final Maturity Date”).

 

3.2 Computation of Interest

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months and will include interest accrued to but excluding the respective
Interest Payment Dates. If any Interest Payment Date falls on a date that is not
a business day (as defined in Condition 4.4), interest due on such Interest
Payment Date shall be paid on the business day immediately following such
Interest Payment Date and such interest payment shall not include any interest
accruing after such Interest Payment Date.

 

3.3 Payment Form

Interest on the Notes shall be payable in cash, in accordance with Condition 4.

 

3.4 Default Interest

Upon the occurrence and during the continuance of an Event of Default (as
defined in Condition 7), to the extent that the payment of such interest shall
be lawful, the Notes shall bear interest at a rate equal to the interest rate
then applicable to the Notes plus 2.00% per annum (the “Default Rate”),
calculated in accordance with Condition 3.2.

 

4. PAYMENTS

 

4.1 Method of payment

Payment of principal and interest in respect of the Notes will be made in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts to the persons shown in the
Register at the close of business on the Record Date and subject to the
surrender of the Notes at the specified office of any Paying and Transfer Agent.
Payments of interest will be made to the persons shown in the Register at close
of business on the relevant Record Date. For this purpose, “Record Date” means
the 15th calendar day, in the place of the specified office of the Registrar,
before the due date for the relevant payment. Each such payment will be made by
transfer to an accountant maintained by the payee at a banking institution in
the United States or to a U.S. dollar account maintained by the payee with a
bank outside the United States, in either case as may be specified from time to
time in writing by the payee.

 

15



--------------------------------------------------------------------------------

4.2 Payments subject to fiscal laws

All payments are subject in all cases to any applicable fiscal or other laws and
regulations. No commissions or expenses shall be charged to the Noteholders in
respect of such payments. Amounts withheld or deducted in good faith in respect
of taxes from payments on the Notes shall be treated for the purposes of the
Notes as having been paid to and received by the Noteholder in full. Any amounts
withheld or deducted in respect of such taxes shall be properly and timely paid
over to the appropriate governmental authority and the Fiscal Agent shall
provide the Noteholder with a receipt issued by such governmental authority
evidencing such payment or other reasonable written evidence of payment.

 

4.3 Non-frustration of payments

 

  (a) The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law or any usury or
other law that would prohibit or forgive the Issuer from paying all or any
portion of the principal of and/or interest on the Notes as contemplated herein,
wherever enacted, now or at any time hereafter in force.

 

  (b) To the extent that any payment by or on behalf of the Issuer is made to
any Noteholder, and such payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
insolvency proceeding or otherwise, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be
reinstated and continued in full force and effect as if such payment had not
been made.

 

4.4 Business days

In these Conditions “business day” means any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in New
York City, USA, Warsaw, Poland, or Moscow, Russia, are authorized or required by
Law or other governmental action to close.

 

4.5 Paying and Transfer Agents

The initial Registrar and Paying and Transfer Agents and their initial specified
offices are listed below. The Issuer reserves the right at any time to vary or
terminate the appointment of any Paying and Transfer Agent and the Registrar and
appoint additional or other Paying and Transfer Agents, provided that it will
maintain (i) a Registrar and a Fiscal Agent, (ii) Paying and Transfer Agents
having specified offices in at least two major European cities and (iii) a
Paying and Transfer Agent with a specified office in a European Union member
state that will not be obliged to withhold or deduct tax pursuant to any law
implementing European Council Directive 2003/48/EC or any other Directive
implementing the conclusions of the ECOFIN Council meeting of 26-27 November
2000, to the extent such a Paying and Transfer Agent is not already maintained
pursuant to (ii) above. The Issuer shall promptly provide notice to the
Noteholders of any such variation, termination or appointment.

 

16



--------------------------------------------------------------------------------

5. REDEMPTION AND PURCHASE

 

5.1 Optional Redemption by the Issuer

At the option of the Issuer, the Notes may be redeemed, at a price equal to 100%
of the aggregate principal amount of the Notes, together with accrued and unpaid
interest thereon to the date of such redemption, from time to time without
penalty, in whole or in part.

 

5.2 Notice of Optional Redemption

If the Issuer elects to redeem Notes pursuant to Condition 5.1, it shall notify
the Fiscal Agent and the relevant Noteholders at least 30 days, but not more
than 60 days, before the redemption date unless the Fiscal Agent or the relevant
Noteholder (as the case may be) consents to a shorter period in its sole
discretion. The notice shall identify the Notes to be redeemed and shall state:

 

  (a) the redemption date and the record date;

 

  (b) the redemption price, and, if applicable, the appropriate calculation of
such redemption price and the amount of accrued interest to the redemption date;

 

  (c) if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amounts of the particular Notes to be
redeemed;

 

  (d) that, unless the Issuer defaults in making such redemption payment or the
Fiscal Agent is prohibited from making such payment, interest on Notes (or
portion thereof) called for redemption ceases to accrue on and after the
redemption date;

 

  (e) the Common Codes or ISIN number, as applicable, if any, printed on the
Notes being redeemed; and

 

  (f) the Condition pursuant to which the Notes are being redeemed.

At the Issuer’s request, the Fiscal Agent shall give the notice of redemption in
the Issuer’s name and at the Issuer’s expense. In such event, the Issuer shall
provide the Fiscal Agent with the information required and within the time
periods specified by this Condition 5.2.

 

5.3 Effect of Notice of Redemption

Once notice of redemption is delivered, Notes called for redemption become due
and payable on the redemption date and at the redemption price stated in the
notice.

 

5.4 Deposit of Redemption Price

No later than 11:00 am (London time) on the business day prior to the redemption
date, the Issuer shall deposit with the Fiscal Agent money sufficient to pay the
redemption price of and accrued interest on all Notes or portions thereof to be
redeemed on that date other than Notes or portions of Notes called for
redemption that

 

17



--------------------------------------------------------------------------------

have been delivered by the Issuer to the Fiscal Agent for cancellation. On and
after the redemption date, interest shall cease to accrue on Notes or portions
thereof called for redemption so long as the Issuer has deposited with the
Fiscal Agent funds sufficient to pay the principal of, plus accrued unpaid
interest premium, if any, on, the Notes to be redeemed, unless the Fiscal Agent
is prohibited from making such payment under these Conditions.

 

5.5 Selection of Notes to be Redeemed or Repurchased

If less than all of any series of Notes is to be redeemed at any time, the
Fiscal Agent or the Registrar will select Notes for redemption in compliance
with the requirements of the principal securities exchange, if any, on which the
Notes are listed, and in compliance with the requirements of Euroclear, or if
the Notes are not so listed or such exchange prescribes no method of selection
and the Notes are not held through Euroclear, or Euroclear prescribes no method
of selection, on a method that most nearly approximates a pro rata selection;
provided, however, that no Note of $150,000 in aggregate principal amount or
less shall be redeemed in part.

 

5.6 Notes Redeemed in Part

Subject to the terms hereof, upon surrender of a Note that is redeemed in part,
the Issuer shall execute for the Noteholder (at the Issuer’s expense) a new Note
equal in principal amount to the unredeemed portion of the Note surrendered.

 

5.7 Redemption

Unless previously redeemed or purchased and cancelled, the Notes will be
redeemed at their principal amount on the Final Maturity Date, together (if
applicable) with interest accrued and unpaid to but excluding the Final Maturity
Date.

 

5.8 Mandatory Prepayments

The Issuer shall prepay the Notes in full, at a price equal to 100% of the
aggregate unpaid principal amount of the Notes, together with all accrued and
unpaid interest thereon, upon the occurrence of a Change of Control.

 

5.9 Payment at Maturity

On the Final Maturity Date or any accelerated maturity of the Notes, the Issuer
will pay the entire principal amount of the Notes then outstanding, together
with all accrued and unpaid interest thereon.

 

5.10 Application of Payments

All payments made by the Issuer under the Notes shall be applied first, to the
payment in full of accrued and unpaid interest, and second, to the reduction of
principal.

 

5.11 Purchase

The Issuer or any subsidiary may at any time purchase Notes in the open market
or otherwise at any price. Any Notes so purchased, while held by or on behalf of
the Issuer or any Subsidiary or any of their respective Affiliates, shall not be
deemed to be outstanding for the purposes of Conditions 7, 8, 9 or 13.

 

18



--------------------------------------------------------------------------------

5.12 Cancellation

All Notes purchased by or on behalf of the Issuer or any Subsidiary or any of
their respective Affiliates may be cancelled or held and resold, provided that
any Notes so purchased, while held by or on behalf of the Issuer or any
Subsidiary or any of their respective Affiliates, shall not be deemed to be
outstanding for the purposes of Conditions 7, 8, 9 or 13. Any Notes so purchased
and cancelled may not be re-issued or resold.

 

6. STAMP TAXES

The Issuer shall pay or cause to be paid any present or future stamp, court,
documentary or any similar taxes or levies which arise in any jurisdiction from
the execution, delivery or registration of the Notes (other than a transfer or
assignment of the Notes), or the receipt of any payments with respect to the
Notes.

 

7. EVENTS OF DEFAULT

Each of the following events shall constitute an “Event of Default”.

 

7.1 Non-payment

The Issuer shall fail to make any payment in respect of (a) interest on the
Notes as the same shall become due, whether at maturity, by acceleration or
otherwise, and such Default (as defined below) is not remedied within 30 days
after the same becomes due, or (b) principal of the Notes as the same shall
become due, whether at maturity, by acceleration or otherwise.

 

7.2 Breach of Covenant

The Issuer fails to comply with any covenant or agreement under the Notes and
such failure continues for 30 calendar days after the receipt by the Issuer of
written notice thereof from holders of not less than a majority of the aggregate
principal amount of the Notes then outstanding.

 

7.3 Insolvency

The Issuer or any of its “significant subsidiaries,” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange Act
(each, a “Significant Subsidiary”), shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
the Issuer or such Significant Subsidiary or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Issuer or such Significant Subsidiary, as the case may be, or
any substantial part of its property, or shall consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or admits in writing its inability
generally to pay its debts as they become due.

 

19



--------------------------------------------------------------------------------

7.4 Proceedings

There shall have been the entry by a court of competent jurisdiction of (a) a
decree or order for relief in respect of the Issuer or any of its Significant
Subsidiaries in an involuntary case or proceeding under Title 11 of the United
States Code or any similar federal or state law for the relief of debtors or
(b) a decree or order adjudging the Issuer or any of its Significant
Subsidiaries bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or such Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Issuer or such Significant Subsidiary or any substantial part
of its property, or ordering the wind up or liquidation of affairs of the Issuer
or such Significant Subsidiary, and any such decree or order for relief shall
continue to be in effect, or any such other decree or order shall be unstayed
and in effect, for a period of 60 consecutive days.

 

7.5 Cross default

An event of default by the Issuer or any subsidiary of the Issuer with respect
to:

 

  (a) the Convertible Notes or the Senior Secured Notes; provided that such
Event of Default shall be automatically annulled if the event of default
triggering such Event of Default is remedied or cured, or waived by the holders
of the Convertible Notes or the Senior Secured Notes, as the case may be, and so
long as (i) the Issuer has paid any overdue interest on the Notes, all principal
of the Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (ii) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (iii) no judgment or decree
has been entered for the payment of any monies due pursuant hereto; or

 

  (b) any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed of the Issuer and/or any subsidiary of the Issuer, whether such
indebtedness now exists or shall hereafter be created either (i) resulting in
such indebtedness becoming or being declared due and payable, or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration or otherwise (and, in the case of this clause (ii), if such Default
is not cured or waived within 30 calendar days), and, in each case, the
principal amount of any such indebtedness, together with the principal amount of
any other such indebtedness or the maturity of which has been so accelerated,
aggregates U.S.$30 million or more.

 

20



--------------------------------------------------------------------------------

7.6 Enforcement Proceedings

Final judgment or judgments in the aggregate for the payment of U.S.$30 million
or more (excluding any amounts covered by insurance) rendered against the Issuer
or any of its Significant Subsidiaries, which judgment is not discharged or
stayed within 60 days after (a) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (b) the date on which all rights
to appeal have been extinguished.

 

8. ACCELERATION

 

8.1 Acceleration Event

If an Event of Default with respect to the Issuer described in Condition 7.3 or
7.4 has occurred, the Notes (including unpaid principal, interest and other
amounts owing under the Notes) shall automatically become immediately due and
payable (an “Acceleration”).

 

8.2 Notice of Acceleration

Upon the occurrence and during the continuance of any Event of Default other
than an Event of Default described in Condition 7.3 or 7.4, the holders of not
less than a majority of the aggregate principal amount of the Notes at the time
outstanding may at any time at their option, by notice or notices to the Issuer,
declare an Acceleration with respect to the Notes.

 

9. REMEDIES

 

9.1 Notes payable forthwith

Upon the Notes becoming due and payable under Condition 8, whether automatically
or by declaration, the Notes will forthwith mature and the entire unpaid
principal amount of the Notes, plus all accrued and unpaid interest thereon,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.

 

9.2 Noteholders’ right to action

If an Event of Default has occurred and is continuing, and irrespective of
whether the Notes have become or have been declared immediately due and payable
under Condition 8, any Noteholder may proceed to protect and enforce the rights
of such Noteholder by an action at law, suit in equity or other appropriate
proceeding or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise

 

9.3 Notice of recission

At any time after the Notes have been declared due and payable pursuant to
Condition 8.2, the holders of not less than a majority of the aggregate
principal amount of the Notes at the time outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of the
Notes that is due and payable and is unpaid

 

21



--------------------------------------------------------------------------------

other than by reason of such declaration, and all interest on such overdue
principal and (to the extent permitted by applicable law) any such overdue
interest in respect of the Notes at the Default Rate, (b) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived and (c) no
judgment or decree has been entered for the payment of any monies due pursuant
hereto. No rescission and annulment under this Condition 9.3 will extend to or
affect any subsequent Event of Default or Default or impair any right arising
therefrom.

 

9.4 Unconditional Right of Noteholders to receive Principal and Interest

Notwithstanding any other provision herein, each Noteholder shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on the Notes on the Final Maturity Date and to institute suit
for the enforcement of any such payment.

 

10. OTHER PROVISIONS UPON A DEFAULT

 

10.1 Statement by Officers as to Default

The Issuer shall deliver to the Noteholders, within 14 calendar days of becoming
aware of any Default or any Event of Default under the Notes, a certificate,
signed by (a) the Chief Executive Officer, the President or any Vice President
and (b) the Chief Financial Officer, Controller, Treasurer or Assistant
Treasurer (and one of the officers signing such certificate shall be the
principal executive, financial or accounting officer of the Issuer), specifying
with particularity such Default or Event of Default and further stating what
action the Issuer has taken, is taking or proposes to take with respect thereto.
By acceptance of the Notes, each Noteholder agrees to keep, and to procure that
its Affiliates and representatives keep, confidential any and all confidential
information about the Issuer received or obtained in such certificate
(including, without limitation, proprietary information, trade secrets,
competitively sensitive information, acquisition, divestiture and other
strategic information, in each case to the extent such information is not
publicly known or available other than as a result of disclosure in breach of
such Noteholder’s confidentiality obligations set forth herein or otherwise
owing to the Issuer); provided, that the foregoing restriction will not prohibit
such Noteholder from using such information to assist such Noteholder in
determining whether to exercise any of its rights set forth in this clause 10.1
or in determining to take any other action with respect to its ownership of the
Notes.

 

10.2 Expenses

After the occurrence of an Event of Default, the Issuer will pay (a) the
reasonable costs and expenses (including reasonable attorneys’ fees of a single
special counsel and, if reasonably required, local counsel, but not more than a
single counsel in any relevant jurisdiction) incurred by the Noteholder in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under the Notes, and (b) the reasonable costs and expenses (including
reasonable attorneys’ fees of a single special counsel and, if reasonably
required, local counsel, but not more than a single counsel in any relevant
jurisdiction and reasonable financial advisors’ fees) incurred by the Noteholder
in connection with the insolvency or bankruptcy of the Issuer or any subsidiary
of the Issuer or in connection with any work-out or restructuring of the Issuer.
The obligations of the Issuer under this clause 10.2 will survive the payment or
transfer of the Notes, and the enforcement, amendment or waiver of any provision
of the Notes.

 

22



--------------------------------------------------------------------------------

11. DEFINITIONS

For purposes of the Notes, the following terms shall have the following
respective meanings:

“Affiliate” of a person means any corporation or other business entity
controlled by, controlling or under common control with such person.

“Change of Control” shall have the meaning assigned to such term the Senior
Secured Notes Indenture as in effect on the date hereof, provided that a
transaction that results in beneficial ownership by Russian Standard Corporation
(or any successor entity) and its Affiliates of more than 50% of the Voting
Securities of the Issuer will not constitute a “Change of Control” under the
Notes.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

“Convertible Notes” means the 3.00% Convertible Senior Notes due 2013 issued by
the Issuer.

“Default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

“Original Holder” means Russian Standard Bank.

“Person” means any individual, corporation, company, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Senior Secured Notes” means the 9.125% Senior Secured Notes due 2016 and the
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc.

“Senior Secured Notes Indenture” means the indenture governing the Senior
Secured Notes, as in effect from time to time.

“Voting Securities” means any and all shares of capital stock of the Issuer and
securities issued in respect thereof that are entitled to vote generally in the
election of directors of the Issuer.

 

12. REPLACEMENT OF NOTES

If any Note is lost, stolen, mutilated, defaced or destroyed it may be replaced
at the specified office of the Fiscal Agent, subject to all applicable laws and
other relevant authority requirements, upon payment by the claimant of the
expenses incurred in connection with such replacement and on such terms as to
evidence, security, indemnity and otherwise as the Issuer may reasonably
require. Mutilated or defaced Notes must be surrendered before replacements will
be issued.

 

23



--------------------------------------------------------------------------------

13. AMENDMENT

 

13.1 The Notes may be amended, and the observance of any term of the Notes may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Issuer as set forth and any holder or holders of not less
than a majority of the aggregate principal amount of Notes at the time
outstanding, except that no such amendment or waiver may, without the written
consent of the holder of each Note at the time outstanding affected thereby,
(a) subject to the provisions of Conditions 8 or 9 relating to acceleration and
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest on, the Notes, (b) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any such amendment or
waiver, (c) amend any of Condition 7.1, Condition 8 or Condition 9, or this
Condition 13, or (d) make any Note payable in money other than that stated
herein.

 

13.2 The Issuer will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Condition 13 to each Noteholder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Noteholders. The Issuer shall not, directly or indirectly, pay or cause to be
paid any consideration to or for the benefit of any Noteholder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of the Notes unless such consideration is offered to be paid and is paid to all
Noteholders that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement, other
than any Noteholder who waives the right to receive all or any part of such
consideration.

 

13.3 Any amendment or waiver consented to as provided in this Condition 13
applies equally to all Noteholders affected thereby and is binding upon them and
upon each future Noteholder and upon the Issuer without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right arising
therefrom.

 

13.4 Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under the Notes, or
have directed the taking of any action provided in the Notes to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Issuer or any subsidiary of the Issuer shall be deemed not to be
outstanding.

 

13.5 No Implied Noteholder Waiver; Remedies Cumulative

No failure or delay on the part of the Noteholder in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a

 

24



--------------------------------------------------------------------------------

waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to and not exclusive of, any rights
or remedies otherwise available.

 

13.6 Issuer Waivers

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury or other law
that would prohibit or forgive the Issuer from paying all or any portion of the
principal of and/or interest on the Notes as contemplated herein, wherever
enacted, now or at any time hereafter in force.

 

14. FURTHER ISSUES

The Issuer may from time to time without the consent of the Noteholders create
and issue further securities either having the same terms and conditions as the
Notes in all respects (or in all respects except for the first payment of
interest on them) and so that such further issue shall be consolidated and form
a single series with the outstanding securities of any series (including the
Notes) or upon such terms as the Issuer may determine at the time of their
issue. References in these Conditions to the Notes include (unless the context
requires otherwise) any other securities issued pursuant to this Condition and
forming a single series with the Notes.

 

15. NOTICES

All notices to Noteholders shall be mailed by registered mail or by private
courier to them at their respective addresses appearing in the Register and
shall be deemed to have been given on the fourth day (excluding Saturday and
Sunday) after the date of mailing.

 

16. GOVERNING LAW

 

16.1 Governing Law

THE FISCAL AGENCY AGREEMENT AND THE NOTES AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR IN CONNECTION WITH THEM SHALL BE GOVERNED BY, CONSTRUED UNDER,
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

16.2 Jurisdiction

EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COMPETENT COURTS OF THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

25



--------------------------------------------------------------------------------

16.3 Waiver of Jury Trial; No Set-Off

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
ISSUER (BY ITS EXECUTION HEREOF) AND EACH NOTEHOLDER (BY ITS ACCEPTANCE OF THE
NOTES) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THE NOTES,
WHETHER NOW EXISTING OR HEREAFTER ARISING. ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT ANY DEDUCTIONS WHATSOEVER, INCLUDING DEDUCTION FOR SET-OFF,
COUNTERCLAIM, OR RECOUPMENT.

 

17. ASSIGNABILITY

The Notes shall bind and inure to the benefit of the Issuer and the Noteholders
and their respective successors and assigns; provided, however, that (a) the
obligations of the Issuer hereunder may not be transferred or assigned except
with the prior written consent of the Noteholders and (b) the Noteholders may
not transfer or assign the Notes except in compliance with federal and state,
and applicable foreign securities laws.

 

18. TAX FORMS

Each Noteholder agrees to provide the Fiscal Agent with a correct, properly
completed and executed U.S. Internal Revenue Service Form (a) upon the original
issuance of the Notes (in the case a Noteholder acquiring Notes upon such an
issuance), (b) promptly upon becoming a Noteholder (in the case of a Noteholder
not covered by preceding clause (a)), (c) promptly upon any reasonable demand by
the Fiscal Agent, and (d) promptly upon learning that any form or other document
previously provided by such Noteholder has become obsolete or incorrect.

 

26



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

CENTRAL EUROPEAN DISTRIBUTION CORPORATION (the “Issuer”)

U.S.$102,554,000 Senior Notes due 2016

(the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement (the “Agency Agreement”)
dated [•] 2012 between the Issuer and the other parties named therein.
Capitalised terms used but not defined herein shall have the meanings given to
them in the Agency Agreement.

This letter relates to U.S.$[•] principal amount of Notes which are held in the
form of an interest in the Notes evidenced by the Global Note (ISIN No. [•])
with Euroclear in the name of [insert name of transferor] (the “Transferor”).
The Transferor has requested a transfer or exchange of such Notes for individual
definitive Note certificates registered in the name of [insert name of
transferee].

In connection with any such transfer of any of the Notes occurring prior to the
date that is one year after the later of the date of original issuance of such
Notes and the last date, if any, on which such Notes were owned by the Issuer or
any Affiliate of the Issuer, the undersigned confirms that such Notes are being
transferred in accordance with the transfer restrictions set forth in such
Notes:

CHECK ONE BOX BELOW

 

(1)

   ¨    to the Issuer; or

(2)

   ¨    to the Registrar for registration in the name of the Noteholder, without
transfer; or

(3)

   ¨    pursuant to an effective registration statement under the Securities
Act; or

(4)

   ¨    to a “qualified institutional buyer” (as defined in Rule 144A under the
U.S. Securities Act of 1933 (the “Securities Act”)) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act; or

(5)

   ¨    outside the United States in an offshore transaction within the meaning
of Regulation S under the Securities Act in compliance with Rule 903 under the
Securities Act and such Note shall be held immediately after the transfer
through Euroclear until the expiration of the 40-day restricted period (as
described in Regulation S); or

 

27



--------------------------------------------------------------------------------

(6)

   ¨    outside the United States in an offshore transaction within the meaning
of Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act and such Note shall be held immediately after the transfer
through Euroclear until the expiration of the 40-day restricted period (as
described in Regulation S); or

(7)

   ¨    pursuant to Rule 144 under the Securities Act or another available
exemption from registration.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (7) is checked, the
Registrar may require, prior to registering any such transfer of the Notes, such
legal opinions, certifications and other information as the Registrar or the
Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

[Name of Transferor]

By:

Authorised Signature

[Date]

 

28



--------------------------------------------------------------------------------

SCHEDULE 5

REGULATIONS CONCERNING THE TRANSFER

AND REGISTRATION OF THE NOTES

 

1. Each Note shall be in the minimum denomination of U.S. $150,000 and integral
multiples of U.S. $1,000 in excess thereof. Note Certificates, each evidencing
entitlement to one or more Notes, shall be issued in accordance with the Terms
and Conditions of the Notes (the “Conditions”).

 

2. The Notes are transferable by execution of the form of transfer on each Note
Certificate endorsed under the hand of the transferor or, where the transferor
is a corporation, under its common seal or under the hand of its duly authorised
officer or officers. In this Schedule “transferor” shall where the context
permits or requires include joint transferors and be construed accordingly.

 

3. The Note Certificate issued in respect of the Notes to be transferred must be
delivered for registration to the office of a Paying and Transfer Agent
accompanied by such other evidence (including, in connection with transfers made
pursuant to certain securities law exemptions identified in the restrictive
legend on the Notes, certificates and legal opinions) as such Paying and
Transfer Agent may reasonably require to prove the title of the transferor or
his right to transfer the relevant Notes and his identity and, if the form of
transfer is executed by some other person on his behalf or in the case of the
execution of a form of transfer on behalf of a corporation by its officers, the
authority of that person or those persons to do so. The signature of the person
effecting a transfer of a Note shall conform to any list of duly authorised
specimen signatures supplied by the registered holder or be certified by a
recognised bank, notary public or in such other manner as the Agent may require.

 

4. The executors or administrators of a deceased holder of the Notes (not being
one of several joint holders) and in the case of the death of one or more of
joint holders the survivor or survivors of such joint holders shall be the only
persons recognised by the Issuer as having any title to such Notes.

 

5. Any person becoming entitled to the Notes in consequence of the death or
bankruptcy of the holder of such Notes may, upon producing such evidence that he
holds the position in respect of which he proposes to act under this paragraph
or of his title as the Paying and Transfer Agent shall require (including
certificates and legal opinions), be registered himself as the holder of such
Notes or, subject to the preceding paragraphs as to transfer, may transfer such
Notes. The Issuer and the Agents may retain any amount payable upon the Notes to
which any person is so entitled until such person shall be so registered or
shall duly transfer the Notes.

 

6. Unless otherwise requested by him and agreed by the Issuer, a holder of the
Notes shall be entitled to receive only one Note Certificate in respect of his
holding.

 

7. The joint holders of a Note shall be entitled to one Note Certificate only in
respect of their joint holding which shall, except where they otherwise direct,
be delivered to the joint holder whose name appears first in the Register in
respect of the joint holding.

 

29



--------------------------------------------------------------------------------

8. The Issuer and the Paying and Transfer Agents shall make no charge to the
holders for the registration of any holding of the Notes or any transfer of the
Notes or for the issue of any Note Certificates or for the delivery of Note
Certificates at the specified office of the Agent to whom the request for
registration, transfer or delivery was delivered or by uninsured post to the
address specified by the holder. If any holder entitled to receive a Note
Certificate wishes to have it delivered to him otherwise than at the specified
office of such Agent, such delivery shall be made upon his written request to
such Agent, at his risk and (except where sent by uninsured post to the address
specified by the holder) at his expense.

 

9. Each Paying and Transfer Agent will within three business days (as defined in
Condition 4.4) of receipt of a request to effect a transfer of a Note (or within
5 business days if the transfer is of a Note evidenced by the Global Note)
deliver at its specified office to the transferee or despatch by mail (at the
risk of the transferee) to such address as the transferee may request, a new
Note Certificate in respect of the Notes transferred. In the case of a transfer
of fewer than all the Notes in respect of which a Note Certificate is issued, a
new Note Certificate in respect of the Notes not transferred will be so
delivered to the holder to its address appearing on the Register.

 

10. Unless there is delivered to a Paying and Transfer Agent such satisfactory
evidence, which may include an opinion of legal counsel, as may be reasonably
required by the Issuer, that neither the Securities Act legend nor the
restrictions on transfer set forth therein are required to ensure compliance
with the provisions of the Securities Act, in accordance with applicable laws,
all Notes or Note Certificates, as the case may be, issued in replacement for or
on exchange or transfer of the Notes or Note Certificates, as the case may be,
bearing the Securities Act legend, will bear such legend.

 

11. Unless and until otherwise determined by the Issuer, in accordance with
applicable law, all Notes or Note Certificates, issued in substitution for or on
exchange or transfer of the Notes or Note Certificates, as the case may be, that
do not bear the Securities Act legend will not bear such legend.

 

12. Notwithstanding any other provisions of this Agreement, the Registrar shall
register the transfer of any Notes only upon presentation of an executed and
duly completed form of transfer substantially in the form set forth in Schedule
IV of the form of the Global Note set out in Schedule 2 to the Fiscal Agency
Agreement together with any other documents thereby required. Nothing herein
shall require the Registrar to register any transfer during a closed period.

 

13. The Registrar and the Paying and Transfer Agents may promulgate any other
regulations that they may deem necessary for the registration and transfer of
the Notes.

 

30



--------------------------------------------------------------------------------

Exhibit B

FORM OF BACKSTOP NOTE

 

Exhibit B-1



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF NOTE CERTIFICATE

On the front:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE FIRST PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE
AS MAY REASONABLY BE REQUIRED BY EITHER OF THEM IN ORDER FOR EACH OF THEM TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE AND OTHER RELEVANT SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

1



--------------------------------------------------------------------------------

Denomination

  

ISIN/Common Code

[—] /[—]

   Series    Certif. Number

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

[Up to U.S.$107,500,000] Senior Notes due 2016

The Note or Notes in respect of which this Note Certificate is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) endorsed herein.

For value received, the Issuer promises to pay [—] of [—], entered in the
Register as the holder of the Notes on July 31, 2016 (or on such earlier date as
the principal sum mentioned below may become repayable in accordance with the
Conditions) the principal sum of:

U.S.$[—]

(or such lesser principal sum as may from time to time be evidenced by this Note
Certificate) together with interest on that principal sum and such other amounts
as may be payable, all subject to and in accordance with the Conditions and to
pay interest in arrears on March 1 and September 1 of each year, commencing on
March 1, 2014, on the principal amount outstanding of the Notes from the date of
issuance of the Notes (provided that if the proceeds of the Notes are deposited
into an escrow account, interest shall accrue from the date on which such
proceeds are released from such escrow account) or from the most recent date on
which interest has been paid, at the following rates:

 

Period

   Amount  

Issuance – February 28, 2014

     3.25 % 

March 1, 2014 – August 31, 2014

     6.341 % 

September 1, 2014 – February 28, 2015

     6.50 % 

March 1, 2015 – February 29, 2016

     7.50 % 

March 1, 2016 – Maturity

     8.00 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holder hereof (as if references to the Conditions to the Notes and the
Noteholders were references to the Notes and the holders hereof respectively and
as if the same had been set out herein in full mutatis mutandis), except as
otherwise provided herein.

Upon any payment of principal or interest on this Note Certificate, the details
of such payment shall be entered in the Register and endorsed by or on behalf of
the Issuer on the grid on the reverse of this Note Certificate and, in the case
of payments of principal, the principal amount outstanding on this Note
Certificate shall be reduced for all purposes by the amount so paid and
endorsed.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Note Certificate is issued and by acceptance hereof
each holder of such Notes agrees to be subject to and bound by the terms and
provisions set forth in such legend.

 

2



--------------------------------------------------------------------------------

This Note Certificate is evidence of entitlement only. Title to the Notes passes
only on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Note Certificate is
issued.

THIS NOTE CERTIFICATE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authorisation

This Certificate is authenticated by or on behalf of the Registrar.

[—]

as Registrar

By:

Authorised Signatory

For the purposes of authentication only.

 

3



--------------------------------------------------------------------------------

SCHEDULE

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes in
respect of which this Note Certificate is issued have been made:

 

10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000
Date made   Amount of
principal due and
payable   Amount of
interest due and
payable   Amount of
principal paid
or cancelled   Amount of
interest paid   Shortfall in
payment of
principal   Shortfall in
payment of
interest   Notation made
by or on behalf
of the Fiscal
Agent              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4



--------------------------------------------------------------------------------

(Reverse of Note Certificate)

TERMS AND CONDITIONS OF THE NOTES

[as set out in Schedule 3 of the Fiscal Agency Agreement]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

5



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF GLOBAL NOTE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR BANK S.A./N.V. (TOGETHER WITH ANY SUCCESSOR SECURITIES CLEARING
AGENCY, “EUROCLEAR”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF ITS
AUTHORIZED NOMINEE, OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF EUROCLEAR (AND ANY PAYMENT IS MADE TO ITS AUTHORIZED NOMINEE,
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
EUROCLEAR), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, ITS
AUTHORIZED NOMINEE, HAS AN INTEREST HEREIN.

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
“OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR 904 OF REGULATION S AND, WITH
RESPECT TO (A) AND (B), EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
SUCH ACCOUNT, (2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN, EXCEPT (A) (I) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (II) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT,
(III) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (IV) IN AN OFFSHORE TRANSACTION COMPLYING WITH THE REQUIREMENTS
OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND SUBJECT TO
ANY APPLICABLE 40-DAY DISTRIBUTION COMPLIANCE PERIOD IN ACCORDANCE WITH
REGULATION S, OR (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IF AVAILABLE), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER RELEVANT
JURISDICTIONS, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON”
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.

THIS LEGEND MAY ONLY BE REMOVED AT THE OPTION OF THE ISSUER.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(A)(V) OF
THE SECOND PARAGRAPH ABOVE, THE ISSUER AND THE FISCAL AGENT

 

6



--------------------------------------------------------------------------------

RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS, OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY EITHER OF
THEM IN ORDER FOR EACH OF THEM TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE AND OTHER
RELEVANT SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF
ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

ISIN Number: [—]

Common Code: [—]

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

[Up to U.S.$107,500,000] Senior Notes due 2016

The Note or Notes in respect of which this Global Note is issued are in
registered form and form part of a duly authorised issue of Notes of Central
European Distribution Corporation (the “Issuer”), designated as specified in the
title hereof (the “Notes”). The Notes are subject to the relevant conditions
(the “Conditions”) set out in Schedule 3 of the Fiscal Agency Agreement dated
[—] 2012.

For value received, the Issuer promises to pay the holder of the Notes in
respect of which this Global Note is issued on July 31, 2016 the principal sum
of

U.S.$[—]

or such lesser amount as may from time to time be evidenced by this Global Note
(or such part thereof as may become repayable pursuant to the Conditions) on
such date(s) as the said principal sum (or part thereof) may become repayable in
accordance with the Conditions and to pay interest in arrears on March 1 and
September 1 of each year, commencing on March 1, 2014, on the principal amount
outstanding of the Notes from the date of issuance of this Global Note (provided
that if the proceeds of this Global Note are deposited into an escrow account,
interest shall accrue from the date on which such proceeds are released from
such escrow account) or from the most recent date on which interest has been
paid, at the following rates:

 

Period

   Amount  

Issuance – February 28, 2014

     3.25 % 

March 1, 2014 – August 31, 2014

     6.341 % 

September 1, 2014 – February 28, 2015

     6.50 % 

March 1, 2015 – February 29, 2016

     7.50 % 

March 1, 2016 – Maturity

     8.00 % 

subject to and in accordance with the Conditions, which shall be binding upon
the holder hereof (as if references to the Conditions to the Notes and the
Noteholders were references to this Global Note and the holder hereof
respectively and as if the same had been set out herein in full mutatis
mutandis), except as otherwise provided herein.

The statements set forth in the legend above are an integral part of the Notes
in respect of which this Global Note is issued and by acceptance hereof each
registered holder of such Notes agrees to be subject to and bound by the terms
and provisions set forth in such legend.

 

7



--------------------------------------------------------------------------------

Interests in this Global Note will be exchangeable, free of charge to the
holder, in whole but not in part, for Note Certificates if:

 

(a) Euroclear (or any Alternative Clearing System on behalf of which the Notes
may be held) is closed for business for a continuous period of 14 calendar days
(other than by reason of holidays, statutory or otherwise) or announces an
intention permanently to cease business or does in fact do so, by the Noteholder
giving notice to the Registrar; or

 

(b) upon election by the holder giving notice to the Registrar.

In such event, the Issuer will, free of charge to the Noteholders (but against
such indemnity as the Registrar may require in respect of any tax or other duty
of whatever nature which may be levied or imposed in connection with such
exchange), cause sufficient Note Certificates to be executed and delivered to
the Registrar in sufficient quantities for despatch to individual Noteholders in
accordance with the Conditions, clause 3.12 of the Fiscal Agency Agreement and
Schedule 5 thereto.

“Exchange Date” means a day falling not later than five business days after that
on which the notice requiring exchange is given and on which banks are open for
business in the city in which the specified office of the Registrar or the
relevant Paying and Transfer Agent is located.

Payments. Payments of principal and interest in respect of Notes evidenced by
this Global Note will be made to the person who appears in the Register as at
the close of business on the Clearing System Business Day immediately prior to
the date for payment as holder of the Notes evidenced by this Global Note
against presentation and, if no further payment falls to be made in respect of
the relevant Notes, surrender of this Global Note to or to the order of the
Fiscal Agent or such other Paying and Transfer Agent as shall have been notified
to the relevant Noteholders for such purpose. A record of each payment so made
will be entered in the Register and endorsed by or on behalf of the Fiscal Agent
in the schedule to this Global Note, which endorsement will be prima facie
evidence that such payment has been made in respect of the relevant Notes.
“Clearing Systems Business Day” for the purposes of this paragraph means Monday
to Friday inclusive except 25 December and 1 January.

Notices. So long as any Notes are evidenced by this Global Note and this Global
Note is held by or on behalf of a clearing system, notices to Noteholders may be
given by delivery of the relevant notice to that clearing system for
communication by it to entitled account holders in substitution for mailing such
Notices as provided by Condition 15.

Cancellation. Cancellation of any Notes required by the Conditions of the Notes
to be cancelled will be effected by the Registrar making a notation of such
event in the Register, and by reduction in the principal amount of this Global
Note.

Transfers. Transfers of interests in the Notes with respect of which this Global
Note is issued shall be made in accordance with the Fiscal Agency Agreement as
in effect on the date hereof or as may be amended with the written consent of
the Noteholders.

This Global Note is evidence of entitlement only. Title to the Notes passes only
on due registration on the Register and only the duly registered holder is
entitled to payments on the Notes in respect of which this Global Note is
issued.

This Global Note shall not be valid for any purpose until authenticated by or on
behalf of the Registrar.

THIS GLOBAL NOTE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY, CONSTRUED UNDER, AND

 

8



--------------------------------------------------------------------------------

ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

In witness whereof this Global Note is delivered on [—] 2012.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

Certificate of Authentication

This Global Note is duly authenticated without recourse, warranty or liability.

[—]

As Registrar

By:

 

9



--------------------------------------------------------------------------------

SCHEDULE I

PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES

The following payments of principal and interest in respect of the Notes
evidenced by this Global Note have been made:

 

Date made   Amount of
principal due
and payable   Amount of
interest due
and payable   Amount of
principal paid
or cancelled   Amount of
interest paid   Shortfall in
payment of
principal   Shortfall in
payment of
interest   Notation made
by or on behalf
of the Fiscal
Agent              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10



--------------------------------------------------------------------------------

SCHEDULE II

CHANGES IN PRINCIPAL AMOUNT OUTSTANDING

The following changes in principal amount outstanding have been made:

 

Date made

   Change in principal amount outstanding
of this Global Note1    Principal amount outstanding of this
Global Note
following such
change    Notation made by or on behalf of the
Fiscal Agent and
Paying and Transfer
Agent    U.S.$    U.S.$            

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

 

1 

State whether (i) reduction following redemption of Notes; (ii) transfers of the
Notes or exchange for Note Certificates; or (iii) purchase and cancellation of
Notes.

 

11



--------------------------------------------------------------------------------

[At the foot of the Global Note:]

FISCAL AGENT AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

REGISTRAR AND PAYING AND TRANSFER AGENT

[—]

[—]

[—]

[—]

or such other or further Paying and Transfer Agents or specified offices as may
from time to time be appointed by the Issuer and notice of which has been given
to the Noteholders.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3

TERMS AND CONDITIONS OF THE NOTES

The following are the terms and conditions in the form in which they will be
endorsed on the Notes:

The issue of the Notes was authorised by a resolution of the Board of Directors
of Central European Distribution Corporation (the “Issuer”) passed on April 17,
2012. A fiscal agency agreement dated [—] 2012 (the “Fiscal Agency Agreement”)
has been entered into in relation to the Notes between the Issuer, [—] as fiscal
agent and principal paying and transfer agent and [•], as registrar and a paying
and transfer agent. The fiscal agent, the paying and transfer agents and the
registrar for the time being are referred to below respectively as the “Fiscal
Agent”, the “Paying and Transfer Agents” and the “Registrar”. The expression
“Paying and Transfer Agents” shall include the Fiscal Agent. The Fiscal Agency
Agreement includes the form of the Notes. Copies of the Fiscal Agency Agreement
are available for inspection during normal business hours at the specified
offices of the Paying and Transfer Agents. The holders of Notes (the
“Noteholders”) are deemed to have notice of all the provisions of the Fiscal
Agency Agreement applicable to them.

 

1. FORM, DENOMINATION, TITLE AND STATUS

 

1.1 Form and denomination

The Notes are in registered form, serially numbered and in principal amounts of
U.S.$150,000 and integral multiples of U.S.$1,000 in excess thereof (each, an
“authorised denomination”).

 

1.2 Title

Title to the Notes will pass by transfer and registration as described in
Condition 2. The holder (as defined below) of any Note will (except as otherwise
required by law or as ordered by a court of competent jurisdiction) be treated
as its absolute owner for all purposes (whether or not it is overdue and
regardless of any notice of ownership, trust or any interest in it or its theft
or loss (or that of the related certificate, as appropriate) or anything written
on it or on the certificate in respect of it (other than a duly executed
transfer thereof)) and no person will be liable for so treating the holder. For
this purpose, “holder” shall mean the person in whose name a Note is registered
in the Register (as defined in Condition 2.1), which shall initially be the
nominee of Euroclear.

 

2. REGISTRATION AND TRANSFER OF NOTES

 

2.1 Registration

The Issuer will cause a register (the “Register”) to be kept at the specified
office of the Registrar outside the United Kingdom (which shall act as an agent
of the Issuer for this purpose) on which will be entered the names and addresses
of the holders of the Notes and the particulars of the Notes held by them and of
all transfers and redemptions of Notes.

 

13



--------------------------------------------------------------------------------

2.2 Transfer

 

  (a) Definitive Notes

Notes may, subject to the terms of the Fiscal Agency Agreement and to Condition
2.3, in each case, as in effect on the date hereof or as may be amended with the
written consent of the Noteholders, be transferred in whole or in part in an
authorised denomination by lodging the relevant Note (with the form of
application for transfer in respect thereof duly executed and duly stamped where
applicable) at the specified office of the Registrar or any Paying and Transfer
Agent.

No transfer of a Note will be valid unless and until entered on the Register. A
Note may be registered only in the name of, and transferred only to, a named
person (or persons).

The Registrar will within five business days (as defined in Condition 4.4), in
the place of the specified office of the Registrar, of any duly made application
for the transfer of a Note, deliver a new Note to the transferee (and, in the
case of a transfer of part only of a Note, deliver a Note for the untransferred
balance to the transferor) at the specified office of the Registrar or (at the
risk and, if mailed at the request of the transferee or, as the case may be, the
transferor otherwise than by ordinary mail, at the expense of the transferee or,
as the case may be, the transferor) mail the Note by uninsured mail to such
address as the transferee or, as the case may be, the transferor may request.

 

  (b) Global Notes

Transfers of beneficial interests in Global Notes shall be effected only through
a book-entry system maintained by (a) the holder (as such term is defined in
Condition 1.2) of such Global Note (or its agent) or (b) any holder of a
beneficial interest in such Global Note, and in each case ownership of a
beneficial interest in such Global Note shall be required to be reflected in
book entry.

 

2.3 Formalities free of charge

Any such transfer will be effected without charge subject to (i) the person
making such application for transfer paying or procuring the payment of any
taxes, duties and other governmental charges in connection therewith, (ii) the
Registrar being reasonably satisfied with the documents of title or identity of
the person making the application and (iii) such reasonable regulations as the
Issuer may from time to time agree with the Registrar, to the extent permitted
by clause 11.2 of the Fiscal Agency Agreement.

 

3. INTEREST

 

3.1 Interest Rate

The Issuer shall pay interest on the principal amount of the Notes from the date
of issuance of the Notes; provided that if the proceeds of the Notes are
deposited in an escrow account, interest shall accrue from the date on which
such proceeds are released from such escrow

 

14



--------------------------------------------------------------------------------

account or from the most recent Interest Payment Date (as defined below) to
which interest has been paid or duly provided for. Interest on the Notes will
accrue as follows:

 

Period

   Amount  

Issuance – February 28, 2014

     3.25 % 

March 1, 2014 – August 31, 2014

     6.341 % 

September 1, 2014 – February 28, 2015

     6.50 % 

March 1, 2015 – February 29, 2016

     7.50 % 

March 1, 2016 – Final Maturity Date

     8.00 % 

and is payable in cash semi-annually in arrears on March 1 and September 1 of
each year (each, an “Interest Payment Date”), commencing on March 1, 2014 and
ending on July 31, 2016 (the “Final Maturity Date”).

 

3.2 Computation of Interest

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months and will include interest accrued to but excluding the respective
Interest Payment Dates. If any Interest Payment Date falls on a date that is not
a business day (as defined in Condition 4.4), interest due on such Interest
Payment Date shall be paid on the business day immediately following such
Interest Payment Date and such interest payment shall not include any interest
accruing after such Interest Payment Date.

 

3.3 Payment Form

Interest on the Notes shall be payable in cash, in accordance with Condition 4.

 

3.4 Default Interest

Upon the occurrence and during the continuance of an Event of Default (as
defined in Condition 7), to the extent that the payment of such interest shall
be lawful, the Notes shall bear interest at a rate equal to the interest rate
then applicable to the Notes plus 2.00% per annum (the “Default Rate”),
calculated in accordance with Condition 3.2.

 

4. PAYMENTS

 

4.1 Method of payment

Payment of principal and interest in respect of the Notes will be made in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts to the persons shown in the
Register at the close of business on the Record Date and subject to the
surrender of the Notes at the specified office of any Paying and Transfer Agent.
Payments of interest will be made to the persons shown in the Register at close
of business on the relevant Record Date. For this purpose, “Record Date” means
the 15th calendar day, in the place of the specified office of the Registrar,
before the due date for the relevant payment. Each such payment will be made by
transfer to an accountant maintained by the payee at a banking institution in
the United States or to a U.S. dollar account maintained by the payee with a
bank outside the United States, in either case as may be specified from time to
time in writing by the payee.

 

15



--------------------------------------------------------------------------------

4.2 Payments subject to fiscal laws

All payments are subject in all cases to any applicable fiscal or other laws and
regulations. No commissions or expenses shall be charged to the Noteholders in
respect of such payments. Amounts withheld or deducted in good faith in respect
of taxes from payments on the Notes shall be treated for the purposes of the
Notes as having been paid to and received by the Noteholder in full. Any amounts
withheld or deducted in respect of such taxes shall be properly and timely paid
over to the appropriate governmental authority and the Fiscal Agent shall
provide the Noteholder with a receipt issued by such governmental authority
evidencing such payment or other reasonable written evidence of payment.

 

4.3 Non-frustration of payments

 

  (a) The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law or any usury or
other law that would prohibit or forgive the Issuer from paying all or any
portion of the principal of and/or interest on the Notes as contemplated herein,
wherever enacted, now or at any time hereafter in force.

 

  (b) To the extent that any payment by or on behalf of the Issuer is made to
any Noteholder, and such payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
insolvency proceeding or otherwise, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be
reinstated and continued in full force and effect as if such payment had not
been made.

 

4.4 Business days

In these Conditions “business day” means any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in New
York City, USA, Warsaw, Poland, or Moscow, Russia, are authorized or required by
Law or other governmental action to close.

 

4.5 Paying and Transfer Agents

The initial Registrar and Paying and Transfer Agents and their initial specified
offices are listed below. The Issuer reserves the right at any time to vary or
terminate the appointment of any Paying and Transfer Agent and the Registrar and
appoint additional or other Paying and Transfer Agents, provided that it will
maintain (i) a Registrar and a Fiscal Agent, (ii) Paying and Transfer Agents
having specified offices in at least two major European cities and (iii) a
Paying and Transfer Agent with a specified office in a European Union member
state that will not be obliged to withhold or deduct tax pursuant to any law
implementing European Council Directive 2003/48/EC or any other Directive
implementing the conclusions of the ECOFIN Council meeting of 26-27 November
2000, to the extent such a Paying and Transfer Agent is not already maintained
pursuant to (ii) above. The Issuer shall promptly provide notice to the
Noteholders of any such variation, termination or appointment.

 

16



--------------------------------------------------------------------------------

5. REDEMPTION AND PURCHASE

 

5.1 Optional Redemption by the Issuer

At the option of the Issuer, the Notes may be redeemed, at a price equal to 100%
of the aggregate principal amount of the Notes, together with accrued and unpaid
interest thereon to the date of such redemption, from time to time without
penalty, in whole or in part.

 

5.2 Notice of Optional Redemption

If the Issuer elects to redeem Notes pursuant to Condition 5.1, it shall notify
the Fiscal Agent and the relevant Noteholders at least 30 days, but not more
than 60 days, before the redemption date unless the Fiscal Agent or the relevant
Noteholder (as the case may be) consents to a shorter period in its sole
discretion. The notice shall identify the Notes to be redeemed and shall state:

 

  (a) the redemption date and the record date;

 

  (b) the redemption price, and, if applicable, the appropriate calculation of
such redemption price and the amount of accrued interest to the redemption date;

 

  (c) if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amounts of the particular Notes to be
redeemed;

 

  (d) that, unless the Issuer defaults in making such redemption payment or the
Fiscal Agent is prohibited from making such payment, interest on Notes (or
portion thereof) called for redemption ceases to accrue on and after the
redemption date;

 

  (e) the Common Codes or ISIN number, as applicable, if any, printed on the
Notes being redeemed; and

 

  (f) the Condition pursuant to which the Notes are being redeemed.

At the Issuer’s request, the Fiscal Agent shall give the notice of redemption in
the Issuer’s name and at the Issuer’s expense. In such event, the Issuer shall
provide the Fiscal Agent with the information required and within the time
periods specified by this Condition 5.2.

 

5.3 Effect of Notice of Redemption

Once notice of redemption is delivered, Notes called for redemption become due
and payable on the redemption date and at the redemption price stated in the
notice.

 

5.4 Deposit of Redemption Price

No later than 11:00 am (London time) on the business day prior to the redemption
date, the Issuer shall deposit with the Fiscal Agent money sufficient to pay the
redemption price of and accrued interest on all Notes or portions thereof to be
redeemed on that date other than Notes or portions of Notes called for
redemption that have been delivered by the Issuer to the Fiscal Agent for
cancellation. On and after the redemption date, interest shall cease to accrue
on Notes or portions thereof called for redemption so long as the Issuer has
deposited with the

 

17



--------------------------------------------------------------------------------

Fiscal Agent funds sufficient to pay the principal of, plus accrued unpaid
interest premium, if any, on, the Notes to be redeemed, unless the Fiscal Agent
is prohibited from making such payment under these Conditions.

 

5.5 Selection of Notes to be Redeemed or Repurchased

If less than all of any series of Notes is to be redeemed at any time, the
Fiscal Agent or the Registrar will select Notes for redemption in compliance
with the requirements of the principal securities exchange, if any, on which the
Notes are listed, and in compliance with the requirements of Euroclear, or if
the Notes are not so listed or such exchange prescribes no method of selection
and the Notes are not held through Euroclear, or Euroclear prescribes no method
of selection, on a method that most nearly approximates a pro rata selection;
provided, however, that no Note of $150,000 in aggregate principal amount or
less shall be redeemed in part.

 

5.6 Notes Redeemed in Part

Subject to the terms hereof, upon surrender of a Note that is redeemed in part,
the Issuer shall execute for the Noteholder (at the Issuer’s expense) a new Note
equal in principal amount to the unredeemed portion of the Note surrendered.

 

5.7 Redemption

Unless previously redeemed or purchased and cancelled, the Notes will be
redeemed at their principal amount on the Final Maturity Date, together (if
applicable) with interest accrued and unpaid to but excluding the Final Maturity
Date.

 

5.8 Mandatory Prepayments

The Issuer shall prepay the Notes in full, at a price equal to 100% of the
aggregate unpaid principal amount of the Notes, together with all accrued and
unpaid interest thereon, upon the occurrence of a Change of Control.

 

5.9 Payment at Maturity

On the Final Maturity Date or any accelerated maturity of the Notes, the Issuer
will pay the entire principal amount of the Notes then outstanding, together
with all accrued and unpaid interest thereon.

 

5.10 Application of Payments

All payments made by the Issuer under the Notes shall be applied first, to the
payment in full of accrued and unpaid interest, and second, to the reduction of
principal.

 

5.11 Purchase

The Issuer or any subsidiary may at any time purchase Notes in the open market
or otherwise at any price. Any Notes so purchased, while held by or on behalf of
the Issuer or any Subsidiary or any of their respective Affiliates, shall not be
deemed to be outstanding for the purposes of Conditions 7, 8, 9 or 13.

 

18



--------------------------------------------------------------------------------

5.12 Cancellation

All Notes purchased by or on behalf of the Issuer or any Subsidiary or any of
their respective Affiliates may be cancelled or held and resold, provided that
any Notes so purchased, while held by or on behalf of the Issuer or any
Subsidiary or any of their respective Affiliates, shall not be deemed to be
outstanding for the purposes of Conditions 7, 8, 9 or 13. Any Notes so purchased
and cancelled may not be re-issued or resold.

 

6. STAMP TAXES

The Issuer shall pay or cause to be paid any present or future stamp, court,
documentary or any similar taxes or levies which arise in any jurisdiction from
the execution, delivery or registration of the Notes (other than a transfer or
assignment of the Notes), or the receipt of any payments with respect to the
Notes.

 

7. EVENTS OF DEFAULT

Each of the following events shall constitute an “Event of Default”.

 

7.1 Non-payment

The Issuer shall fail to make any payment in respect of (a) interest on the
Notes as the same shall become due, whether at maturity, by acceleration or
otherwise, and such Default (as defined below) is not remedied within 30 days
after the same becomes due, or (b) principal of the Notes as the same shall
become due, whether at maturity, by acceleration or otherwise.

 

7.2 Breach of Covenant

The Issuer fails to comply with any covenant or agreement under the Notes and
such failure continues for 30 calendar days after the receipt by the Issuer of
written notice thereof from holders of not less than a majority of the aggregate
principal amount of the Notes then outstanding.

 

7.3 Insolvency

The Issuer or any of its “significant subsidiaries,” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange Act
(each, a “Significant Subsidiary”), shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
the Issuer or such Significant Subsidiary or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Issuer or such Significant Subsidiary, as the case may be, or
any substantial part of its property, or shall consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or admits in writing its inability
generally to pay its debts as they become due.

 

7.4 Proceedings

There shall have been the entry by a court of competent jurisdiction of (a) a
decree or order for relief in respect of the Issuer or any of its Significant
Subsidiaries in an involuntary case

 

19



--------------------------------------------------------------------------------

or proceeding under Title 11 of the United States Code or any similar federal or
state law for the relief of debtors or (b) a decree or order adjudging the
Issuer or any of its Significant Subsidiaries bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Issuer or such Significant Subsidiary under any applicable federal or state law,
or appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
(or other similar official) of the Issuer or such Significant Subsidiary or any
substantial part of its property, or ordering the wind up or liquidation of
affairs of the Issuer or such Significant Subsidiary, and any such decree or
order for relief shall continue to be in effect, or any such other decree or
order shall be unstayed and in effect, for a period of 60 consecutive days.

 

7.5 Cross default

An event of default by the Issuer or any subsidiary of the Issuer with respect
to:

 

  (a) the Convertible Notes or the Senior Secured Notes; provided that such
Event of Default shall be automatically annulled if the event of default
triggering such Event of Default is remedied or cured, or waived by the holders
of the Convertible Notes or the Senior Secured Notes, as the case may be, and so
long as (i) the Issuer has paid any overdue interest on the Notes, all principal
of the Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (ii) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (iii) no judgment or decree
has been entered for the payment of any monies due pursuant hereto; or

 

  (b) any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed of the Issuer and/or any subsidiary of the Issuer, whether such
indebtedness now exists or shall hereafter be created either (i) resulting in
such indebtedness becoming or being declared due and payable, or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration or otherwise (and, in the case of this clause (ii), if such Default
is not cured or waived within 30 calendar days), and, in each case, the
principal amount of any such indebtedness, together with the principal amount of
any other such indebtedness or the maturity of which has been so accelerated,
aggregates U.S.$30 million or more.

 

7.6 Enforcement Proceedings

Final judgment or judgments in the aggregate for the payment of U.S.$30 million
or more (excluding any amounts covered by insurance) rendered against the Issuer
or any of its Significant Subsidiaries, which judgment is not discharged or
stayed within 60 days after (a) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (b) the date on which all rights
to appeal have been extinguished.

 

20



--------------------------------------------------------------------------------

8. ACCELERATION

 

8.1 Acceleration Event

If an Event of Default with respect to the Issuer described in Condition 7.3 or
7.4 has occurred, the Notes (including unpaid principal, interest and other
amounts owing under the Notes) shall automatically become immediately due and
payable (an “Acceleration”).

 

8.2 Notice of Acceleration

Upon the occurrence and during the continuance of any Event of Default other
than an Event of Default described in Condition 7.3 or 7.4, the holders of not
less than a majority of the aggregate principal amount of the Notes at the time
outstanding may at any time at their option, by notice or notices to the Issuer,
declare an Acceleration with respect to the Notes.

 

9. REMEDIES

 

9.1 Notes payable forthwith

Upon the Notes becoming due and payable under Condition 8, whether automatically
or by declaration, the Notes will forthwith mature and the entire unpaid
principal amount of the Notes, plus all accrued and unpaid interest thereon,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.

 

9.2 Noteholders’ right to action

If an Event of Default has occurred and is continuing, and irrespective of
whether the Notes have become or have been declared immediately due and payable
under Condition 8, any Noteholder may proceed to protect and enforce the rights
of such Noteholder by an action at law, suit in equity or other appropriate
proceeding or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise

 

9.3 Notice of recission

At any time after the Notes have been declared due and payable pursuant to
Condition 8.2, the holders of not less than a majority of the aggregate
principal amount of the Notes at the time outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of the
Notes that is due and payable and is unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any such overdue interest in respect of the Notes
at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived and (c) no judgment or decree
has been entered for the payment of any monies due pursuant hereto. No
rescission and annulment under this Condition 9.3 will extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

 

21



--------------------------------------------------------------------------------

9.4 Unconditional Right of Noteholders to receive Principal and Interest

Notwithstanding any other provision herein, each Noteholder shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on the Notes on the Final Maturity Date and to institute suit
for the enforcement of any such payment.

 

10. OTHER PROVISIONS UPON A DEFAULT

 

10.1 Statement by Officers as to Default

The Issuer shall deliver to the Noteholders, within 14 calendar days of becoming
aware of any Default or any Event of Default under the Notes, a certificate,
signed by (a) the Chief Executive Officer, the President or any Vice President
and (b) the Chief Financial Officer, Controller, Treasurer or Assistant
Treasurer (and one of the officers signing such certificate shall be the
principal executive, financial or accounting officer of the Issuer), specifying
with particularity such Default or Event of Default and further stating what
action the Issuer has taken, is taking or proposes to take with respect thereto.
By acceptance of the Notes, each Noteholder agrees to keep, and to procure that
its Affiliates and representatives keep, confidential any and all confidential
information about the Issuer received or obtained in such certificate
(including, without limitation, proprietary information, trade secrets,
competitively sensitive information, acquisition, divestiture and other
strategic information, in each case to the extent such information is not
publicly known or available other than as a result of disclosure in breach of
such Noteholder’s confidentiality obligations set forth herein or otherwise
owing to the Issuer); provided, that the foregoing restriction will not prohibit
such Noteholder from using such information to assist such Noteholder in
determining whether to exercise any of its rights set forth in this clause 10.1
or in determining to take any other action with respect to its ownership of the
Notes.

 

10.2 Expenses

After the occurrence of an Event of Default, the Issuer will pay (a) the
reasonable costs and expenses (including reasonable attorneys’ fees of a single
special counsel and, if reasonably required, local counsel, but not more than a
single counsel in any relevant jurisdiction) incurred by the Noteholder in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under the Notes, and (b) the reasonable costs and expenses (including
reasonable attorneys’ fees of a single special counsel and, if reasonably
required, local counsel, but not more than a single counsel in any relevant
jurisdiction and reasonable financial advisors’ fees) incurred by the Noteholder
in connection with the insolvency or bankruptcy of the Issuer or any subsidiary
of the Issuer or in connection with any work-out or restructuring of the Issuer.
The obligations of the Issuer under this clause 10.2 will survive the payment or
transfer of the Notes, and the enforcement, amendment or waiver of any provision
of the Notes.

 

11. DEFINITIONS

For purposes of the Notes, the following terms shall have the following
respective meanings:

“Affiliate” of a person means any corporation or other business entity
controlled by, controlling or under common control with such person.

 

22



--------------------------------------------------------------------------------

“Change of Control” shall have the meaning assigned to such term the Senior
Secured Notes Indenture as in effect on the date hereof, provided that a
transaction that results in beneficial ownership by Russian Standard Corporation
(or any successor entity) and its Affiliates of more than 50% of the Voting
Securities of the Issuer will not constitute a “Change of Control” under the
Notes.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

“Convertible Notes” means the 3.00% Convertible Senior Notes due 2013 issued by
the Issuer.

“Default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

“Original Holder” means Russian Standard Corporation.

“Person” means any individual, corporation, company, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Senior Secured Notes” means the 9.125% Senior Secured Notes due 2016 and the
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc.

“Senior Secured Notes Indenture” means the indenture governing the Senior
Secured Notes, as in effect from time to time.

“Voting Securities” means any and all shares of capital stock of the Issuer and
securities issued in respect thereof that are entitled to vote generally in the
election of directors of the Issuer.

 

12. REPLACEMENT OF NOTES

If any Note is lost, stolen, mutilated, defaced or destroyed it may be replaced
at the specified office of the Fiscal Agent, subject to all applicable laws and
other relevant authority requirements, upon payment by the claimant of the
expenses incurred in connection with such replacement and on such terms as to
evidence, security, indemnity and otherwise as the Issuer may reasonably
require. Mutilated or defaced Notes must be surrendered before replacements will
be issued.

 

13. AMENDMENT

 

13.1

The Notes may be amended, and the observance of any term of the Notes may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Issuer as set forth and any holder or holders of not less than a
majority of the aggregate principal amount of Notes at the time outstanding,
except that no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby, (a) subject to the
provisions of Conditions 8 or 9 relating to acceleration and rescission, change
the

 

23



--------------------------------------------------------------------------------

  amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest on, the
Notes, (b) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver,
(c) amend any of Condition 7.1, Condition 8 or Condition 9, or this Condition
13, or (d) make any Note payable in money other than that stated herein.

 

13.2 The Issuer will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Condition 13 to each Noteholder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Noteholders. The Issuer shall not, directly or indirectly, pay or cause to be
paid any consideration to or for the benefit of any Noteholder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of the Notes unless such consideration is offered to be paid and is paid to all
Noteholders that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement, other
than any Noteholder who waives the right to receive all or any part of such
consideration.

 

13.3 Any amendment or waiver consented to as provided in this Condition 13
applies equally to all Noteholders affected thereby and is binding upon them and
upon each future Noteholder and upon the Issuer without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right arising
therefrom.

 

13.4 Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under the Notes, or
have directed the taking of any action provided in the Notes to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Issuer or any subsidiary of the Issuer shall be deemed not to be
outstanding.

 

13.5 No Implied Noteholder Waiver; Remedies Cumulative

No failure or delay on the part of the Noteholder in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to and not exclusive of,
any rights or remedies otherwise available.

 

13.6 Issuer Waivers

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury or other law
that would prohibit or forgive the Issuer from paying all or any portion of the
principal of and/or interest on the Notes as contemplated herein, wherever
enacted, now or at any time hereafter in force.

 

24



--------------------------------------------------------------------------------

14. FURTHER ISSUES

The Issuer may from time to time without the consent of the Noteholders create
and issue further securities either having the same terms and conditions as the
Notes in all respects (or in all respects except for the first payment of
interest on them) and so that such further issue shall be consolidated and form
a single series with the outstanding securities of any series (including the
Notes) or upon such terms as the Issuer may determine at the time of their
issue. References in these Conditions to the Notes include (unless the context
requires otherwise) any other securities issued pursuant to this Condition and
forming a single series with the Notes.

 

15. NOTICES

All notices to Noteholders shall be mailed by registered mail or by private
courier to them at their respective addresses appearing in the Register and
shall be deemed to have been given on the fourth day (excluding Saturday and
Sunday) after the date of mailing.

 

16. GOVERNING LAW

 

16.1 Governing Law

THE FISCAL AGENCY AGREEMENT AND THE NOTES AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR IN CONNECTION WITH THEM SHALL BE GOVERNED BY, CONSTRUED UNDER,
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

16.2 Jurisdiction

EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COMPETENT COURTS OF THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

16.3 Waiver of Jury Trial; No Set-Off

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
ISSUER (BY ITS EXECUTION HEREOF) AND EACH NOTEHOLDER (BY ITS ACCEPTANCE OF THE
NOTES) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THE NOTES,
WHETHER NOW EXISTING OR HEREAFTER ARISING. ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT ANY DEDUCTIONS WHATSOEVER, INCLUDING DEDUCTION FOR SET-OFF,
COUNTERCLAIM, OR RECOUPMENT.

 

17. ASSIGNABILITY

The Notes shall bind and inure to the benefit of the Issuer and the Noteholders
and their respective successors and assigns; provided, however, that (a) the
obligations of the Issuer

 

25



--------------------------------------------------------------------------------

hereunder may not be transferred or assigned except with the prior written
consent of the Noteholders and (b) the Noteholders may not transfer or assign
the Notes except in compliance with federal and state, and applicable foreign,
securities laws.

 

18. TAX FORMS

Each Noteholder agrees to provide the Fiscal Agent with a correct, properly
completed and executed U.S. Internal Revenue Service Form (a) upon the original
issuance of the Notes (in the case a Noteholder acquiring Notes upon such an
issuance), (b) promptly upon becoming a Noteholder (in the case of a Noteholder
not covered by preceding clause (a)), (c) promptly upon any reasonable demand by
the Fiscal Agent, and (d) promptly upon learning that any form or other document
previously provided by such Noteholder has become obsolete or incorrect.

 

26



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

CENTRAL EUROPEAN DISTRIBUTION CORPORATION (the “Issuer”)

[Up to U.S.$107,500,000] Senior Notes due 2016

(the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement (the “Agency Agreement”)
dated [—] 2012 between the Issuer and the other parties named therein.
Capitalised terms used but not defined herein shall have the meanings given to
them in the Agency Agreement.

This letter relates to U.S.$[—] principal amount of Notes which are held in the
form of an interest in the Notes evidenced by the Global Note (ISIN No. [—])
with Euroclear in the name of [insert name of transferor] (the “Transferor”).
The Transferor has requested a transfer or exchange of such Notes for individual
definitive Note certificates registered in the name of [insert name of
transferee].

In connection with any such transfer of any of the Notes occurring prior to the
date that is one year after the later of the date of original issuance of such
Notes and the last date, if any, on which such Notes were owned by the Issuer or
any Affiliate of the Issuer, the undersigned confirms that such Notes are being
transferred in accordance with the transfer restrictions set forth in such
Notes:

CHECK ONE BOX BELOW

 

(1)

   ¨    to the Issuer; or

(2)

   ¨    to the Registrar for registration in the name of the Noteholder, without
transfer; or

(3)

   ¨    pursuant to an effective registration statement under the Securities
Act; or

(4)

   ¨    to a “qualified institutional buyer” (as defined in Rule 144A under the
U.S. Securities Act of 1933 (the “Securities Act”)) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act; or

(5)

   ¨    outside the United States in an offshore transaction within the meaning
of Regulation S under the Securities Act in compliance with Rule 903 under the
Securities Act and such Note shall be held immediately after the transfer
through Euroclear until the expiration of the 40-day restricted period (as
described in Regulation S); or

 

27



--------------------------------------------------------------------------------

(6)

   ¨    outside the United States in an offshore transaction within the meaning
of Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act and such Note shall be held immediately after the transfer
through Euroclear until the expiration of the 40-day restricted period (as
described in Regulation S); or

(7)

   ¨    pursuant to Rule 144 under the Securities Act or another available
exemption from registration.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (7) is checked, the
Registrar may require, prior to registering any such transfer of the Notes, such
legal opinions, certifications and other information as the Registrar or the
Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

[Name of Transferor]

By:

Authorised Signature

 

[Date]

 

28



--------------------------------------------------------------------------------

SCHEDULE 5

REGULATIONS CONCERNING THE TRANSFER

AND REGISTRATION OF THE NOTES

 

1. Each Note shall be in the minimum denomination of U.S.$150,000 and integral
multiples of U.S.$1,000 in excess thereof. Note Certificates, each evidencing
entitlement to one or more Notes, shall be issued in accordance with the Terms
and Conditions of the Notes (the “Conditions”).

 

2. The Notes are transferable by execution of the form of transfer on each Note
Certificate endorsed under the hand of the transferor or, where the transferor
is a corporation, under its common seal or under the hand of its duly authorised
officer or officers. In this Schedule “transferor” shall where the context
permits or requires include joint transferors and be construed accordingly.

 

3. The Note Certificate issued in respect of the Notes to be transferred must be
delivered for registration to the office of a Paying and Transfer Agent
accompanied by such other evidence (including, in connection with transfers made
pursuant to certain securities law exemptions identified in the restrictive
legend on the Notes, certificates and legal opinions) as such Paying and
Transfer Agent may reasonably require to prove the title of the transferor or
his right to transfer the relevant Notes and his identity and, if the form of
transfer is executed by some other person on his behalf or in the case of the
execution of a form of transfer on behalf of a corporation by its officers, the
authority of that person or those persons to do so. The signature of the person
effecting a transfer of a Note shall conform to any list of duly authorised
specimen signatures supplied by the registered holder or be certified by a
recognised bank, notary public or in such other manner as the Agent may require.

 

4. The executors or administrators of a deceased holder of the Notes (not being
one of several joint holders) and in the case of the death of one or more of
joint holders the survivor or survivors of such joint holders shall be the only
persons recognised by the Issuer as having any title to such Notes.

 

5. Any person becoming entitled to the Notes in consequence of the death or
bankruptcy of the holder of such Notes may, upon producing such evidence that he
holds the position in respect of which he proposes to act under this paragraph
or of his title as the Paying and Transfer Agent shall require (including
certificates and legal opinions), be registered himself as the holder of such
Notes or, subject to the preceding paragraphs as to transfer, may transfer such
Notes. The Issuer and the Agents may retain any amount payable upon the Notes to
which any person is so entitled until such person shall be so registered or
shall duly transfer the Notes.

 

6. Unless otherwise requested by him and agreed by the Issuer, a holder of the
Notes shall be entitled to receive only one Note Certificate in respect of his
holding.

 

7. The joint holders of a Note shall be entitled to one Note Certificate only in
respect of their joint holding which shall, except where they otherwise direct,
be delivered to the joint holder whose name appears first in the Register in
respect of the joint holding.

 

29



--------------------------------------------------------------------------------

8. The Issuer and the Paying and Transfer Agents shall make no charge to the
holders for the registration of any holding of the Notes or any transfer of the
Notes or for the issue of any Note Certificates or for the delivery of Note
Certificates at the specified office of the Agent to whom the request for
registration, transfer or delivery was delivered or by uninsured post to the
address specified by the holder. If any holder entitled to receive a Note
Certificate wishes to have it delivered to him otherwise than at the specified
office of such Agent, such delivery shall be made upon his written request to
such Agent, at his risk and (except where sent by uninsured post to the address
specified by the holder) at his expense.

 

9. Each Paying and Transfer Agent will within three business days (as defined in
Condition 4.4) of receipt of a request to effect a transfer of a Note (or within
5 business days if the transfer is of a Note evidenced by the Global Note)
deliver at its specified office to the transferee or despatch by mail (at the
risk of the transferee) to such address as the transferee may request, a new
Note Certificate in respect of the Notes transferred. In the case of a transfer
of fewer than all the Notes in respect of which a Note Certificate is issued, a
new Note Certificate in respect of the Notes not transferred will be so
delivered to the holder to its address appearing on the Register.

 

10. Unless there is delivered to a Paying and Transfer Agent such satisfactory
evidence, which may include an opinion of legal counsel, as may be reasonably
required by the Issuer, that neither the Securities Act legend nor the
restrictions on transfer set forth therein are required to ensure compliance
with the provisions of the Securities Act, in accordance with applicable laws,
all Notes or Note Certificates, as the case may be, issued in replacement for or
on exchange or transfer of the Notes or Note Certificates, as the case may be,
bearing the Securities Act legend, will bear such legend.

 

11. Unless and until otherwise determined by the Issuer, in accordance with
applicable law, all Notes or Note Certificates, issued in substitution for or on
exchange or transfer of the Notes or Note Certificates, as the case may be, that
do not bear the Securities Act legend will not bear such legend.

 

12. Notwithstanding any other provisions of this Agreement, the Registrar shall
register the transfer of any Notes only upon presentation of an executed and
duly completed form of transfer substantially in the form set forth in Schedule
IV of the form of the Global Note set out in Schedule 2 to the Fiscal Agency
Agreement together with any other documents thereby required. Nothing herein
shall require the Registrar to register any transfer during a closed period.

 

13. The Registrar and the Paying and Transfer Agents may promulgate any other
regulations that they may deem necessary for the registration and transfer of
the Notes.

 

30



--------------------------------------------------------------------------------

Exhibit C

FORM OF BACKSTOP ESCROW AGREEMENT

 

Exhibit C-1



--------------------------------------------------------------------------------

 

 

ESCROW AGREEMENT

by and among

ROUST TRADING LIMITED,

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

 

 

and

THE BANK OF NEW YORK MELLON

 

Dated as of [—], 201[—]

 

 

ACCOUNT NUMBER(S):

SHORT TITLE OF ACCOUNT:

 

 

 

 

 



--------------------------------------------------------------------------------

This ESCROW AGREEMENT (this “Agreement” or this “Escrow Agreement”) is made this
[—] day of [—], 2012, by and among THE BANK OF NEW YORK MELLON (“Escrow Agent”),
Central European Distribution Corporation, a Delaware corporation
(the “Company”), and Roust Trading Limited, a Bermuda company, (the “Investor”,
and collectively with the Company, the “Depositors”). Reference is made to the
certain Securities Purchase Agreement, by and between the Investor and the
Company, dated as of April 19, 2012 (as it may be amended from time to time in
accordance with its terms, the “Purchase Agreement”).

WHEREAS, the Investor and the Company entered into the Purchase Agreement, which
provided for, among other things and subject to certain conditions, the issuance
by the Company of certain notes to the Investor and the repurchase of the
Company’s convertible senior notes due in 2013 (the “Convertible Notes”) held by
the Investor and its affiliates;

WHEREAS, subject to the terms and conditions set forth in the Purchase
Agreement, the Investor has the right to purchase certain notes of the Company
with a face value of up to $107,500,000 (the “Backstop Notes”), the proceeds of
which will be used by the Company to pay in full the Convertible Notes (other
than Convertible Notes held by the Investor and its affiliates) at maturity; and

WHEREAS, the Company and the Investor agreed that, subject to the terms and
conditions set forth in the Purchase Agreement, at any Backstop Closing (as
defined in the Purchase Agreement) (i) the Investor will fund or cause to be
funded the purchase price for the Backstop Notes into escrow, to be released for
the benefit of the Company solely in connection with satisfaction and discharge
in full of all of the Company’s then outstanding Convertible Notes (other than
Convertible Notes held by the Investor and its affiliates) at maturity (and all
accrued but unpaid interest thereon) and (ii) the Company will place the
Backstop Notes into escrow, to be released for the benefit of the Investor
solely in connection with the release of Cash Escrow Funds (as defined below)
for the benefit of the Company pursuant to this Escrow Agreement.

The Depositors and the Escrow Agent hereby agree that, in consideration of the
mutual promises and covenants contained herein, the Escrow Agent shall hold in
escrow and shall distribute Escrow Property (as defined below) in accordance
with and subject to the following Instructions and Terms and Conditions:

I.         INSTRUCTIONS:

 

1. Escrow Property

On any Backstop Closing, (i) the Investor may deposit or cause to be deposited
with the Escrow Agent cash funds in US dollars and (ii) the Company may deposit
with the Escrow Agent (a) the Backstop Notes and (b) a letter of instruction
relating to delivery of the Backstop Notes (the “Letter of Instruction”) (such
Letter of Instruction together with the Backstop Notes, the “Backstop
Documentation”). Such cash funds, plus all interest, dividends and other
distributions and payments thereon (collectively the “Interest”) received by
Escrow Agent, less any funds distributed or paid in accordance with this Escrow
Agreement (the “Cash Escrow Funds”), together with the Backstop Documentation,
are collectively referred to herein as the “Escrow Property”.



--------------------------------------------------------------------------------

2. Investment of Escrow Property

The Depositors are to select one of the following options:

        (a)      The Escrow Agent shall have no obligation to pay interest on or
to invest or reinvest any Cash Escrow Funds deposited or received hereunder.

_X_ (b)      The Escrow Agent shall invest or reinvest the Cash Escrow Funds,
without distinction between principal and income, in The Bank of New York
Mellon’s Cash Reserve, a depository account with the Bank of New York Mellon,
(the “BNYMCR”) unless otherwise directed by written instrument signed by the
Depositors.

The Escrow Agent shall have no liability for any loss arising from or related to
any such investment other than in accordance with Section II.3 (Terms and
Conditions).

 

3. Distribution of Escrow Property

The Escrow Agent is directed to hold and distribute the Escrow Property as set
forth in this Section I.3.

 

  (a) Unless an Arbitration Funding Notice has been delivered by the Investor
pursuant to Section I.3(b) below, subject to receipt by the Escrow Agent and the
Investor on March 12, 2013 of a certificate executed by the Chief Financial
Officer of the Company that (i) requests that the Escrow Agent disburse all or
any portion of the Cash Escrow Funds pursuant to the Securities Purchase
Agreement, (ii) certifies the amount of the Company’s then outstanding
Convertible Notes, (iii) certifies that the Company has irrevocably funded to
the trustee under the indenture governing the Convertible Notes (the
“Convertible Notes Trustee”) an amount that, when combined with the Cash Escrow
Funds requested pursuant to clause (i) above, will be sufficient to satisfy and
discharge in full all of the Company’s then outstanding Convertible Notes (other
than Convertible Notes held by the Investor or any of its affiliates) at
maturity (plus all accrued but unpaid interest thereon), in accordance with
their terms and (iv) certifies that upon the distribution hereunder of the Cash
Escrow Funds requested pursuant to clause (i) above, the substantially
simultaneous consummation of the satisfaction and discharge in full of all of
the Company’s then outstanding Convertible Notes (plus accrued but unpaid
interest thereon) in accordance with their terms will occur (the “Company
Certificate”), the Escrow Agent shall distribute, on March 14, 2013, all or the
requested portion of the Cash Escrow Funds to the Convertible Notes Trustee in
accordance with the wire instructions set forth on Exhibit 3(a). If any
distribution of Cash Escrow Funds is made pursuant this Section I.3(a), then any
Cash Escrow Funds not distributed pursuant to this Section I.3(a) will be
returned to the Investor by the Escrow Agent simultaneously with such
distribution.

 

-2-



--------------------------------------------------------------------------------

  (b) After January 25, 2013 and on or prior to January 31, 2013, in the event
that the Investor and the Company are in arbitration pursuant to Section 10.1(d)
of the Purchase Agreement and the Investor elects to fund the Escrow Account
during such time pursuant to Section 2.5(d) of the Purchase Agreement, the
Investor shall deliver written notice to the Escrow Agent and the Company of
such election (an “Arbitration Funding Notice”). In the event that an
Arbitration Funding Notice is provided pursuant to this Section I.3(b), then
(i) if the Company delivers to the Investor and the Escrow Agent a final,
written arbitration decision by JAMS stating that the Investor is obligated to
fund the Backstop Escrow Account pursuant to the Purchase Agreement (each as
defined in the Purchase Agreement), then the Cash Escrow Funds shall be
distributed in the manner and pursuant to the procedures set forth in Section
I.3(a) above, and (ii) if the Investor delivers to the Escrow Agent and the
Company a final, written arbitration decision by JAMS stating that the Investor
is not obligated to fund the Backstop Escrow Account pursuant to the Purchase
Agreement, then the Escrow Agent shall return the Cash Escrow Funds to the
Investor (or its designee) in accordance with the wire instructions set forth on
Exhibit 3(b) as soon as possible and, in any event, within two (2) business days
of the delivery of the notice contemplated by this sentence above.

 

  (c) Upon any release of Cash Escrow Funds pursuant to Section I.3(a) above,
the Escrow Agent shall deliver the Backstop Documentation to [    ], as the
fiscal agent and registrar in respect of the Backstop Notes.

 

  (d) Upon any release of Cash Escrow Funds to the Investor pursuant to Section
I.3(b) above, the Escrow Agent shall deliver the Backstop Documentation to the
Company.

 

  (e) In addition to distribution of Escrow Property pursuant to clauses 3(a)
and 3(b) above, the Escrow Agent shall distribute the Escrow Property in
accordance with (i) a written instrument that is executed by the Company and the
Investor and delivered to the Escrow Agent that instructs the Escrow Agent as to
the disbursement of some or all of the Escrow Property or (ii) a final
non-appealable order of a court of competent jurisdiction or arbitral tribunal,
a copy of which is delivered to the Escrow Agent by either the Company or the
Investor and to the other party hereto, that instructs the Escrow Agent as to
the disbursement of some or all of the Escrow Property.

 

  (f) Amounts distributed pursuant to this Section I.3 shall be paid in
accordance with wire instructions furnished to the Escrow Agent pursuant to this
Section I.3.

 

-3-



--------------------------------------------------------------------------------

4. Addresses

Notices, instructions and other communications hereunder shall be sent to the
Escrow Agent at [—], and to the Depositors as follows:

 

To the Company at:

 

Central European Distribution Corporation

Bobrowiecka 6

00-728 Warsaw

Poland

Attention: William V. Carey

Facsimile: +48 22 456 60 01

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank St., Canary Wharf

London E14 5DS

UK

Attention:         Scott Simpson, Esq.

Facsimile:         +44 20 7519 7070

 

and

 

Dewey & LeBoeuf

No. 1 Minster Court

Mincing Lane

London EC3R 7YL

UK

Attention:         Frank Adams, Esq.

Facsimile:         +44 20 7459 5900

  

To the Investor at:

 

Roust Trading Limited

25 Belmont Hills Drive

Warwick WK 06, Bermuda

Attention: Wendell M. Hollis

 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

One Metro Center

700 12th Street, NW, Suite 900

Washington, DC 20005-3948

USA

Attention:         James Myers

Facsimile:         +1 (202) 383-8349

 

and

 

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

USA

Attention:         Christopher Comeau

Facsimile:         +1 (617) 951-7050

 

-4-



--------------------------------------------------------------------------------

Notices, instructions or other communications hereunder shall be in writing and
shall be delivered by hand, sent by facsimile, or sent, postage prepaid, by
registered or certified mail, or overnight courier service, and shall be deemed
given when so delivered by hand, the next business day if sent by facsimile
(transmission confirmed) outside of the business hours of the Escrow Agent, date
of receipt if sent by facsimile (transmission confirmed) during the business
hours of the Escrow Agent or three business days after mailing if mailed (one
business day in the case of overnight courier service) to the addresses set
forth above. The Investor and the Company agree to indemnify and hold harmless
the Escrow Agent against any and all claims, losses, damages liabilities,
judgments, costs and expenses (including reasonable attorneys’ fees)
(collectively, the “Escrow-Related Losses”) incurred or sustained by the Escrow
Agent as a result of or in connection with the Escrow Agent’s reliance upon and
compliance with instructions or directions given by facsimile by such party;
provided, however, that such Escrow-Related Losses have not arisen from the
gross negligence or willful misconduct of the Escrow Agent, it being understood
that the failure of the Escrow Agent to verify or confirm that the person giving
the instructions or directions is, in fact, an authorized person does not
constitute gross negligence or willful misconduct.

 

5. Distribution of Escrow Property and Upon Termination

 

  (a) Whenever the Escrow Agent will be required to make a payment from the Cash
Escrow Funds, the Escrow Agent will pay such amounts by liquidating such
investments of the Cash Escrow Funds as will be directed in writing by the
Depositors; provided, however, that if the Depositors have not furnished such
direction to the Escrow Agent upon delivery of the certificate or other
documentation delivered pursuant to Section I.3, the Escrow Agent will pay such
amounts by liquidating such investments of the Cash Escrow Funds as will be
determined by the Escrow Agent in its sole discretion.

 

  (b) After such time when the Escrow Funds have been deposited with the Escrow
Agent pursuant to this Escrow Agreement, this Escrow Agreement shall be
automatically terminated upon the earlier to occur of (i) March 18, 2013 and
(ii) the date on which all Escrow Property has been distributed; provided, that
the Escrow Agreement may also be terminated at any time by a written agreement
executed by each of the Depositors. In the event of a termination of the Escrow
Agreement pursuant to clause (i) of this Section I.5(b), all Cash Escrow Funds
shall be returned to the Investor in accordance with the wire instructions set
forth in Exhibit 3(b), and the Backstop Documentation shall be returned to the
Company at the address set forth in Section I.4 above.

 

6. Compensation

 

  (a) Unless waived, the Depositors shall pay the Escrow Agent an annual fee of
$3,500, payable upon execution of this Escrow Agreement and thereafter on each
anniversary date of this Escrow Agreement, provided that the annual fee shall be
waived so long as the Escrow Property is invested in the BNYMCR. The annual fee
shall not be pro-rated for any portion of a year, but shall be subject to
pro-ration to the extent the Escrow Property is only invested in the BNYMCR for
a portion of a given year.

 

-5-



--------------------------------------------------------------------------------

  (b) Depositors shall pay all activity charges as per Escrow Agent’s current
fee schedule, which is attached as Exhibit 6(b).

 

  (c) Depositors shall be responsible for and shall reimburse the Escrow Agent
promptly upon demand for all reasonable and documented out-of-pocket expenses
relating to the provision of the escrow services contemplated hereby, which may
include, but are not limited to, telephone; facsimile; courier; copying;
postage; supplies; and expenses of foreign depositaries.

 

  (d) The Company and the Investor shall each be responsible for one-half of all
amounts payable or reimbursable to the Escrow Agent under this Section I.6 or
otherwise provided for in this Escrow Agreement.

 

-6-



--------------------------------------------------------------------------------

II.         TERMS AND CONDITIONS:

 

1. The duties, responsibilities and obligations of the Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied. The Escrow Agent shall not be subject
to, nor required to comply with, any other agreement between or among any or all
of the Depositors or to which any Depositor is a party, even though reference
thereto may be made herein, or to comply with any direction or instruction
(other than those contained herein or delivered in accordance with this Escrow
Agreement) from any Depositor or any entity acting on its behalf. The Escrow
Agent shall not be required to, and shall not, expend or risk any of its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder.

 

2. This Escrow Agreement is for the exclusive benefit of the parties hereto and
their respective successors and permitted assigns hereunder, and shall not be
deemed to give, either express or implied, any legal or equitable right, remedy,
or claim to any other entity or person whatsoever.

 

3. (a) The Escrow Agent shall not be liable for any action lawfully taken or
omitted or for any loss or injury resulting from its actions or its performance
or lack of performance of its duties hereunder in the absence of bad faith,
gross negligence or willful misconduct on its part. In no event shall the Escrow
Agent be liable (i) for acting in accordance with or relying upon any written
instruction, notice, demand, certificate or document from the Depositors,
(ii) for any consequential, punitive or special damages, (iii) for the acts or
omissions of its nominees, correspondents, designees, subagents or subcustodians
in the absence of bad faith, gross negligence or willful misconduct on their
parts, or (iv) for an amount in excess of the value of the Escrow Property.

(b) The Escrow Agent may consult legal counsel of its own choosing in the event
of any dispute or question as to the construction of this Escrow Agreement, or
the Escrow Agent’s duties hereunder, and the Escrow Agent will incur no
liability and will be fully protected with respect to any action taken or
omitted in good faith in accordance with the reasonable opinion and instructions
of such counsel. Notwithstanding anything to the contrary herein, in no event
shall the Escrow Agent be entitled to reimbursement of the expenses of such
counsel with respect to any matter arising from the Escrow Agent’s bad faith,
gross negligence or willful misconduct.

(c) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

 

-7-



--------------------------------------------------------------------------------

(d) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Property (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of Escrow Property), the Escrow
Agent (i) is authorized to comply therewith in any manner as it or its legal
counsel of its own choosing reasonably deems appropriate and (ii) shall provide
a copy of such judicial administrative order, judgment, decree, writ or other
form of judicial or administrative process to the Depositors. If the Escrow
Agent complies with any such judicial or administrative order, judgment, decree,
writ or other form of judicial or administrative process, the Escrow Agent shall
not be liable to any of the parties hereto or to any other person or entity even
though such order, judgment, decree, writ or process may be subsequently
modified or vacated or otherwise determined to have been without legal force or
effect.

 

4. [INTENTIONALLY OMITTED]

 

5. The Escrow Agent shall provide to Depositors monthly statements identifying
transactions, transfers or holdings of the Escrow Property and each such
statement shall be deemed to be correct and final upon receipt thereof by the
Depositors unless the Escrow Agent is notified in writing to the contrary within
thirty (30) business days of the date of such statement.

 

6. The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, value or genuineness of documents or securities deposited
hereunder, or for any description therein, or for the identity, authority or
rights of persons executing or delivering or purporting to execute or deliver
any such document, security or endorsement

 

7. Notices, instructions or other communications shall be given in accordance
with Section I.4. Whenever under the terms hereof the time for giving a notice
or performing an act falls upon a Saturday, Sunday, or banking holiday in the
United States of America, such time shall be extended to the next day on which
the Escrow Agent is open for business.

 

8. The Company and the Investor shall each be liable for and shall reimburse and
indemnify the Escrow Agent and hold the Escrow Agent harmless from and against
one-half of any and all Escrow-Related Losses that are incurred by it as a
result of its involvement in any arbitration or litigation arising from the
performance of its duties hereunder, provided, however, that nothing contained
herein shall require the Escrow Agent to be indemnified for Escrow-Related
Losses caused by its bad faith, gross negligence or willful misconduct.

 

9.

(a) The Depositors may remove the Escrow Agent at any time by giving to the
Escrow Agent thirty (30) calendar days’ prior notice in writing signed by all
Depositors. The Escrow Agent may resign at any time by giving to the Depositors
thirty (30) calendar days’ prior written notice thereof. Within ten
(10) calendar days after giving the foregoing notice of removal to the Escrow
Agent or receiving the foregoing notice of resignation from the Escrow Agent,
the Depositors shall jointly agree on and appoint a successor escrow agent. If
the Depositors are unable to agree on a successor escrow agent within such
10-day period or if the chosen successor to the escrow agent has not

 

-8-



--------------------------------------------------------------------------------

  accepted such appointment by the end of such 10-day period, the Escrow Agent
may apply to a court of competent jurisdiction for the appointment of a
successor to the Escrow Agent or for other appropriate relief. One-half of the
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
by the Escrow Agent in connection with such proceeding shall be paid by the
Investor and the Company.

(b) Upon receipt of the identity of the successor escrow agent, the Escrow Agent
shall either deliver the Escrow Property then held hereunder to the successor
escrow agent, less the Escrow Agent’s fees, costs and expenses or other
obligations owed to the Escrow Agent pursuant to this Agreement, or hold such
Escrow Property (or any portion thereof), pending distribution, until all such
fees, costs and expenses or other obligations are paid.

(c) Upon delivery of the Escrow Property to the successor escrow agent, the
Escrow Agent shall have no further duties, responsibilities or obligations
hereunder.

 

10. (a) In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Escrow Agent hereunder, the
Escrow Agent may, in its sole discretion, refrain from taking any action other
than retain possession of the Escrow Property, unless the Escrow Agent receives
written instructions, signed by all Depositors, which eliminates such ambiguity
or uncertainty.

(b) In the event of any dispute between or conflicting claims by or among the
Depositors with respect to any Escrow Property, the Escrow Agent shall be
entitled, in its sole discretion, to refuse to comply with any and all claims,
demands or instructions with respect to such Escrow Property so long as such
dispute or conflict shall continue, and the Escrow Agent shall not be or become
liable in any way to the Depositors for failure or refusal to comply with such
conflicting claims, demands or instructions. The Escrow Agent shall be entitled
to refuse to act until, in its sole discretion, either (i) such conflicting or
adverse claims or demands shall have been determined by a final order, judgment
or decree of a court of competent jurisdiction or arbitral tribunal, which
order, judgment or decree is not subject to appeal, or settled by agreement
between the conflicting parties as evidenced in a writing satisfactory to the
Escrow Agent or (ii) the Escrow Agent shall have received security or an
indemnity satisfactory to it sufficient to hold it harmless from and against any
and all Escrow-Related Losses which it may incur by reason of so acting. The
Escrow Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such proceeding shall
be paid by, and shall be the obligation of, the Company and the Investor (with
each such party being responsible for one-half of such costs and expenses).

 

11.

This Escrow Agreement shall be interpreted, construed, enforced and administered
in accordance with the internal substantive laws (and not the choice of law
rules) of the State of New York. Each party hereto hereby submits to the
personal jurisdiction of and each agrees that all proceedings relating hereto
shall be brought in courts located within the City and State of New York. Each
party hereto hereby waives the right to trial by jury in any such proceedings.
To the extent that in any jurisdiction any party hereto may

 

-9-



--------------------------------------------------------------------------------

  be entitled to claim, for itself or its assets, immunity from suit, execution,
attachment (whether before or after judgment) or other legal process, each
hereby irrevocably agrees not to claim, and hereby waives, such immunity. Each
party hereto waives personal service of process and consents to service of
process by certified or registered mail, return receipt requested, directed to
it at the address last specified for notices hereunder, and such service shall
be deemed completed ten (10) calendar days after the same is so mailed.

 

12. Except as otherwise permitted herein, this Escrow Agreement may be modified
only by a written amendment signed by all the parties hereto, and no waiver of
any provision hereof shall be effective unless expressed in a writing signed by
the party to be charged.

 

13. The rights and remedies conferred upon the parties hereto shall be
cumulative, and the exercise or waiver of any such right or remedy shall not
preclude or inhibit the exercise of any additional rights or remedies. The
waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.

 

14. Each Depositor and the Escrow Agent hereby represents and warrants (a) that
this Escrow Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation and (b) that the
execution, delivery and performance of this Escrow Agreement by such party does
not and will not violate any applicable law or regulation now in effect.

 

15. The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision; and if any provision is held to be enforceable as a matter of
law, the other provisions shall not be affected thereby and shall remain in full
force and effect.

 

16. This Agreement shall constitute the entire agreement of the parties with
respect to the subject matter and supersedes all prior oral or written
agreements in regard thereto.

 

17. This Agreement shall terminate as provided for herein. The provisions of
these Terms and Conditions shall survive termination of this Escrow Agreement
and/or the resignation or removal of the Escrow Agent.

 

18. No printed or other material in any language, including prospectuses,
notices, reports, and promotional material which mentions “The Bank of New York
Mellon” by name or the rights, powers, or duties of the Escrow Agent under this
Agreement shall be issued by any other parties hereto, or on such party’s
behalf, without the prior written consent of Escrow Agent.

 

19. The headings contained in this Agreement are for convenience of reference
only and shall have no effect on the interpretation or operation hereof.

 

20. This Escrow Agreement may be executed by each of the parties hereto in any
number of counterparts, each of which counterpart, when so executed and
delivered, shall be deemed to be an original and all such counterparts shall
together constitute one and the same agreement. Documents delivered via
facsimile or via email by pdf shall constitute original signatures.

 

-10-



--------------------------------------------------------------------------------

21. This Escrow Agreement and the rights of the parties hereunder may not be
assigned and shall be binding on and inure to the benefit of the parties hereto,
the legal representatives and successors of the Investor and the Escrow Agent,
and the heirs and legal representatives of the Company.

 

22. The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof. The Company and the Investor shall each pay or reimburse the Escrow
Agent upon request for 50% of any transfer taxes or other taxes relating to the
Escrow Property incurred in connection herewith and shall indemnify and hold
harmless the Escrow Agent for 50% of any amounts that it is obligated to pay in
the way of such taxes. Any payments of income from this Escrow Account shall be
subject to withholding regulations then in force with respect to United States
taxes. The parties hereto will provide the Escrow Agent with appropriate W-9
forms for tax I.D., number certifications, or W-8 forms for non-resident alien
certifications. The parties agree that, for purposes of U.S. federal and other
taxes based on income, the Investor shall be treated as the owner of the Escrow
Property and of 100% of the Interest, and the Investor shall report all such
Interest as its taxable income in the taxable year or years in which such
Interest is properly includible and pay any taxes attributable thereto. No later
than thirty (30) calendar days after the end of each calendar quarter beginning
with the quarter ending [—], 2012, the Escrow Agent shall distribute to the
Investor in accordance with the wire instructions set forth on Exhibit 22, or
such other wire instructions provided to the Escrow Agent in writing by the
Investor, an amount equal to 50% of all Interest earned during such quarter. At
the end of each calendar year, the Escrow Agent shall duly and timely prepare
and file the appropriate IRS Forms 1099 and shall promptly deliver copies of
such forms to the Investor.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Escrow Agreement to be
executed by a duly authorized officer as of the day and year first written
above.

 

ROUST TRADING LIMITED

By:

 

 

 

Name: Wendell M. Hollis

 

Title:   Director

 

By:

 

 

 

Name: Dana Bean

 

Title:   Secretary

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

By:

 

 

 

Name:

 

Title:

THE BANK OF NEW YORK MELLON,

as Escrow Agent

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Exhibit 3(a)



--------------------------------------------------------------------------------

Exhibit 3(b)



--------------------------------------------------------------------------------

Exhibit 6(b)



--------------------------------------------------------------------------------

Exhibit 22



--------------------------------------------------------------------------------

Annex A

SOLVENCY CERTIFICATE

As of March 31, 2012, after giving effect to the consummation of the
transactions comprising the Initial Closing and after giving effect to the
application of the proceeds of such transactions:

 

  a. The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  c. The Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Agreement.

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions on the Initial Closing Date.

 

Annex A-1



--------------------------------------------------------------------------------

SCHEDULE II

The voting agreements between the Purchaser and each of, William V. Carey, David
Bailey, N. Scott Fine, William Shanahan, Robert Koch, Markus Sieger, Marek
Forysiak and the Company.

 

Annex A-2